Exhibit 10.1

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF SEPTEMBER 7, 2017

AMONG

CONSOLIDATED-TOMOKA LAND CO.,

THE GUARANTORS FROM TIME TO TIME PARTIES HERETO,

THE LENDERS FROM TIME TO TIME PARTIES HERETO,

BANK OF MONTREAL,

AS ADMINISTRATIVE AGENT,

BRANCH BANKING AND TRUST COMPANY

AND

WELLS FARGO BANK, NATIONAL ASSOCIATION

AS CO-SYNDICATION AGENTS

 

BMO CAPITAL MARKETS CORP., AS SOLE LEAD ARRANGER AND SOLE BOOK RUNNER

 

 





--------------------------------------------------------------------------------

 



 

TABLE OF CONTENTS

 

 

 

SECTION           HEADING

PAGE

 

 

SECTION 1.     THE CREDIT FACILITY


1

 

 

Section 1.1.         Revolving Credit Commitments


1

Section 1.2.         Reserved


2

Section 1.3.         Letters of Credit


2

Section 1.4.         Applicable Interest Rates


6

Section 1.5.         Minimum Borrowing Amounts; Maximum Eurodollar Loans


8

Section 1.6.         Manner of Borrowing Loans and Designating Applicable
Interest Rates


8

Section 1.7.         Maturity of Loans


10

Section 1.8.         Prepayments


10

Section 1.9.         Default Rate


11

Section 1.10.        Evidence of Indebtedness


11

Section 1.11.        Funding Indemnity


12

Section 1.12.        Commitment Terminations


13

Section 1.13.        Substitution of Lenders


13

Section 1.14.        Defaulting Lenders


14

Section 1.15.        Increase in Revolving Credit Commitments


14

Section 1.16.        Extension of Revolving Credit Termination Date


15

Section 1.17.        Swing Loans


16

 

 

SECTION 2.     FEES


18

 

 

Section 2.1.        Fees


18

 

 

SECTION 3.     PLACE AND APPLICATION OF PAYMENTS


18

 

 

Section 3.1.        Place and Application of Payments


18

 

 

SECTION 4.     GUARANTIES


20

 

 

Section 4.1.        Guaranties


20

Section 4.2.        Further Assurances


20

 

 

SECTION 5.     DEFINITIONS; INTERPRETATION


20

 

 

Section 5.1.        Definitions


21

Section 5.2.        Interpretation


45

Section 5.3.        Change in Accounting Principles


45

 

 

SECTION 6.     REPRESENTATIONS AND WARRANTIES


46

 

 

Section 6.1.        Organization and Qualification


46

Section 6.2.        Subsidiaries


46





 

--------------------------------------------------------------------------------

 



 

 

 

Section 6.3.       Authority and Validity of Obligations


47

Section 6.4.       Use of Proceeds; Margin Stock


47

Section 6.5.       Financial Reports


48

Section 6.6.       No Material Adverse Effect


48

Section 6.7.       Full Disclosure


48

Section 6.8.       Trademarks, Franchises, and Licenses


48

Section 6.9.       Governmental Authority and Licensing


48

Section 6.10.      Good Title


49

Section 6.11.      Litigation and Other Controversies


49

Section 6.12.      Taxes


49

Section 6.13.      Approvals


49

Section 6.14.      Affiliate Transactions


49

Section 6.15.      Investment Company


49

Section 6.16.      ERISA


50

Section 6.17.      Compliance with Laws


50

Section 6.18.      OFAC


51

Section 6.19.      Other Agreements


51

Section 6.20.      Solvency


52

Section 6.21.      No Default


52

Section 6.22.      No Broker Fees.


52

Section 6.23.      Condition of Property; Casualties; Condemnation


52

Section 6.24.      Legal Requirements, and Zoning


52

Section 6.25.      No Defaults; Landlord is in Compliance with Leases


54

Section 6.26.      EEA Financial Institution


54

 

 

SECTION 7.     CONDITIONS PRECEDENT


54

 

 

Section 7.1.        All Credit Events


54

Section 7.2.        Initial Credit Event


55

Section 7.3.        Eligible Property Additions and Deletions to the Borrowing
Base


57

 

 

SECTION 8.     COVENANTS


57

 

 

Section 8.1.        Maintenance of Existence


58

Section 8.2.        Maintenance of Properties, Agreements


58

Section 8.3.        Taxes and Assessments


58

Section 8.4.        Insurance


58

Section 8.5.        Financial Reports


59

Section 8.6.        Inspection


62

Section 8.7.        Liens


62

Section 8.8.        Investments, Acquisitions, Loans and Advances


62

Section 8.9.        Mergers, Consolidations and Sales


64

Section 8.10.       Maintenance of Subsidiaries


65

Section 8.11.       ERISA


65

Section 8.12.       Compliance with Laws


65





-ii-

--------------------------------------------------------------------------------

 



 

 

Section 8.13.       Compliance with OFAC Sanctions Programs and Anti-Corruption
Laws


66

Section 8.14.       Burdensome Contracts With Affiliates


67

Section 8.15.       No Changes in Fiscal Year


67

Section 8.16.       Formation of Subsidiaries


67

Section 8.17.       Change in the Nature of Business


67

Section 8.18.       Use of Proceeds


68

Section 8.19.       No Restrictions


68

Section 8.20.       Financial Covenants


68

Section 8.21.       Borrowing Base Covenant


68

Section 8.22.       Capital Expenditures


69

Section 8.23.       Electronic Delivery of Certain Information


69

Section 8.24.       Pledge of Equity Interest in Material Subsidiaries;
Springing Lien


69

Section 8.25.       1031 Properties


71

Section 8.26.       Evidence of Payment of Florida Intangibles Tax


72

 

 

SECTION 9.     EVENTS OF DEFAULT AND REMEDIES


72

 

 

Section 9.1.       Events of Default


72

Section 9.2.       Non‑Bankruptcy Defaults


75

Section 9.3.       Bankruptcy Defaults


75

Section 9.4.       Collateral for Undrawn Letters of Credit


75

Section 9.5.       Notice of Default


76

 

 

SECTION 10.     CHANGE IN CIRCUMSTANCES


76

 

 

Section 10.1.       Change of Law


76

Section 10.2.       Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR


76

Section 10.3.       Increased Cost and Reduced Return


77

Section 10.4.       Lending Offices


78

Section 10.5.       Discretion of Lender as to Manner of Funding


78

 

 

SECTION 11.     THE ADMINISTRATIVE AGENT


79

 

 

Section 11.1.       Appointment and Authority


79

Section 11.2.       Rights as a Lender


79

Section 11.3.       Action by Administrative Agent; Exculpatory Provisions


79

Section 11.4.       Reliance by Administrative Agent


81

Section 11.5.       Delegation of Duties


81

Section 11.6.       Resignation of Administrative Agent; Removal of
Administrative Agent


81

Section 11.7.       Non‑Reliance on Administrative Agent and Other Lenders


82

Section 11.8.       L/C Issuer and Swing Line Lender.


83

Section 11.9.       Hedging Liability and Funds Transfer and Deposit Account
Liability


84

 





-iii-

--------------------------------------------------------------------------------

 



 

8

 

Section 11.10.      Designation of Additional Agents


84

Section 11.11.      Authorization to Enter into, and Enforcement of, the
Collateral Documents; Possession of Collateral


84

Section 11.12.      Authorization to Release, Limit or Subordinate Liens or to
Release Guaranties


85

Section 11.13.      Authorization of Administrative Agent to File Proofs of
Claim


86

 

 

SECTION 12.     MISCELLANEOUS


87

 

 

Section 12.1.      Withholding Taxes


87

Section 12.2.      No Waiver, Cumulative Remedies


89

Section 12.3.      Non‑Business Days


89

Section 12.4.      Documentary Taxes


89

Section 12.5.      Survival of Representations


90

Section 12.6.      Survival of Indemnities


90

Section 12.7.      Sharing of Set‑Off


90

Section 12.8.      Notices


90

Section 12.9.      Counterparts


91

Section 12.10.     Successors and Assigns


92

Section 12.11.     Participants


92

Section 12.12.     Assignments


92

Section 12.13.     Amendments


95

Section 12.14.     Headings


96

Section 12.15.     Costs and Expenses; Indemnification


96

Section 12.16.     Set‑off


97

Section 12.17.     Entire Agreement


97

Section 12.18.     Governing Law


97

Section 12.19.     Severability of Provisions


98

Section 12.20.     Excess Interest


98

Section 12.21.     Construction


98

Section 12.22.     Lender’s and L/C Issuer’s Obligations Several


98

Section 12.23.     Submission to Jurisdiction; Waiver of Jury Trial


99

Section 12.24.     USA Patriot Act


99

Section 12.25.     Confidentiality


99

Section 12.26.     Limitation of Recourse


100

Section 12.27.     Other Taxes


100

Section 12.28.     Amendment and Restatement; No Novation


100

Section 12.29.     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions


101

 

 

SECTION 13.     THE GUARANTEES


101

 

 

Section 13.1.     The Guarantees


101

Section 13.2.     Guarantee Unconditional


102

Section 13.3.     Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances


103

 





-iv-

--------------------------------------------------------------------------------

 



 

 

Section 13.4.     Subrogation


103

Section 13.5.     Waivers


103

Section 13.6.     Limit on Recovery


104

Section 13.7.     Stay of Acceleration


104

Section 13.8.     Benefit to Guarantors


104

Section 13.9.     Guarantor Covenants


104

Section 13.10.     Keepwell


104

 

 

Signature Page


1

 

 

EXHIBIT A

—

Notice of Payment Request

EXHIBIT B

—

Notice of Borrowing

EXHIBIT C

—

Notice of Continuation/Conversion

EXHIBIT D-1

—

Revolving Note

EXHIBIT D-2

—

Swing Note

EXHIBIT E

—

Compliance Certificate

EXHIBIT F

—

Assignment and Acceptance

EXHIBIT G

—

Additional Guarantor Supplement

EXHIBIT H

—

Commitment Amount Increase Request

EXHIBIT I

—

Borrowing Base Certificate

SCHEDULE  1

—

Revolving Credit Commitments

SCHEDULE 1.1

—

Initial Properties

SCHEDULE 6.2

—

Subsidiaries

SCHEDULE 6.6

—

Material Adverse Effect

SCHEDULE 6.11

—

Litigation

SCHEDULE 6.12

—

Tax Returns

SCHEDULE 6.17

—

Environmental Issues

SCHEDULE 6.23

—

Maintenance and Condition

SCHEDULE 6.25

—

Significant Leases

SCHEDULE 8.7

—

Existing Liens

 

 

 



-v-

--------------------------------------------------------------------------------

 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This Second Amended and Restated Credit Agreement (this “Agreement”) is entered
into as of September 7, 2017, by and among Consolidated-Tomoka Land Co., a
Florida corporation (the “Borrower”), and each Material Subsidiary from time to
time party to this Agreement, as Guarantors, the several financial institutions
from time to time party to this Agreement, as Lenders, and BANK OF MONTREAL, as
Administrative Agent as provided herein.  All capitalized terms used herein
without definition shall have the same meanings herein as such terms are defined
in Section 5.1 hereof.

PRELIMINARY STATEMENT

WHEREAS, the Borrower and certain Material Subsidiaries of the Borrower, as
Guarantors, the financial institutions party thereto as “Lenders” and Bank of
Montreal, as Administrative Agent, Swing Line Lender and the L/C Issuer,
previously entered into an Amended and Restated Credit Agreement dated as of
April 20, 2015 (as heretofore extended, renewed, amended, modified, amended and
restated or supplemented, the “Prior Credit Agreement”).

WHEREAS, the Borrower has requested that, among other things, (i) the aggregate
Revolving Credit Commitments be increased, (ii) the Revolving Credit Termination
Date be extended, (iii) certain financial covenants be revised to increase the
thresholds provided therein, (iv) the Applicable Margins be revised, and
(v) certain other amendments be made to the Prior Credit Agreement, and the
Administrative Agent, the L/C Issuer and the Lenders have agreed to such
requests on the terms and conditions set forth in this Agreement, which, for the
sake of clarity and convenience, amends and restates the Prior Credit Agreement
in its entirety.

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1.THE CREDIT FACILITY.

Section 1.1.Revolving Credit Commitments.  Subject to the terms and conditions
hereof, each Lender, by its acceptance hereof, severally agrees to make a loan
or loans (individually a “Revolving Loan” and collectively for all the Lenders
the “Revolving Loans”) in U.S. Dollars to the Borrower from time to time on a
revolving basis up to the amount of such Lender’s Revolving Credit Commitment,
subject to any reductions thereof pursuant to the terms hereof, before the
Revolving Credit Termination Date.  The sum of the aggregate principal amount of
Revolving Loans, Swing Loans and L/C Obligations at any time outstanding shall
not exceed the lesser of (i) the Revolving Credit Commitments of all Lenders in
effect at such time and (ii) the Borrowing Base as then determined and
computed.  Each Borrowing of Revolving Loans shall be made ratably by the
Lenders in proportion to their respective Revolver Percentages.  As provided in
Section 1.6(a) hereof, the Borrower may elect that each Borrowing of Revolving





-1-

--------------------------------------------------------------------------------

 



Loans be either Base Rate Loans or Eurodollar Loans.  Revolving Loans may be
repaid and the principal amount thereof reborrowed before the Revolving Credit
Termination Date, subject to the terms and conditions hereof.

Section 1.2.Reserved.

Section 1.3.Letters of Credit.  (a) General Terms.  Subject to the terms and
conditions hereof, as part of the Revolving Credit, the L/C Issuer shall issue
standby and commercial letters of credit (each a “Letter of Credit”) or amend or
extend Letters of Credit issued by it for the account of the Borrower or for the
account of the Borrower and one or more of its Subsidiaries in an aggregate
undrawn face amount up to the L/C Sublimit.  Each Letter of Credit shall be
issued by the L/C Issuer, but each Lender shall be obligated to reimburse the
L/C Issuer for such Lender’s Revolver Percentage of the amount of each drawing
thereunder and, accordingly, each Letter of Credit shall constitute usage of the
Revolving Credit Commitment of each Lender pro rata in an amount equal to its
Revolver Percentage of the L/C Obligations then outstanding.

(b)Applications.  At any time before the Revolving Credit Termination Date, the
L/C Issuer shall, at the request of the Borrower, issue one or more Letters of
Credit in U.S. Dollars, in a form satisfactory to the L/C Issuer, with
expiration dates no later than the earlier of 12 months from the date of
issuance (or which are cancelable not later than 12 months from the date of
issuance and each renewal) or thirty (30) days prior to the Revolving Credit
Termination Date (provided that such expiration date may extend up to 12 months
beyond the Revolving Credit Termination Date if any such Letter of Credit is
cash collateralized at one hundred three percent (103%) of its face amount (to
cash collateralize fees and interest as well as the amount of the Letter of
Credit) in the manner set forth in Section 9.4 no less than thirty (30) days
prior to the Revolving Credit Termination Date), in an aggregate face amount as
set forth above, upon the receipt of an application duly executed by the
Borrower and, if such Letter of Credit is for the account of one of its
Subsidiaries, such Subsidiary for the relevant Letter of Credit, in the form
then customarily prescribed by the L/C Issuer for the Letter of Credit requested
(each an “Application”).  Notwithstanding anything contained in any Application
to the contrary:  (i) the Borrower shall pay fees in connection with each Letter
of Credit as set forth in Section 2.1(b) hereof, (ii) except as otherwise
provided in Section 1.8(b) or Section 1.14 hereof, unless an Event of Default
exists, the L/C Issuer will not call for the funding by the Borrower of any
amount under a Letter of Credit before being presented with a drawing
thereunder, and (iii) if the L/C Issuer is not timely reimbursed for the amount
of any drawing under a Letter of Credit on the date such drawing is paid, the
Borrower’s obligation to reimburse the L/C Issuer for the amount of such drawing
shall bear interest (which the Borrower hereby promises to pay) from and after
the date such drawing is paid at a rate per annum equal to the sum of the
Applicable Margin plus the Base Rate from time to time in effect (computed on
the basis of a year of 365 or 366 days, as the case may be, and the actual
number of days elapsed).  If the L/C Issuer issues any Letter of Credit with an
expiration date that is automatically extended unless the L/C Issuer gives
notice that the expiration date will not so extend beyond its then scheduled
expiration date, then the L/C Issuer will give such notice of non‑renewal before
the time necessary to prevent such automatic extension if before such required
notice date:  (i) the expiration date of such Letter of Credit if so extended
would be after the date that is thirty (30) days prior to the





-2-

--------------------------------------------------------------------------------

 



Revolving Credit Termination Date (provided that such expiration date may extend
up to 12 months beyond the Revolving Credit Termination Date if any such Letter
of Credit is cash collateralized at one hundred three percent (103%) of its face
amount (to cash collateralize fees and interest as well as the amount of the
Letter of Credit) in the manner set forth in Section 9.4 no less than thirty
(30) days prior to the Revolving Credit Termination Date), (ii) the Revolving
Credit Commitments have been terminated, or (iii) a Default or an Event of
Default exists and either the Administrative Agent or the Required Lenders (with
notice to the Administrative Agent) have given the L/C Issuer instructions to
not permit the extension of the expiration date of such Letter of Credit.  The
L/C Issuer agrees to issue amendments to the Letter(s) of Credit increasing the
amount, or extending the expiration date, thereof at the request of the Borrower
subject to the conditions of Section 7 hereof and the other terms of this
Section 1.3.  Notwithstanding anything contained herein to the contrary, if a
default of any Lender’s obligations to fund under Section 1.3(c) exists or any
Lender is at such time a Defaulting Lender hereunder, the L/C Issuer shall be
under no obligation to issue, extend or amend any Letter of Credit unless the
L/C Issuer has entered into arrangements with Borrower (including for cash
collateralization as set forth above) or such Lender satisfactory to the L/C
Issuer to eliminate the L/C Issuer’s risk with respect to such Lender.

(c)The Reimbursement Obligations.  Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the L/C
Issuer shall promptly notify the Borrower and the Administrative Agent
thereof.  Subject to Section 1.3(b) hereof, the obligation of the Borrower to
reimburse the L/C Issuer for all drawings under a Letter of Credit (a
“Reimbursement Obligation”) shall be governed by the Application related to such
Letter of Credit, except that reimbursement shall be made by no later than
1:00 p.m. (Chicago time) on the date when each drawing is to be paid if the
Borrower has been informed of such drawing by the L/C Issuer on or before
11:00 a.m. (Chicago time) on the date when such drawing is to be paid or, if
notice of such drawing is given to the Borrower after 11:00 a.m. (Chicago time)
on the date when such drawing is to be paid, by no later than 12:00 Noon
(Chicago time) on the following Business Day, in immediately available funds at
the Administrative Agent’s principal office in Chicago, Illinois or such other
office as the Administrative Agent may designate in writing to the Borrower (who
shall thereafter cause to be distributed to the L/C Issuer such amount(s) in
like funds).  If the Borrower does not make any such reimbursement payment on
the date due and the Participating Lenders fund their participations therein in
the manner set forth in Section 1.3(e) below, then all payments thereafter
received by the Administrative Agent in discharge of any of the relevant
Reimbursement Obligations shall be distributed in accordance with Section 1.3(e)
below; provided, however, if the Borrower does not make any such reimbursement
payment on the due date, the Borrower shall be deemed to have requested a
Borrowing of Base Rate Loans under the Revolving Credit and, subject to
satisfaction of the conditions set forth in Section 7.1 except for 7.1(c)
hereof, a Loan shall be made on such date in the amount of the Reimbursement
Obligations then due which Loan proceeds shall be applied to pay the
Reimbursement Obligations then due.

(d)Obligations Absolute.  The Borrower's obligation to reimburse L/C Obligations
as provided in subsection (c) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement and the relevant Application under any and all circumstances
whatsoever and irrespective of (i) any lack of





-3-

--------------------------------------------------------------------------------

 



validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by the L/C Issuer under a Letter of Credit against presentation of a draft or
other document that does not strictly comply with the terms of such Letter of
Credit, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 1.3, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrower's obligations hereunder, except for events or
circumstances arising from the willful misconduct or gross negligence on behalf
of the L/C Issuer. None of the Administrative Agent, the Lenders, or the L/C
Issuer shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the L/C
Issuer; provided that the foregoing shall not be construed to excuse the L/C
Issuer from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by the L/C Issuer's (i) failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof or (ii) willful misconduct or gross
negligence.  The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the L/C Issuer (as finally
determined by a court of competent jurisdiction), the L/C Issuer shall be deemed
to have exercised care in each such determination.  In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the L/C Issuer may,
in its sole good faith discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit. 

(e)The Participating Interests.  Each Lender (other than the Lender acting as
L/C Issuer in issuing the relevant Letter of Credit), by its acceptance hereof,
severally agrees to purchase from the L/C Issuer, and the L/C Issuer hereby
agrees to sell to each such Lender (a “Participating Lender”), an undivided
percentage participating interest (a “Participating Interest”), to the extent of
its Revolver Percentage, in each Letter of Credit issued by, and each
Reimbursement Obligation owed to, the L/C Issuer.  Upon any failure by the
Borrower to pay any Reimbursement Obligation at the time required on the date
the related drawing is to be paid, as set forth in Section 1.3(c) above, or if
the L/C Issuer is required at any time to return to the Borrower or to a
trustee, receiver, liquidator, custodian or other Person any portion of any
payment of any Reimbursement Obligation, each Participating Lender shall, not
later than the Business Day it receives a certificate in the form of Exhibit A
hereto from the L/C Issuer (with a copy to the Administrative Agent) to such
effect, if such certificate is received before 1:00 p.m. (Chicago time), or not
later than 1:00 p.m. (Chicago time) the following Business Day, if such
certificate is received after such time, pay to the Administrative Agent for the
account of the L/C





-4-

--------------------------------------------------------------------------------

 



Issuer an amount equal to such Participating Lender’s Revolver Percentage of
such unpaid or recaptured Reimbursement Obligation together with interest on
such amount accrued from the date the related payment was made by the L/C Issuer
to the date of such payment by such Participating Lender at a rate per annum
equal to:  (i) from the date the related payment was made by the L/C Issuer to
the date two (2) Business Days after payment by such Participating Lender is due
hereunder, the Federal Funds Rate for each such day and (ii) from the date two
(2) Business Days after the date such payment is due from such Participating
Lender to the date such payment is made by such Participating Lender, the Base
Rate in effect for each such day.  Each such Participating Lender shall
thereafter be entitled to receive its Revolver Percentage of each payment
received in respect of the relevant Reimbursement Obligation and of interest
paid thereon, with the L/C Issuer retaining its Revolver Percentage thereof as a
Lender hereunder.  The several obligations of the Participating Lenders to the
L/C Issuer under this Section 1.3 shall be absolute, irrevocable, and
unconditional under any and all circumstances whatsoever and shall not be
subject to any set‑off, counterclaim or defense to payment which any
Participating Lender may have or have had against the Borrower, the L/C Issuer,
the Administrative Agent, any Lender or any other Person whatsoever.  Without
limiting the generality of the foregoing, such obligations shall not be affected
by any Default or Event of Default or by any reduction or termination of any
Revolving Credit Commitment of any Lender, and each payment by a Participating
Lender under this Section 1.3 shall be made without any offset, abatement,
withholding or reduction whatsoever. 

(f)Indemnification.  The Participating Lenders shall, to the extent of their
respective Revolver Percentages, indemnify the L/C Issuer (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such L/C Issuer’s gross negligence or willful
misconduct) that the L/C Issuer may suffer or incur in connection with any
Letter of Credit issued by it.  The obligations of the Participating Lenders
under this Section 1.3(f) and all other parts of this Section 1.3 shall survive
termination of this Agreement and of all Applications, Letters of Credit, and
all drafts and other documents presented in connection with drawings thereunder.

(g)Manner of Requesting a Letter of Credit.  The Borrower shall provide at least
five (5) Business Days’ advance written notice to the Administrative Agent of
each request for the issuance of a Letter of Credit, such notice in each case to
be accompanied by an Application for such Letter of Credit properly completed
and executed by the Borrower and, in the case of an extension or amendment or an
increase in the amount of a Letter of Credit, a written request therefor, in a
form acceptable to the Administrative Agent and the L/C Issuer, in each case,
together with the fees called for by this Agreement.  The Administrative Agent
shall promptly notify the L/C Issuer of the Administrative Agent’s receipt of
each such notice (and the L/C Issuer shall be entitled to assume that the
conditions precedent to any such issuance, extension, amendment or increase have
been satisfied unless notified to the contrary by the Administrative Agent or
the Required Lenders) and the L/C Issuer shall promptly notify the
Administrative Agent and the Lenders of the issuance of the Letter of Credit so
requested.

(h)Replacement of the L/C Issuer.  The L/C Issuer may be replaced at any time by
written agreement among the Borrower, the Administrative Agent, the replaced
L/C Issuer and





-5-

--------------------------------------------------------------------------------

 



the successor L/C Issuer.  The Administrative Agent shall notify the Lenders of
any such replacement of the L/C Issuer.  At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced L/C Issuer.  From and after the effective date of any such
replacement (i) the successor L/C Issuer shall have all the rights and
obligations of the L/C Issuer under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term
“L/C Issuer” shall be deemed to refer to such successor or to any previous
L/C Issuer, or to such successor and all previous L/C Issuers, as the context
shall require.  After the replacement of a L/C Issuer hereunder, the replaced
L/C Issuer shall remain a party hereto and shall continue to have all the rights
and obligations of a L/C Issuer under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.

Section 1.4.Applicable Interest Rates.  (a) Base Rate Loans.  Each Base Rate
Loan made or maintained by a Lender shall bear interest (computed on the basis
of a year of 365 or 366 days, as the case may be, and the actual days elapsed)
on the unpaid principal amount thereof from the date such Loan is advanced, or
created by conversion from a Eurodollar Loan, until maturity (whether by
acceleration or otherwise) at a rate per annum equal to the sum of the
Applicable Margin plus the Base Rate from time to time in effect, payable by the
Borrower on each Interest Payment Date and at maturity (whether by acceleration
or otherwise).

“Base Rate” means, for any day, the rate per annum equal to the greatest
of:  (a) the rate of interest announced or otherwise established by the
Administrative Agent from time to time as its prime commercial rate, or its
equivalent, for U.S. Dollar loans to borrowers located in the United States as
in effect on such day, with any change in the Base Rate resulting from a change
in said prime commercial rate to be effective as of the date of the relevant
change in said prime commercial rate (it being acknowledged and agreed that such
rate may not be the Administrative Agent’s best or lowest rate), (b) the sum of
(i) the Federal Funds Rate for such day, plus (ii) 1/2 of 1%, and (c) the LIBOR
Quoted Rate for such day plus 1.00%.  As used herein, the term “LIBOR Quoted
Rate” means, for any day, the rate per annum equal to the quotient of (i) the
rate per annum (rounded upwards, if necessary, to the next higher one
hundred‑thousandth of a percentage point) for deposits in U.S. Dollars for a
one‑month interest period as reported on the applicable Bloomberg screen page
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) as of 11:00 a.m.
(London, England time) on such day (or, if such day is not a Business Day, on
the immediately preceding Business Day) divided by (ii) one (1) minus the
Eurodollar Reserve Percentage, provided that in no event shall the “LIBOR Quoted
Rate” be less than 0.00%.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the





-6-

--------------------------------------------------------------------------------

 



Administrative Agent on such day on such transactions as determined by the
Administrative Agent; provided that in no event shall the Federal Funds Rate be
less than 0.00%.

(b)Eurodollar Loans.  Each Eurodollar Loan made or maintained by a Lender shall
bear interest during each Interest Period it is outstanding (computed on the
basis of a year of 360 days and actual days elapsed) on the unpaid principal
amount thereof from the date such Loan is advanced or continued, or created by
conversion from a Base Rate Loan, until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Adjusted LIBOR applicable for such Interest Period, payable by the Borrower
on each Interest Payment Date and at maturity (whether by acceleration or
otherwise).

“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
determined in accordance with the following formula:

Adjusted LIBOR=                      LIBOR                     

1  ‑ Eurodollar Reserve Percentage

“Eurodollar Reserve Percentage” means the maximum reserve percentage, expressed
as a decimal, at which reserves (including, without limitation, any emergency,
marginal, special, and supplemental reserves) are imposed by the Board of
Governors of the Federal Reserve System (or any successor) on “eurocurrency
liabilities”, as defined in such Board’s Regulation D (or any successor
thereto), subject to any amendments of such reserve requirement by such Board or
its successor, taking into account any transitional adjustments thereto.  For
purposes of this definition, the relevant Loans shall be deemed to be
“eurocurrency liabilities” as defined in Regulation D without benefit or credit
for any prorations, exemptions or offsets under Regulation D. The Eurodollar
Reserve Percentage shall be adjusted automatically on and as of the effective
date of any change in any such reserve percentage.

“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which deposits in U.S. Dollars in immediately available funds
are offered to the Administrative Agent at 11:00 a.m. (London, England time) two
(2) Business Days before the beginning of such Interest Period by three (3) or
more major banks in the interbank eurodollar market selected by the
Administrative Agent for delivery on the first day of and for a period equal to
such Interest Period and in an amount equal or comparable to the principal
amount of the Eurodollar Loan scheduled to be made as part of such Borrowing,
provided that in no event shall “LIBOR” be less than 0.00%.

“LIBOR Index Rate” means, for any Interest Period, the greater of (a)  the rate
per annum (rounded upwards, if necessary, to the next higher one
hundred‑thousandth of a percentage point) for deposits in U.S. Dollars for a
period equal to such Interest Period, as reported on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
as of 11:00 a.m. (London, England time) on the day two (2) Business Days before
the commencement of such Interest Period and (b) 0% per annum.





-7-

--------------------------------------------------------------------------------

 



(c)Rate Determinations. The Administrative Agent shall determine each interest
rate applicable to the Loans and the Reimbursement Obligations hereunder, and
its determination thereof shall be conclusive and binding except in the case of
manifest error. 

Section 1.5.Minimum Borrowing Amounts; Maximum Eurodollar Loans.  Each Borrowing
of Base Rate Loans shall be in an amount not less than $100,000.  Each Borrowing
of Eurodollar Loans advanced, continued or converted to a Eurodollar Loan shall
be in an amount equal to $100,000 or such greater amount which is an integral
multiple of $100,000.  Without the Administrative Agent’s consent, there shall
not be more than eight (8) Borrowings of Eurodollar Loans outstanding
hereunder. 

Section 1.6.Manner of Borrowing Loans and Designating Applicable Interest
Rates.  (a) Notice to the Administrative Agent.  The Borrower shall give notice
to the Administrative Agent by no later than 10:00 a.m. (Chicago time):  (i) at
least three (3) Business Days before the date on which the Borrower requests the
Lenders to advance a Borrowing of Eurodollar Loans and (ii) on the date the
Borrower requests the Lenders to advance a Borrowing of Base Rate Loans.  The
Loans included in each Borrowing shall bear interest initially at the type of
rate specified in such notice of a new Borrowing.  Thereafter, subject to the
terms and conditions hereof, the Borrower may from time to time elect to change
or continue the type of interest rate borne by each Borrowing or, subject to the
minimum amount requirement for each outstanding Borrowing set forth in
Section 1.5 hereof, a portion thereof, as follows:  (i) if such Borrowing is of
Eurodollar Loans, on the last day of the Interest Period applicable thereto, the
Borrower may continue part or all of such Borrowing as Eurodollar Loans or
convert part or all of such Borrowing into Base Rate Loans or (ii) if such
Borrowing is of Base Rate Loans, on any Business Day, the Borrower may convert
all or part of such Borrowing into Eurodollar Loans for an Interest Period or
Interest Periods specified by the Borrower.  The Borrower shall give all such
notices requesting the advance, continuation or conversion of a Borrowing to the
Administrative Agent by telephone, telecopy, or other telecommunication device
acceptable to the Administrative Agent (which notice shall be irrevocable once
given and, if by telephone, shall be promptly confirmed in writing),
substantially in the form attached hereto as Exhibit B (Notice of Borrowing) or
Exhibit C (Notice of Continuation/Conversion), as applicable, or in such other
form acceptable to the Administrative Agent.  Notice of the continuation of a
Borrowing of Eurodollar Loans for an additional Interest Period or of the
conversion of part or all of a Borrowing of Base Rate Loans into Eurodollar
Loans must be given by no later than 10:00 a.m. (Chicago time) at least three
(3) Business Days before the date of the requested continuation or
conversion.  All such notices concerning the advance, continuation or conversion
of a Borrowing shall specify the date of the requested advance, continuation or
conversion of a Borrowing (which shall be a Business Day), the amount of the
requested Borrowing to be advanced, continued or converted, the type of Loans to
comprise such new, continued or converted Borrowing and, if such Borrowing is to
be comprised of Eurodollar Loans, the Interest Period applicable thereto.  No
Borrowing of Eurodollar Loans shall be advanced, continued, or created by
conversion if any Default or Event of Default then exists.  The Borrower agrees
that the Administrative Agent may rely on any such telephonic, telecopy or other
telecommunication notice given by any person the Administrative Agent in good
faith believes is an Authorized





-8-

--------------------------------------------------------------------------------

 



Representative without the necessity of independent investigation, and in the
event any such notice by telephone conflicts with any written confirmation such
telephonic notice shall govern if the Administrative Agent has acted in reliance
thereon.

(b)Notice to the Lenders.  The Administrative Agent shall give prompt
telephonic, telecopy or other telecommunication notice to each Lender of any
notice from the Borrower received pursuant to Section 1.6(a) above and, if such
notice requests the Lenders to make Eurodollar Loans, the Administrative Agent
shall give notice to the Borrower and each Lender by like means of the interest
rate applicable thereto promptly after the Administrative Agent has made such
determination.

(c)Borrower’s Failure to Notify.  If the Borrower fails to give notice pursuant
to Section 1.6(a) above of the continuation or conversion of any outstanding
principal amount of a Borrowing of Eurodollar Loans before the last day of its
then current Interest Period within the period required by Section 1.6(a) and
such Borrowing is not prepaid in accordance with Section 1.8(a), the Borrower
shall be deemed to have given the notice three (3) Business Days prior to the
end of the then current Interest Period and such Borrowing shall automatically
be continued as a Borrowing of a Eurodollar Loan with a one (1) month Interest
Period; provided that all Lenders are able to accommodate such one (1) month
Interest Period and such Eurodollar Loan shall be subject to the funding
indemnity set forth in Section 1.11 hereof in the event it is prepaid prior to
the end of the Interest Period.  In the event the Borrower fails to give notice
pursuant to Section 1.6(a) above of a Borrowing equal to the amount of a
Reimbursement Obligation and has not notified the Administrative Agent by
12:00 noon (Chicago time) on the day such Reimbursement Obligation becomes due
that it intends to repay such Reimbursement Obligation through funds not
borrowed under this Agreement, the Borrower shall be deemed to have requested a
Borrowing of Base Rate Loans under the Revolving Credit (or at the option of the
Swing Line Lender under the Swing Line) on such day in the amount of the
Reimbursement Obligation then due, which Borrowing shall be applied to pay the
Reimbursement Obligation then due.

(d)Disbursement of Loans.  Not later than 1:00 p.m. (Chicago time) on the date
of any requested advance of a new Borrowing, subject to Section 7 hereof, each
Lender shall make available its Loan comprising part of such Borrowing in funds
immediately available at the principal office of the Administrative Agent in
Chicago, Illinois (or at such other location as the Administrative Agent shall
designate).  The Administrative Agent shall make the proceeds of each new
Borrowing available to the Borrower no later than 2:00 p.m. (Chicago time) on
the date of such Borrowing as instructed by the Borrower. 

(e)Administrative Agent Reliance on Lender Funding.  Unless the Administrative
Agent shall have been notified by a Lender prior to (or, in the case of a
Borrowing of Base Rate Loans, by 1:00 p.m. (Chicago time) on) the date on which
such Lender is scheduled to make payment to the Administrative Agent of the
proceeds of a Loan (which notice shall be effective upon receipt) that such
Lender does not intend to make such payment, the Administrative Agent may assume
that such Lender has made such payment when due and the Administrative Agent may
in reliance upon such assumption (but shall not be required to) make available
to the Borrower the proceeds of the Loan to be made by such Lender and, if any
Lender has not in fact





-9-

--------------------------------------------------------------------------------

 



made such payment to the Administrative Agent, (1) such Lender shall, on demand,
pay to the Administrative Agent the amount made available to the Borrower
attributable to such Lender together with interest thereon in respect of each
day during the period commencing on the date such amount was made available to
the Borrower and ending on (but excluding) the date such Lender pays such amount
to the Administrative Agent at a rate per annum equal to:  (i) from the date the
related advance was made by the Administrative Agent to the date two
(2) Business Days after payment by such Lender is due hereunder, the Federal
Funds Rate for each such day and (ii) from the date two (2) Business Days after
the date such payment is due from such Lender to the date such payment is made
by such Lender, the Base Rate in effect for each such day, and (2) the
Administrative Agent shall notify the Borrower of such Lender’s failure to
pay.  If such amount is not received from such Lender by the Administrative
Agent immediately upon demand, the Borrower will, on demand, promptly, and in no
event later than 11:00 a.m. (Chicago time) on the date that is two (2) Business
Days following such demand, repay to the Administrative Agent the proceeds of
the Loan attributable to such Lender with interest thereon at a rate per annum
equal to the interest rate applicable to the relevant Loan, which payment may be
in the form of a Base Rate Loan under this Agreement, but without such payment
being considered a payment or prepayment of a Loan under Section 1.11 hereof so
that the Borrower will have no liability under such Section with respect to such
payment.

Section 1.7.Maturity of Loans.  Each Revolving Loan and Swing Loan, both for
principal and interest not sooner paid, shall mature and be due and payable by
the Borrower on the Revolving Credit Termination Date.

Section 1.8.Prepayments.  (a) Optional.  The Borrower may prepay in whole or in
part (but, if in part, then:  (i) if such Borrowing is of Base Rate Loans, in an
amount not less than $100,000, (ii) if such Borrowing is of Eurodollar Loans, in
an amount not less than $100,000, and (iii) in each case, in an amount such that
the minimum amount required for a Borrowing pursuant to Section 1.5 hereof
remains outstanding) any Borrowing of Eurodollar Loans at any time upon three
(3) Business Days prior notice by the Borrower to the Administrative Agent or,
in the case of a Borrowing of Base Rate Loans, notice delivered by the Borrower
to the Administrative Agent no later than 10:00 a.m. (Chicago time) on the date
of prepayment (or, in any case, such shorter period of time then agreed to by
the Administrative Agent), such prepayment to be made by the payment of the
principal amount to be prepaid and, in the case of any Eurodollar Loans, accrued
interest thereon to the date fixed for prepayment plus any amounts due the
Lenders under Section 1.11 hereof. 

(b)Mandatory.  

 (i)If at any time the sum of the unpaid principal balance of the Revolving
Loans, Swing Loans and the L/C Obligations then outstanding shall be in excess
of the lesser of the aggregate Revolving Credit Commitments and the Borrowing
Base as then determined and computed, as contained in the most recent Borrowing
Base Certificate delivered in accordance with Section 8.5(d) hereof, the
Borrower shall promptly, and in no event later than 11:00 a.m. (Chicago time) on
the date that is two (2) Business Days following such delivery, and without
notice or demand pay the amount of the excess to the Administrative Agent for
the account of the Lenders as a mandatory prepayment on such Obligations, with
each such prepayment first to





-10-

--------------------------------------------------------------------------------

 



be applied to the Revolving Loans and Swing Loans until paid in full with any
remaining balance to be held by the Administrative Agent in the Collateral
Account as security for the Obligations owing with respect to the Letters of
Credit.

(ii)Unless the Borrower otherwise directs, prepayments of Loans under this
Section 1.8(b) shall be applied first to Borrowings of Base Rate Loans until
payment in full thereof with any balance applied to Borrowings of Eurodollar
Loans in the order in which their Interest Periods expire.  Each prepayment of
Loans under this Section 1.8(b) shall be made by the payment of the principal
amount to be prepaid and, in the case of any Eurodollar Loans, accrued interest
thereon to the date of prepayment together with any amounts due the Lenders
under Section 1.11 hereof.  Each prefunding of L/C Obligations shall be made in
accordance with Section 9.4 hereof.

(c)No Reborrowing.  Any amount of Revolving Loans or Swing Loans paid or prepaid
before the Revolving Credit Termination Date may, subject to the terms and
conditions of this Agreement, be borrowed, repaid and borrowed again.

Section 1.9.Default Rate.  Notwithstanding anything to the contrary contained
herein, while any Event of Default exists or after acceleration, if so directed
by the Required Lenders, the Borrower shall pay interest (after as well as
before entry of judgment thereon to the extent permitted by law) on the
principal amount of all Loans and Reimbursement Obligations, and letter of
credit fees at a rate per annum equal to:

(a)for any Base Rate Loan, the sum of 2.0% plus the Applicable Margin plus the
Base Rate from time to time in effect;

(b)for any Eurodollar Loan, the sum of 2.0% plus the rate of interest in effect
thereon at the time of such default until the end of the Interest Period
applicable thereto plus the Applicable Margin and, thereafter, at a rate per
annum equal to the sum of 2.0% plus the Applicable Margin for Base Rate Loans
plus the Base Rate from time to time in effect;

(c)for any Reimbursement Obligation, the sum of 2.0% plus the amounts due under
Section 1.3 with respect to such Reimbursement Obligation; and

(d)for any Letter of Credit, the sum of 2.0% plus the letter of credit fee due
under Section 2.1 with respect to such Letter of Credit;

provided, however, that in the absence of acceleration, any adjustments pursuant
to this Section 1.9 shall be made by the Administrative Agent, acting at the
request or with the consent of the Required Lenders, with written notice to the
Borrower.  While any Event of Default exists or after acceleration, interest
shall be paid on the demand of the Administrative Agent at the request or with
the consent of the Required Lenders.





-11-

--------------------------------------------------------------------------------

 



Section 1.10.Evidence of Indebtedness.  (a)  Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

(b)The Administrative Agent shall also maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the type thereof and the Interest
Period with respect thereto, (ii) the amount of any principal or interest due
and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof.

(c)The entries maintained in the accounts maintained pursuant to paragraphs (a)
and (b) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded absent manifest error; provided, however, that the
failure of the Administrative Agent or any Lender to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Obligations in accordance with their terms.

(d)Any Lender may request that its Loans be evidenced by a promissory note or
notes in the forms of Exhibit D-1 (in the case of its Revolving Loans, a
“Revolving Note” and collectively, the “Revolving Notes”) or Exhibit D-2 (in the
case of its Swing Loans, a “Swing Note”), as applicable (the Revolving Notes and
Swing Note being herein referred to collectively as the “Notes” and individually
as a “Note”).  In such event, the Borrower shall prepare, execute and deliver to
such Lender a Note payable to such Lender or its registered assigns in the
amount of the Revolving Credit Commitment or Swing Line Sublimit, as
applicable.  Thereafter, the Loans evidenced by such Note or Notes and interest
thereon shall at all times (including after any assignment pursuant to
Section 12.12) be represented by one or more Notes payable to the order of the
payee named therein or any assignee pursuant to Section 12.12, except to the
extent that any such Lender or assignee subsequently returns any such Note for
cancellation and requests that such Loans once again be evidenced as described
above.

Section 1.11.Funding Indemnity.  If any Lender shall incur any loss, cost or
reasonable expense (including, without limitation, any loss, cost or reasonable
expense incurred by reason of the liquidation or re‑employment of deposits or
other funds acquired by such Lender to fund or maintain any Eurodollar Loan or
the relending or reinvesting of such deposits or amounts paid or prepaid to such
Lender) as a result of:

(a)any payment, prepayment or conversion of a Eurodollar Loan on a date other
than the last day of its Interest Period,

(b)any failure (because of a failure to meet the conditions of Section 7 or
otherwise) by the Borrower to borrow or continue a Eurodollar Loan, or to
convert a Base Rate Loan into a Eurodollar Loan, on the date specified in a
notice given pursuant to Section 1.6(a) hereof,





-12-

--------------------------------------------------------------------------------

 



(c)any failure by the Borrower to make any payment of principal on any
Eurodollar Loan when due (whether by acceleration or otherwise), or 

(d)any acceleration of the maturity of a Eurodollar Loan as a result of the
occurrence of any Event of Default hereunder,

then, upon the demand of such Lender, the Borrower shall pay to such Lender such
amount as will reimburse such Lender for such loss, cost or reasonable
expense.  If any Lender makes such a claim for compensation, it shall provide to
the Borrower, with a copy to the Administrative Agent, a certificate setting
forth the amount of such loss, cost or reasonable expense in reasonable
detail and the amounts shown on such certificate shall be conclusive if
reasonably determined absent manifest error.

Section 1.12.Commitment Terminations.  (a) Optional Revolving Credit
Terminations.  The Borrower shall have the right at any time and from time to
time, upon five (5) Business Days prior written notice to the Administrative
Agent (or such shorter period of time agreed to by the Administrative Agent), to
terminate the Revolving Credit Commitments without premium or penalty and in
whole or in part, any partial termination to be (i) in an amount not less than
$1,000,000 and (ii) allocated ratably among the Lenders in proportion to their
respective Revolver Percentages, provided that the Revolving Credit Commitments
may not be reduced to an amount less than the sum of the aggregate principal
amount of Revolving Loans, Swing Loans and L/C Obligations then
outstanding.  Any termination of the Revolving Credit Commitments below the
L/C Sublimit or the Swing Line Sublimit then in effect shall reduce the
L/C Sublimit or the Swing Line Sublimit, as applicable, by a like amount.  The
Administrative Agent shall give prompt notice to each Lender of any such
termination of the Revolving Credit Commitments.

(b)Any termination of the Revolving Credit Commitments pursuant to this
Section 1.12 may not be reinstated.

Section 1.13.Substitution of Lenders.  In the event (a) the Borrower receives a
claim from any Lender for compensation under Section 10.3 or 12.1 hereof,
(b) the Borrower receives notice from any Lender of any illegality pursuant to
Section 10.1 hereof, (c) any Lender is then a Defaulting Lender or such Lender
is a Subsidiary or Affiliate of a Person who has been deemed insolvent or
becomes the subject of a bankruptcy or insolvency proceeding or a receiver or
conservator has been appointed for any such Person, or (d) a Lender fails to
consent to an amendment or waiver requested under Section 12.13 hereof at a time
when the Required Lenders have approved such amendment or waiver (any such
Lender referred to in clause (a), (b), (c), or (d) above being hereinafter
referred to as an “Affected Lender”), the Borrower may, in addition to any other
rights the Borrower may have hereunder or under applicable law, require, at its
expense, any such Affected Lender to assign, at par, without recourse (other
than with respect to claims or Liens arising by, through or under such Affected
Lender), all of its interest, rights, and obligations hereunder (including all
of its Revolving Credit Commitments and the Loans and participation interests in
Letters of Credit and other amounts at any time owing to it hereunder and the
other Loan Documents) to an Eligible Assignee specified by the Borrower,
provided that (i) such assignment shall not conflict





-13-

--------------------------------------------------------------------------------

 



with or violate any law, rule or regulation or order of any court or other
governmental authority, (ii) the Borrower shall have paid to the Affected Lender
all monies (together with amounts due such Affected Lender under Section 1.11
hereof as if the Loans owing to it were prepaid rather than assigned) other than
such principal owing to it hereunder, and (iii) the assignment is entered into
in accordance with, and subject to the consents required by, Section 12.12
hereof (provided any reimbursable expenses due thereunder shall be paid by the
Borrower and any assignment fees shall be waived).

Section 1.14.Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender at any time is a Defaulting
Lender, then (a) during any Defaulting Lender Period with respect to such
Defaulting Lender, such Defaulting Lender shall be deemed not to be a “Lender”
for purposes of voting on any matters (including the granting of any consents or
waivers) with respect to any of the Loan Documents and such Defaulting Lender’s
Revolving Credit Commitments shall be excluded for purposes of determining
“Required Lenders” (provided that the foregoing shall not permit an increase in
such Lender’s Revolving Credit Commitments or an extension of the maturity date
of such Lender’s Loans or other Obligations without such Lender’s consent); (b)
to the extent permitted by applicable law, until such time as the Defaulting
Lender Excess with respect to such Defaulting Lender shall have been reduced to
zero, any voluntary prepayment of the Loans shall, if the Administrative Agent
so directs at the time of making such voluntary prepayment, be applied to the
Loans of other Lenders as if such Defaulting Lender had no Loans outstanding;
(c) such Defaulting Lender’s Revolving Credit Commitments and outstanding Loans
shall be excluded for purposes of calculating any commitment fee payable to
Lenders pursuant to Section 2.1 in respect of any day during any Defaulting
Lender Period with respect to such Defaulting Lender, and such Defaulting Lender
shall not be entitled to receive any fee pursuant to Section 2.1 with respect to
such Defaulting Lender’s Revolving Credit Commitment in respect of any
Defaulting Lender Period with respect to such Defaulting Lender (and any Letter
of Credit fee otherwise payable to a Lender who is a Defaulting Lender shall
instead be paid to the L/C Issuer for its use and benefit); (d) the utilization
of Revolving Credit Commitments as at any date of determination shall be
calculated as if such Defaulting Lender had funded all Loans of such Defaulting
Lender; and (e) if so requested by the L/C Issuer at any time during the
Defaulting Lender Period with respect to such Defaulting Lender, the Borrower
shall deliver to the Administrative Agent cash collateral in an amount equal to
such Defaulting Lender’s Revolver Percentage of L/C Obligations then outstanding
(to be, held by the Administrative Agent as set forth in Section 9.4
hereof).  No Revolving Credit Commitment of any Lender shall be increased or
otherwise affected, and, except as otherwise expressly provided in this
Section 1.14, performance by the Borrower of its obligations hereunder and the
other Loan Documents shall not be excused or otherwise modified as a result of
the operation of this Section 1.14.  The rights and remedies against a
Defaulting Lender under this Section 1.14 are in addition to other rights and
remedies which the Borrower may have against such Defaulting Lender and which
the Administrative Agent or any Lender may have against such Defaulting Lender.

Section 1.15.Increase in Revolving Credit Commitments.  The Borrower may, from
time to time, on any Business Day prior to the Revolving Credit Termination
Date, increase the aggregate





-14-

--------------------------------------------------------------------------------

 



amount of the Revolving Credit Commitments by delivering a Commitment Amount
Increase Request substantially in the form attached hereto as Exhibit H or in
such other form acceptable to the Administrative Agent at least five (5)
Business Days prior to the desired effective date of such increase (the
“Commitment Amount Increase”) identifying one or more additional Lenders (or
additional Revolving Credit Commitments for existing Lender(s) or by a
combination of existing Lenders and additional Lenders) and the amount of its
Revolving Credit Commitment (or additional amount of its Revolving Credit
Commitment(s)); provided, however, that (i) the aggregate amount of the
Revolving Credit Commitments shall not be increased to an amount in excess of
$150,000,000, (ii) any Commitment Amount Increase shall be in an amount not less
than $5,000,000 or such lesser amount as approved by the Administrative Agent,
(iii) no Default or Event of Default shall have occurred and be continuing at
the time of the request or  the effective date of the Commitment Amount Increase
and (iv) all representations and warranties contained in Section 6 hereof shall
be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) at the
time of such request and on the effective date of such Commitment Amount
Increase except for representations and warranties that relate to a prior date,
which shall have been true and correct in all material respects (except in the
case of a representation or warranty qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) as of
the applicable date on which they were made.  The effective date of the
Commitment Amount Increase shall be agreed upon by the Borrower and the
Administrative Agent.  Upon the effectiveness thereof, the new Lender(s) (or, if
applicable, existing Lender(s)) shall advance Revolving Loans in an amount
sufficient such that after giving effect to its advance each Lender shall have
outstanding its Revolver Percentage of Revolving Loans.  It shall be a condition
to such effectiveness that if any Eurodollar Loans are outstanding under the
Revolving Credit on the date of such effectiveness, such Eurodollar Loans shall
be deemed to be prepaid on such date and the Borrower shall pay any amounts
owing to the Lenders pursuant to Section 1.11 hereof.  In the event that the
Borrower shall have terminated any portion of the Revolving Credit Commitments
pursuant to Section 1.11 hereof, the terminated commitment amount shall reduce
the Commitment Amount Increase by the terminated commitment amount.  The
Borrower agrees to pay any reasonable expenses of the Administrative Agent
relating to any Commitment Amount Increase and arrangement fees related thereto
as agreed upon in writing between Administrative Agent and the Borrower, if
any.  Notwithstanding anything herein to the contrary, no Lender shall have any
obligation to increase its Revolving Credit Commitment and no Lender’s Revolving
Credit Commitment shall be increased without its consent thereto, and each
Lender may at its option, unconditionally and without cause, decline to increase
its Revolving Credit Commitment.

Section 1.16.Extension of Revolving Credit Termination Date.  Borrower may, by
notice to Administrative Agent (which shall promptly deliver a copy to each of
the Lenders) given at least thirty (30) days and not more than ninety (90) days
prior to the then Revolving Credit Termination Date (the “Existing Commitment
Termination Date”), request that Lenders extend the Existing Commitment
Termination Date for one additional one-year period.  Upon the Borrower’s timely
delivery of such notice to Administrative Agent and provided, that (i) no
Default or Event of Default has occurred and is continuing (both on the date the
notice is delivered and on the then Existing Commitment Revolving Credit
Termination Date), (ii) the





-15-

--------------------------------------------------------------------------------

 



Borrower and the Subsidiaries are in compliance with all covenants contained in
Section 8 hereof, (iii) all representations and warranties contained in
Section 6 hereof shall be true and correct in all material respects (except in
the case of a representation or warranty qualified by materiality in which case
such representation or warranty shall be true and correct in all respects) on
the date the notice is delivered and on the then Existing Commitment Termination
Date except for representations and warranties that relate to a prior date,
which shall have been true and correct in all material respects (except in the
case of a representation or warranty qualified by materiality in which case such
representation or warranty shall be true and correct in all respects) as of the
applicable date on which they were made and (iv) the Borrower has paid in
immediately available funds the Extension Fee on or prior to the first day of
any requested extension period, then the Revolving Credit Termination Date shall
be extended to the first anniversary of the then Existing Commitment Termination
Date.  Should the Revolving Credit Termination Date be extended, the terms and
conditions of this Agreement will apply during any such extension period, and
from and after the date of such extension, the term Revolving Credit Termination
Date shall mean the last day of the extended term.

Section 1.17.Swing Loans.  (a) Generally.  Subject to the terms and conditions
hereof, as part of the Revolving Credit, the Swing Line Lender may, in its sole
discretion, make loans in U.S. Dollars to the Borrower under the Swing Line
(individually a “Swing Loan” and collectively the “Swing Loans”) which shall not
in the aggregate at any time outstanding exceed the Swing Line Sublimit;
provided, that if the Swing Line Lender declines to make a Swing Loan, the
Borrower shall be deemed to have requested a Borrowing of a Base Rate Loan under
Section 1.6 hereof in the amount of such requested Swing Loan.  Swing Loans may
be availed of from time to time and borrowings thereunder may be repaid and used
again during the period ending on the Revolving Credit Termination Date.  Each
Swing Loan shall be in a minimum amount of $100,000 or such greater amount which
is an integral multiple of $100,000. 

(b)Interest on Swing Loans.  Each Swing Loan shall bear interest until maturity
(whether by acceleration or otherwise) at a rate per annum equal to the sum of
the Base Rate plus the Applicable Margin for Base Rate Loans under the Revolving
Credit as from time to time in effect (computed on the basis of a year of 365 or
366 days, as the case may be, for the actual number of days elapsed).  Interest
on each Swing Loan shall be due and payable by the Borrower on each Interest
Payment Date and at maturity (whether by acceleration or otherwise).

(c)Requests for Swing Loans.  The Borrower shall give the Administrative Agent
prior notice (which may be written or oral) no later than 12:00 Noon (Chicago
time) on the date upon which the Borrower requests that any Swing Loan be made,
of the amount and date of such Swing Loan.  The Administrative Agent shall
promptly advise the Swing Line Lender of any such notice received from the
Borrower.  Subject to the terms and conditions hereof, the proceeds of each
Swing Loan extended to the Borrower shall be deposited or otherwise wire
transferred as agreed to by the Borrower, the Administrative Agent, and the
Swing Line Lender.  Anything contained in the foregoing to the contrary
notwithstanding, the undertaking of the Swing Line Lender to make Swing Loans
shall be subject to all of the terms and conditions of this Agreement (provided
that the Swing Line Lender shall be entitled to assume that the





-16-

--------------------------------------------------------------------------------

 



conditions precedent to an advance of any Swing Loan have been satisfied unless
notified to the contrary by the Administrative Agent or the Required Lenders). 

(d)Refunding Loans.  In its sole and absolute discretion, the Swing Line Lender
may at any time, on behalf of the Borrower (which hereby irrevocably authorizes
the Swing Line Lender to act on its behalf for such purpose) and with notice to
the Borrower and the Administrative Agent, request each Lender to make a
Revolving Loan in the form of a Base Rate Loan in an amount equal to such
Lender’s Revolver Percentage of the amount of the Swing Loans outstanding on the
date such notice is given.  Unless an Event of Default described in
Section 9.1(j) or 9.1(k) exists with respect to the Borrower, regardless of the
existence of any other Event of Default, each Lender shall make the proceeds of
its requested Revolving Loan available to the Administrative Agent for the
account of the Swing Line Lender, in immediately available funds, at the
Administrative Agent’s office in Chicago, Illinois (or such other location
designated by the Administrative Agent), before 12:00 Noon (Chicago time) on the
Business Day following the day such notice is given.  The Administrative Agent
shall promptly remit the proceeds of such Borrowing to the Swing Line Lender to
repay the outstanding Swing Loans.

(e)Participations.  If any Lender refuses or otherwise fails to make a Revolving
Loan when requested by the Swing Line Lender pursuant to Section 1.17(d) above
(because an Event of Default described in Section 9.1(j) or 9.1(k) exists with
respect to the Borrower or otherwise), such Lender will, by the time and in the
manner such Revolving Loan was to have been funded to the Swing Line Lender,
purchase from the Swing Line Lender an undivided participating interest in the
outstanding Swing Loans in an amount equal to its Revolver Percentage of the
aggregate principal amount of Swing Loans that were to have been repaid with
such Revolving Loans.  Each Lender that so purchases a participation in a Swing
Loan shall thereafter be entitled to receive its Revolver Percentage of each
payment of principal received on the Swing Loan and of interest received thereon
accruing from the date such Lender funded to the Swing Line Lender its
participation in such Loan.  The several obligations of the Lenders under this
Section shall be absolute, irrevocable, and unconditional under any and all
circumstances whatsoever and shall not be subject to any set‑off, counterclaim
or defense to payment which any Lender may have or have had against the
Borrower, any other Lender, or any other Person whatsoever.  Without limiting
the generality of the foregoing, such obligations shall not be affected by any
Default or Event of Default or by any reduction or termination of the Revolving
Credit Commitments of any Lender, and each payment made by a Lender under this
Section shall be made without any offset, abatement, withholding, or reduction
whatsoever.

(f)Sweep to Loan Arrangement.  So long as a Sweep to Loan Arrangement is in
effect, and subject to the terms and conditions thereof, Swing Loans may be
advanced and prepaid hereunder notwithstanding any notice, minimum amount, or
funding and payment location requirements hereunder for any advance of Swing
Loans or for any prepayment of any Swing Loans.  The making of any such Swing
Loans shall otherwise be subject to the other terms and conditions of this
Agreement.  All Swing Loans advanced or prepaid pursuant to such Sweep to Loan
Arrangement shall be Base Rate Loans; and, so long as a Sweep to Loan
Arrangement is in effect, all Swing Loans (whether or not advanced pursuant to
the Sweep to Loan Arrangement) shall be Base Rate Loans.  The Swing Line Lender
shall have the right in its sole discretion to suspend or terminate the making
and/or prepayment of Swing Loans pursuant to such Sweep to





-17-

--------------------------------------------------------------------------------

 



Loan Arrangement with notice to the Sweep Depositary and the Borrower (which may
be provided on a same-day basis), whether or not any Default or Event of Default
exists.  The Swing Line Lender shall not be liable to the Borrower or any other
Person for any losses directly or indirectly resulting from events beyond the
Swing Line Lender’s reasonable control, including without limitation any
interruption of communications or data processing services or legal restriction
or for any special, indirect, consequential or punitive damages in connection
with any Sweep to Loan Arrangement. 

SECTION 2.FEES.

Section 2.1.Fees.  (a) Revolving Credit Unused Commitment Fee.  The Borrower
shall pay to the Administrative Agent for the ratable account of the Lenders in
accordance with their Revolver Percentages an unused commitment fee at a rate
per annum equal to (x) 0.15% if the average daily Unused Revolving Credit
Commitments are less than or equal to 50% of the Revolving Credit Commitments
then in effect and (y) 0.25% if the average daily Unused Revolving Credit
Commitments are greater than 50% of the Revolving Credit Commitments then in
effect (computed on the basis of a year of 360 days and the actual number of
days elapsed) and determined based on the average daily Unused Revolving Credit
Commitments during such previous quarter.  Such commitment fee shall be payable
quarterly in arrears on the last day of each March, June, September, and
December in each year (commencing on the first such date occurring after the
date hereof) and on the Revolving Credit Termination Date, unless the Revolving
Credit Commitments are terminated in whole on an earlier date, in which event
the commitment fee for the period to the date of such termination in whole shall
be calculated and paid on the date of such termination.

(b)Letter of Credit Fees.  On the date of issuance or extension, or increase in
the amount, of any Letter of Credit pursuant to Section 1.3 hereof, the Borrower
shall pay to the L/C Issuer for its own account a fronting fee equal to 0.20% of
the face amount of (or of the increase in the face amount of) such Letter of
Credit.  Quarterly in arrears, on the last day of each March, June, September,
and December, commencing on the first such date occurring after the date hereof,
the Borrower shall pay to the Administrative Agent, for the ratable benefit of
the Lenders in accordance with their Revolver Percentages, a letter of credit
fee at a rate per annum equal to the Applicable Margin (computed on the basis of
a year of 360 days and the actual number of days elapsed) in effect during each
day of such quarter applied to the daily average face amount of Letters of
Credit outstanding during such quarter.  If no Letters of Credit were
outstanding during such quarter, no such fee shall be owed.  In addition, the
Borrower shall pay to the L/C Issuer for its own account the L/C Issuer’s
standard issuance, drawing, negotiation, amendment, cancellation, assignment,
and other administrative fees for each Letter of Credit as established by the
L/C Issuer from time to time.

(c)Administrative Agent and Other Fees.  The Borrower shall pay to the
Administrative Agent, for its own use and benefit and for the benefit of the
Lenders, as applicable, the fees agreed to between the Administrative Agent and
the Borrower in a fee letter dated August 7, 2017, or as otherwise agreed to in
writing between them.





-18-

--------------------------------------------------------------------------------

 



SECTION 3.PLACE AND APPLICATION OF PAYMENTS.

Section 3.1.Place and Application of Payments.  All payments of principal of and
interest on the Loans and the Reimbursement Obligations, and of all other
Obligations payable by the Borrower under this Agreement and the other Loan
Documents, shall be made by the Borrower to the Administrative Agent by no later
than 12:00 Noon (Chicago time) on the due date thereof at the office of the
Administrative Agent in Chicago, Illinois (or such other location as the
Administrative Agent may designate to the Borrower) for the benefit of the
Lender(s) or L/C Issuer entitled thereto.  Any payments received after such time
shall be deemed to have been received by the Administrative Agent on the next
Business Day.  All such payments shall be made in U.S. Dollars, in immediately
available funds at the place of payment, in each case without set‑off or
counterclaim.  The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest on
Revolving Loans and on Reimbursement Obligations in which the Lenders have
purchased Participating Interests ratably to the Lenders and like funds relating
to the payment of any other amount payable to any Lender to such Lender, in each
case to be applied in accordance with the terms of this Agreement.  If the
Administrative Agent causes amounts to be distributed to the Lenders in reliance
upon the assumption that the Borrower will make a scheduled payment and such
scheduled payment is not so made, each Lender shall, on demand, repay to the
Administrative Agent the amount distributed to such Lender together with
interest thereon in respect of each day during the period commencing on the date
such amount was distributed to such Lender and ending on (but excluding) the
date such Lender repays such amount to the Administrative Agent, at a rate per
annum equal to:  (i) from the date the distribution was made to the date two
(2) Business Days after payment by such Lender is due hereunder, the Federal
Funds Rate for each such day and (ii) from the date two (2) Business Days after
the date such payment is due from such Lender to the date such payment is made
by such Lender, the Base Rate in effect for each such day.

Anything contained herein to the contrary notwithstanding (including, without
limitation, Section 1.8(b) hereof), all payments and collections received in
respect of the Obligations by the Administrative Agent or any of the Lenders
after acceleration or the final maturity of the Obligations or termination of
the Revolving Credit Commitments as a result of an Event of Default shall be
remitted to the Administrative Agent and distributed as follows:

(a)first, to the payment of any outstanding costs and expenses incurred by the
Administrative Agent in protecting, preserving or enforcing rights under the
Loan Documents, and in any event including all costs and expenses of a character
which the Borrower has agreed to pay the Administrative Agent under
Section 12.15 hereof (such funds to be retained by the Administrative Agent for
its own account unless it has previously been reimbursed for such costs and
expenses by the Lenders, in which event such amounts shall be remitted to the
Lenders to reimburse them for payments theretofore made to the Administrative
Agent);

(b)second, to the payment of Swing Loans, both for principal and accrued but
unpaid interest;





-19-

--------------------------------------------------------------------------------

 



(c)third, to the payment of any outstanding interest and fees due under the Loan
Documents to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each holder thereof;

(d)fourth, to the payment of principal on the Revolving Loans, unpaid
Reimbursement Obligations, together with amounts to be held by the
Administrative Agent as collateral security for any outstanding L/C Obligations
pursuant to Section 9.4 hereof (until the Administrative Agent is holding an
amount of cash equal to the then outstanding amount of all such
L/C Obligations), and Hedging Liability, the aggregate amount paid to, or held
as collateral security for, the Lenders and L/C Issuer and, in the case of
Hedging Liability, their Affiliates to be allocated pro rata in accordance with
the aggregate unpaid amounts owing to each holder thereof;

(e)fifth, to the payment of all other unpaid Obligations and all other
indebtedness, obligations, and liabilities of the Borrower and its Subsidiaries
evidenced by the Loan Documents (including, without limitation, Funds Transfer
and Deposit Account Liability) to be allocated pro rata in accordance with the
aggregate unpaid amounts owing to each holder thereof; and

(f)finally, to the Borrower or whoever else may be lawfully entitled thereto.

SECTION 4.GUARANTIES.

Section 4.1.Guaranties.  The payment and performance of the Obligations, Hedging
Liability, and Funds Transfer and Deposit Account Liability shall at all times
be guaranteed by each direct and indirect Material Subsidiary of the Borrower
pursuant to Section 13 hereof or pursuant to one or more guaranty agreements in
form and substance acceptable to the Administrative Agent, as the same may be
amended, modified or supplemented from time to time (individually a “Guaranty”
and collectively the “Guaranties” and each such Material Subsidiary executing
and delivering a Guaranty being referred to herein as a “Guarantor” and
collectively the “Guarantors”); provided, however, that, with respect to any
Guarantor, Hedging Liability guaranteed by such Guarantor shall exclude all
Excluded Swap Obligations.

Section 4.2.Further Assurances.   In the event the Borrower or any Guarantor
forms or acquires any other Material Subsidiary after the date hereof, except as
otherwise provided in Section 4.1, the Borrower shall promptly upon such
formation or acquisition cause such newly formed or acquired Material Subsidiary
to execute a Guaranty or an Additional Guarantor Supplement in the form of
Exhibit G attached hereto (the “Additional Guarantor Supplement”) as the
Administrative Agent may then require, and the Borrower shall also deliver to
the Administrative Agent, or cause such Material Subsidiary to deliver to the
Administrative Agent, at the Borrower’s cost and expense, such other
instruments, documents, certificates, and opinions reasonably required by the
Administrative Agent in connection therewith.





-20-

--------------------------------------------------------------------------------

 



SECTION 5.DEFINITIONS; INTERPRETATION.

Section 5.1.Definitions.  The following terms when used herein shall have the
following meanings:

“1031 Cash Proceeds” means cash proceeds from the sale of Property in a
transaction under Section 1031 of the Code held by a qualifying intermediary;
 provided, that, such proceeds shall cease to be 1031 Cash Proceeds as of the
last day on which Borrower or the applicable Subsidiary can consummate a
tax-deferred transaction under Section 1031 of the Code.

“1031 Property” means, as of any Borrowing Base Determination Date, any Property
owned by a 1031 Property Holder which is intended to qualify for tax treatment
under, Section 1031 of the Code and which satisfies the following conditions:

(i)the Property meets all of the requirements of the definition of Eligible
Property;

(ii)the Borrower or a Guarantor has the unconditional contractual right to
require and cause fee simple title to such Property to be transferred at any
time to any Person as directed by the Borrower or a Guarantor; and

(iii)the Administrative Agent shall have received all 1031 Property Security
Documents with respect to such Property.

For purposes of determining Total Asset Value, such 1031 Property shall be
deemed to have been owned or leased by the Borrower or a Guarantor from the date
acquired by the 1031 Property Holder that owns such 1031 Property.

“1031 Property Holder” means the “qualified intermediary” or “exchange
accommodation titleholder” with respect to a 1031 Property as contemplated under
Section 1031 of the Code, the regulations of the U.S. Department of Treasury
adopted thereunder and related revenue procedures related thereto.

“1031 Property Security Documents” means a collateral assignment and pledge of
(x) any promissory note made by the applicable 1031 Property Holder in favor of
the Borrower or a Guarantor, which promissory note is limited recourse to the
1031 Property, (y) the equity interest of the 1031 Property Holder and (z) the
Borrower’s or the applicable Guarantor’s, as the case may be, rights under an
“exchange agreement”, a “qualified exchange accommodation agreement” (as defined
in IRS Revenue Procedure 2000-37) or any similar agreement, in each case,
pursuant to collateral assignment and pledge documentation reasonably acceptable
to the Administrative Agent, which shall include (i) a written acknowledgement
and consent by the 1031 Property Holder of such collateral assignments and
pledges and (ii) an acknowledgement and agreement by the 1031 Property Holder
that, following receipt of a notice from Administrative Agent stating that an
Event of Default under the Agreement has occurred, it will





-21-

--------------------------------------------------------------------------------

 



comply with the requirements of Section 8.25 hereof, in each case, reasonably
acceptable to the Administrative Agent.

“Additional Guarantor Supplement” is defined in Section 4.2 hereof.

“Adjusted EBITDA” means EBITDA minus the Annual Capital Expenditure Reserve.

“Adjusted LIBOR” is defined in Section 1.4(b) hereof.

“Administrative Agent” means Bank of Montreal, in its capacity as Administrative
Agent hereunder, and any successor in such capacity pursuant to Section 11.6
hereof.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Lender” is defined in Section 1.13 hereof.

“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person.  A Person
shall be deemed to control another Person for purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise; provided that, in any event for purposes of this
definition, any Person that owns, directly or indirectly, 20% or more of the
securities having the ordinary voting power for the election of directors or
governing body of a corporation or 20% or more of the partnership or other
ownership interest of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person. 

“Agreement” means this Credit Agreement, as the same may be amended, modified,
restated or supplemented from time to time pursuant to the terms hereof.

“Annual Capital Expenditure Reserve” means the sum of (a) an amount equal to the
product of (i) $0.15 multiplied by (ii) the aggregate net rentable area,
determined on a square footage basis, for retail and industrial properties, plus
(b) an amount equal to the product of (i) $0.50 multiplied by (ii) the aggregate
net rentable area, determined on a square footage basis, for office properties,
plus (c) an amount equal to the product of (i) four percent (4.0%) multiplied by
(ii) the gross revenues from any hotels, motels and resorts plus (d) Golf
Courses capital expenditures (but excluding the acquisition cost of the Golf
Courses Adjacent Property); provided, however, this definition of Annual Capital
Expenditure Reserve shall not apply to any Land Assets or any Ground Leases;
provided that the Borrower is not obligated for Capital Expenditures.

“Anti-Corruption Law” means the FCPA and any law, rule or regulation of any
jurisdiction concerning or relating to bribery or corruption that are applicable
to Borrower or any Subsidiary or Affiliate. 





-22-

--------------------------------------------------------------------------------

 



“Applicable Margin” means, with respect to Loans, Reimbursement Obligations, and
the commitment fees and letter of credit fees payable under Section 2.1 hereof,
until the first Pricing Date, the rates shown opposite Level I below, and
thereafter, from one Pricing Date to the next the rates per annum determined in
accordance with the following schedule:

 

LEVEL

TOTAL INDEBTEDNESS TO TOTAL
ASSET VALUE RATIO FOR SUCH
PRICING DATE

APPLICABLE MARGIN
FOR BASE RATE LOANS
AND REIMBURSEMENT OBLIGATIONS SHALL BE:

APPLICABLE MARGIN
FOR EURODOLLAR
LOANS AND LETTER OF
CREDIT FEE SHALL BE:

I

Less than or equal to 0.45 to 1.00

0.50%

1.50%

II

Less than or equal to 0.50 to 1.00, but greater than 0.45 to 1.00

0.75%

1.75%

III

Less than or equal to 0.55 to 1.00, but greater than 0.50 to 1.00

0.90%

1.90%

IV

Greater than 0.55 to 1.00

1.20%

2.20%

For purposes hereof, the term “Pricing Date” means, for any fiscal quarter of
the Borrower, the last date on which the Borrower’s most recent Compliance
Certificate and financial statements (and, in the case of the year‑end financial
statements, audit report) for the fiscal quarter then ended are due, pursuant to
Section 8.5 hereof.  The Applicable Margin shall be established based on the
Total Indebtedness to Total Asset Value Ratio for the most recently completed
fiscal quarter and the Applicable Margin established on a Pricing Date shall
remain in effect until the next Pricing Date.  If the Borrower has not delivered
its Compliance Certificate and financial statements by the date the Compliance
Certificate and financial statements (and, in the case of the year‑end financial
statements, audit report) are required to be delivered under Section 8.5 hereof,
then until such Compliance Certificate and financial statements and/or audit
report are delivered, the Applicable Margin shall be the highest Applicable
Margin (i.e., Level IV shall apply).  If the Borrower subsequently delivers such
Compliance Certificate and financial statements before the next Pricing Date,
the Applicable Margin established by such late delivered Compliance Certificate
and financial statements shall take effect from the date of delivery until the
next Pricing Date.  In all other circumstances, the Applicable Margin
established by such Compliance Certificate and financial statements shall be in
effect from the Pricing Date that occurs immediately after the end of the fiscal
quarter covered by such financial statements until the next Pricing
Date.  Borrower, Administrative Agent, L/C Issuer and Lenders understand that
the applicable interest rate for the Obligations and certain fees set forth
herein may be determined and/or adjusted from time to time based upon certain
financial ratios and/or other information to be provided or certified to the
Administrative Agent and Lenders by Borrower (the "Borrower Information").  If
it is subsequently determined that any such Borrower Information was incorrect
(for whatever reason, including, without limitation, because of a subsequent
restatement of earnings by the Borrower) at the time it was delivered to the





-23-

--------------------------------------------------------------------------------

 



Administrative Agent, and if the applicable interest rate or fees calculated for
any period were lower than they should have been had the correct information
been timely provided, then, such interest rate and such fees for such period
shall be automatically recalculated using correct Borrower Information; provided
that no recalculation shall be done for any period that is more than 2 years
earlier than the date of recalculation.  The Administrative Agent shall promptly
notify Borrower in writing of any additional interest and fees due because of
such recalculation, and the Borrower shall pay such additional interest or fees
due to the Administrative Agent, for the account of each Lender or the L/C
Issuer, within five (5) Business Days of receipt of such written notice.  Any
recalculation of interest or fees required by this provision shall survive the
termination of this Agreement, and this provision shall not in any way limit any
of the Administrative Agent's, the L/C Issuer’s, or any Lender's other rights
under this Agreement.  Each determination of the Applicable Margin made by the
Administrative Agent in accordance with the foregoing shall be conclusive,
absent manifest error, and binding on the Borrower and the Lenders if reasonably
determined.

“Application” is defined in Section 1.3(b) hereof.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assets Under Development” means any real property under construction (excluding
any completed Property under minor renovation) until such property has received
a certificate of occupancy.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.12 hereof), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.

“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 7.2 hereof or on any update of any
such list provided by the Borrower to the Administrative Agent, or any further
or different officers of the Borrower so named by any Authorized Representative
of the Borrower in a written notice to the Administrative Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, any event of the type
described in clause (j) or (k) of Section 9.1 hereof with respect to such
Person.





-24-

--------------------------------------------------------------------------------

 



“Base Rate” is defined in Section 1.4(a) hereof.

“Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 1.4(a) hereof.

“Borrower” is defined in the introductory paragraph of this Agreement.

“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders on a single date and, in the case of Eurodollar Loans, for a single
Interest Period.  Borrowings of Loans are made and maintained ratably from each
of the Lenders according to their Revolver Percentages.  A Borrowing is
“advanced” on the day Lenders advance funds comprising such Borrowing to the
Borrower, is “continued” on the date a new Interest Period for the same type of
Loans commences for such Borrowing, and is “converted” when such Borrowing is
changed from one type of Loans to the other, all as determined pursuant to
Section 1.6 hereof.  Borrowings of Swing Loans are made by the Swing Line Lender
in accordance with the procedures set forth in Section 1.17 hereof. 

“Borrowing Base” means, at any date of its determination, an amount equal to:

(x) the lesser of (A) 60% of the Borrowing Base Value of all Eligible Properties
on such date and (B) the Debt Service Coverage Amount of all Eligible Properties
on such date, minus

(y) the aggregate amount of Other Unsecured Indebtedness if an Other Guaranty
Trigger has occurred but a Collateral Trigger Event has not occurred.

“Borrowing Base Certificate” means the certificate in the form of Exhibit I
hereto, or in such other form acceptable to the Administrative Agent, to be
delivered to the Administrative Agent pursuant to Sections 7.2(i), 7.3 and
8.5(d) hereof.

“Borrowing Base Determination Date” means each date on which the Borrowing Base
is certified in writing to the Administrative Agent, as follows:

(a)Quarterly.  As of the last day of each Fiscal Quarter.

(b)Property Adjustments.  Following each addition or deletion of an Eligible
Property, the Borrowing Base Value shall be adjusted accordingly.

“Borrowing Base NOI” means for the most recent Rolling Period, the aggregate
Property NOI attributable to the Eligible Properties.

“Borrowing Base Requirements” means with respect to the calculation of the
Borrowing Base, collectively that (a) at all times such calculation shall be
based on no less than nine (9) Eligible Properties; (b) the Borrowing Base Value
shall at all times be equal to or in excess of $75,000,000; (c) no more than 35%
of the Borrowing Base Value may be comprised of Eligible Properties which are
not used as retail, office or mixed-use retail/office Properties; (d) no more





-25-

--------------------------------------------------------------------------------

 



than 25% of the Borrowing Base Value may be comprised of any one Eligible
Property (for the avoidance of doubt, an Eligible Property that exceeds this
sublimit may be included in the calculation of Borrowing Base Value, provided
any amount over 25% of the Borrowing Base Value is excluded from the calculation
of the Borrowing Base Value); (e) no more than 20% of Borrowing Base Value may
be from any single Tenant unless such Tenant’s Rating is equal to or better than
BBB-/Baa3 from S&P or Moody’s, respectively (for the avoidance of doubt, an
Eligible Property that exceeds this sublimit may be included in the calculation
of Borrowing Base Value, provided any amount over 20% of the Borrowing Base
Value is excluded from the calculation of the Borrowing Base Value), (f) no more
than 30% of Borrowing Base Value may be comprised of Permitted Ground Lease
Investments, (g) no more than 20% of the Borrowing Base Value may be comprised
of Eligible Properties which are operated as hotels, motels or resorts and (h)
the Eligible Properties (other than Permitted Ground Lease Investments) must
have an aggregate Occupancy Rate of at least 85%.

“Borrowing Base Value” means an amount equal to the sum of (a) for all Eligible
Properties owned for more than twelve (12) months, the quotient of (i) the
Borrowing Base NOI divided by (ii) the Capitalization Rate plus (b) for all
Eligible Properties owned for twelve (12) months or less, the lesser of (i) the
book value (as defined by GAAP) of any such Eligible Property and (ii), the
value of any such Eligible Property as determined by the calculation in clause
(a) above measured on an annualized basis rather than for the most recently
ended period of four quarters; provided that Borrowing Base Value shall be
reduced by excluding a portion of the Property NOI or book value of any Eligible
Properties attributable to any Eligible Properties that exceed the concentration
limits in the Borrowing Base Requirements.

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Chicago, Illinois and, if the
applicable Business Day relates to the advance or continuation of, or conversion
into, or payment of a Eurodollar Loan, on which banks are dealing in U.S. Dollar
deposits in the interbank eurodollar market in London, England.

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by such Person during that period for the acquisition or leasing
(pursuant to a Capital Lease) of fixed or capital assets or additions to
property, plant, or equipment (including replacements, capitalized repairs, and
improvements) which are required to be capitalized on the balance sheet of such
Person in accordance with GAAP.

“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.

“Capitalization Rate” means (i) 6.25% for single-tenant Properties occupied by
tenants maintaining a BBB- or Baa3 Rating or better from S&P’s or Moody’s,
respectively, (ii) 7.00% for all retail Properties, including mixed-use
retail/office Properties not covered under the foregoing clause (i), (iii) 8.00%
for all office Properties not covered under the foregoing clause (i), (iv) 9.25%
for hotel, motel or resort Properties and (v) 10% for all other Properties not
covered under the foregoing clauses (i), (ii), (iii) or (iv).





-26-

--------------------------------------------------------------------------------

 



“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., and any future
amendments.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd‑Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines or directives thereunder or issued
in connection therewith shall be deemed to be a “Change in Law”, regardless of
the date enacted, adopted or issued and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

“Change of Control” means any of (a) the acquisition by any “person” or “group”
(as such terms are used in sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended) at any time that causes such person or group to become
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, as amended) of 51% or more of the outstanding capital
stock or other equity interests of the Borrower on a fully‑diluted basis, other
than acquisitions of such interests by any party who is an officer or director
of the Borrower as of the Closing Date or (b) the failure of individuals who are
members of the board of directors (or similar governing body) of Borrower on the
Closing Date (together with any new or replacement directors whose initial
nomination for election was approved by a majority of the directors who were
either directors on the Closing Date or previously so approved) to constitute a
majority of the board of directors (or similar governing body) of Borrower.

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 7.2 shall be satisfied or waived in a
manner acceptable to the Administrative Agent in its discretion.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

“Collateral” means all properties, rights, interests, and privileges from time
to time subject to the Liens granted to the Administrative Agent, or any
security trustee therefor, by the Collateral Documents.





-27-

--------------------------------------------------------------------------------

 



“Collateral Account” is defined in Section 9.4(b) hereof.

“Collateral Documents” means the Pledge Agreement, Mortgages (if any), the
Omnibus Amendment and General Reaffirmation Agreement, the 1031 Property
Security Documents (if any) and all other mortgages, deeds of trust, security
agreements, pledge agreements, assignments, financing statements, control
agreements, and other documents as shall from time to time secure or relate to
the Obligations or any part thereof.

“Collateral Trigger Event” is defined in Section 8.24(b) hereof.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” is defined in Section 8.5(e) hereof.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profit Taxes.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.

“Convertible Senior Notes” means the Borrower’s 4.50% Convertible Senior Notes
due 2020.

“Credit Event” means the advancing of any Loan, or the issuance of, or extension
of the expiration date or increase in the amount of, any Letter of Credit.

“Debt Service Coverage Amount” means the principal amount of a loan that would
be serviced by the Borrowing Base NOI for the Rolling Period most recently ended
for which financial statements have been delivered pursuant to Section 8.5
hereof at a debt service coverage ratio of 1.50 to 1.00 with interest and
principal payments (in each case assuming a 30-year amortization) at the greater
of (i) 6.5% per annum, (ii) a Eurodollar Loan with an Interest Period of one (1)
month (including the Applicable Margin) and (iii) the 10-year treasury rate on
the last day of such period plus 2.5%; provided that Borrowing Base NOI shall be
reduced by excluding a portion of Property NOI attributable to Eligible
Properties that exceed the concentration limits in the Borrowing Base
Requirements.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.





-28-

--------------------------------------------------------------------------------

 



“Defaulted Loan” is defined in the definition of “Defaulting Lender” in this
Section 5.1.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans or participations in L/C Obligations or Swing Loans required to be
funded by it hereunder (herein, a “Defaulted Loan”) within two (2) Business Days
of the date required to be funded by it hereunder unless such failure has been
cured, (b) has otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder (except for up
to $25,000 in the aggregate from a Lender which is owing for less than five (5)
Business Days) within two (2) Business Days of the date when due, unless the
subject of a good faith dispute or unless such failure has been cured, (c) has
experienced a Bankruptcy Event or (d) a receiver or conservator has been
appointed for such Lender or (e) has become the subject of a Bail-In Action.

“Defaulting Lender Excess” means, with respect to any Defaulting Lender, the
excess, if any, of such Defaulting Lender’s Revolver Percentage of the aggregate
outstanding principal amount of Loans of all Lenders (calculated as if all
Defaulting Lenders other than such Defaulting Lender had funded all of their
respective Defaulted Loans) over the aggregate outstanding principal amount of
all Loans of such Defaulting Lender.

“Defaulting Lender Period” means, with respect to any Defaulting Lender, the
period commencing on the date upon which such Lender first became a Defaulting
Lender and ending on the earliest of the following dates: the date on which
(a) such Defaulting Lender is no longer the subject of a Bankruptcy Event or, if
applicable, under the direction of a receiver or conservator, (b) the Defaulting
Lender Excess with respect to such Defaulting Lender shall have been reduced to
zero (whether by the funding by such Defaulting Lender of any Defaulted Loans of
such Defaulting Lender or otherwise), and (c) such Defaulting Lender shall have
delivered to Borrower and the Administrative Agent a written reaffirmation of
its intention to honor its obligations hereunder, including with respect to its
Revolving Credit Commitments.

“Dividends” means any dividend paid (or declared and then payable), as the case
may be, in cash on any equity security issued by the Borrower.

“EBITDA” means, for any period, determined on a consolidated basis of the
Borrower and its Subsidiaries, in accordance with GAAP, the sum of net income
(or loss) plus: (i) depreciation and amortization expense, to the extent
included as an expense in the calculation of net income (or loss); (ii) Interest
Expense; (iii) income tax expense, to the extent included as an expense in the
calculation of net income (or loss); (iv) extraordinary, unrealized or
non‑recurring losses, including (A) impairment charges, (B) losses from the sale
of real property, and (v) non-cash compensation paid to employees of Borrower in
the form of Borrower’s equity securities, minus: (a) extraordinary, unrealized
or non-recurring gains, including (x) the write-up of assets and (y) gains from
the sale of real property and (b) income tax benefits.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established





-29-

--------------------------------------------------------------------------------

 



in an EEA Member Country which is a subsidiary of an institution described in
clauses (a) or (b) of this definition and is subject to consolidated supervision
with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) the L/C Issuer, and (iii) unless an Event
of Default has occurred and is continuing, the Borrower (each such approval not
to be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower or any Guarantor
or any of the Borrower’s or such Guarantor’s Affiliates or Subsidiaries.

“Eligible Property” means, as of any Borrowing Base Determination Date, any
Property owned by the Borrower, a Guarantor or a 1031 Property Holder which
satisfies the following conditions:

(a)Is real property one hundred percent (100%) owned in fee simple, individually
or collectively, by the Borrower, any Guarantor or any 1031 Property Holder,
including Permitted Ground Lease Investments;

(b)Is a Property located in the contiguous United States;

(c)If such Property is owned by the Borrower, (i) neither the Borrower’s
beneficial ownership interest in such Property nor the Property is subject to
any Lien (other than Permitted Liens or Liens in favor of the Administrative
Agent) or to any negative pledge and (ii) the Borrower has the unilateral right
(including the absence of any restrictions in a Ground Lease) to sell, transfer
or otherwise dispose of such Property and to create a Lien on such Property as
security for Indebtedness for Borrowed Money;

(d)If such Property is owned by a Material Subsidiary, (i) neither the
Borrower’s beneficial ownership interest in such Material Subsidiary nor the
Property is subject to any Lien (other than Permitted Liens or Liens in favor of
the Administrative Agent) or to any negative pledge, (ii) the Material
Subsidiary has the unilateral right (including the absence of any restrictions
in a Ground Lease) to sell, transfer or otherwise dispose of such Property and
to create a Lien on such Property as security for Indebtedness for Borrowed
Money, and (iii) the Material Subsidiary has provided an Additional Guarantor
Supplement or other Guaranty to the Administrative Agent pursuant to Section 4.2
hereof;

(e)The Administrative Agent shall have received to the extent requested historic
operating statements for such Property for the previous three (3) years, if





-30-

--------------------------------------------------------------------------------

 



available, and historic rent rolls for such Property for the previous three (3)
years, if available;

(f)That such Property, based on the Borrower’s or any Material Subsidiary’s
actual knowledge, is free of all material structural defects or major
architectural deficiencies, material title defects (other than Permitted Liens),
material environmental conditions or other adverse matters which, individually
or collectively, materially impair the value of such Property and, if the
Property has an underground storage tank located thereon or any other material
environmental concern as determined by the Administrative Agent, then the
Administrative Agent shall have received satisfactory environmental assessments,
including, to the extent requested, Phase I and Phase II reports, the results of
which disclose environmental conditions which are satisfactory to the
Administrative Agent in its sole discretion;

(g)With respect to such Property, any Tenant under a Significant Lease is not
more than 60 days past due with respect to any monthly rent payment obligations
under such Lease;

(h)For each such Property, the Borrower, to the extent not previously provided,
shall have delivered to the Administrative Agent a copy, certified as true and
correct by the Borrower, of each of the following: if the Property Owner is not
the Borrower, the Property Owner’s articles of incorporation, by-laws,
partnership agreements, operating agreements, as applicable, and certificates of
existence, good standing and authority to do business from each appropriate
state authority, and partnership, corporate or limited liability company, as
applicable, authorizations authorizing the execution, delivery and performance
of the Additional Guarantor Supplement all certified to be true and complete by
a duly authorized officer of such Property Owner; and

(i)The Property is not an Asset Under Development or a Land Asset.

“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Material, (c) from any abatement, removal, remedial, corrective or response
action in connection with a Hazardous Material, Environmental Law or order of a
governmental authority or (d) from any actual or alleged damage, injury, threat
or harm to health, safety, natural resources or the environment.

“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of health, safety and the indoor or outdoor environment, (b)
the conservation, management or use of natural resources and wildlife, (c) the
protection or use of surface water or groundwater, (d) the management,
manufacture, possession, presence, use, generation, transportation, treatment,
storage, disposal, Release, threatened Release, abatement, removal, remediation
or handling of, or exposure to, any Hazardous Material or (e) pollution
(including





-31-

--------------------------------------------------------------------------------

 



any Release to air, land, surface water or groundwater), and any amendment,
rule, regulation, order or directive issued thereunder.

“Equity Interests” means with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time. 

“Eurodollar Loan” means a Loan bearing interest at the rate specified in
Section 1.4(b) hereof.

“Eurodollar Reserve Percentage” is defined in Section 1.4(b) hereof.

“Event of Default” means any event or condition identified as such in
Section 9.1 hereof.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the guarantee of such Guarantor or the
grant of such security interest becomes effective with respect to such related
Swap Obligation.  If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are





-32-

--------------------------------------------------------------------------------

 



Other Connection Taxes, (b) in the case of a Lender, U.S. federal withholding
Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan or Revolving Credit Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Revolving Credit Commitment (other than pursuant to an
assignment request by the Borrower under Section 1.13 hereof) or (ii) such
Lender changes its lending office, except in each case to the extent that,
pursuant to Section 12.1 amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 12.1(b) or
Section 12.1(d), and (d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Commitment Termination Date” is defined in Section 1.16 hereof.

“Extension Fee” means an extension fee payable by the Borrower for a one-year
extension pursuant to Section 1.16 hereto in an amount equal to 0.15% of the
Revolving Credit Commitments then in effect.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code. 

“FCPA” means the Foreign Corrupt Practices Act, 15 U.S.C. §§78dd‑1, et seq. 

“Federal Funds Rate” is defined in Section 1.4(a) hereof. 

“Fiscal Quarter” means each of the three-month periods ending on March 31, June
30, September 30 and December 31.

“Fiscal Year” means the twelve-month period ending on December 31.

“Fixed Charges” means, for any Rolling Period, (a) Interest Expense, plus (b)
scheduled principal amortization paid on Total Indebtedness (exclusive of any
balloon payments or prepayments of principal paid on such Total Indebtedness),
plus (c) Dividends and required distributions on the Borrower’s equity
securities for such Rolling Period plus (d) all income taxes (federal, state and
local) paid by Borrower during such Rolling Period.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funds Transfer and Deposit Account Liability” means the liability of the
Borrower, or any Subsidiary owing to any of the Lenders, or any Affiliates of
such Lenders, arising out of (a) the execution or processing of electronic
transfers of funds by automatic clearing house transfer, wire transfer or
otherwise to or from deposit accounts of the Borrower and/or any





-33-

--------------------------------------------------------------------------------

 



Subsidiary now or hereafter maintained with any of the Lenders or their
Affiliates, (b) the acceptance for deposit or the honoring for payment of any
check, draft or other item with respect to any such deposit accounts, and
(c) any other deposit, disbursement, and cash management services afforded to
the Borrower or any Subsidiary by any of such Lenders or their Affiliates.

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

“Golf Courses” means the golf courses currently owned by Borrower or its
Subsidiaries and commonly known as “LPGA International”, together with the Golf
Courses Adjacent Property.

“Golf Courses Adjacent Property” means certain real property either adjacent to
and supporting the Golf Courses acquired by Borrower or its Subsidiaries on or
about December 8, 2016 for approximately $1,590,000.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Ground Lease” means a long term lease of real Property granted by the fee owner
of the real Property.

“Ground Lease Debt Yield” means, (a) annual Property NOI (as defined per the
definition, but with Property NOI received by the lessee and operator) divided
by (b) the book value of outstanding debt, plus the book value of land with the
ground lease investment; based on the most recent fiscal year end.

“Guarantor” and “Guarantors” are defined in Section 4.1 hereof.

“Guaranty” and “Guaranties” are defined in Section 4.1 hereof.

“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous or toxic, and includes, without limitation, (a) asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof) and (b) any material classified or regulated as “hazardous” or “toxic”
or words of like import pursuant to an Environmental Law.





-34-

--------------------------------------------------------------------------------

 



“Hazardous Material Activity” means any activity, event or occurrence involving
a Hazardous Material, including, without limitation, the manufacture,
possession, presence, use, generation, transportation, treatment, storage,
disposal, Release, threatened Release, abatement, removal, remediation, handling
of or corrective or response action to any Hazardous Material other than any
activity, event or occurrence performed in compliance with or allowed under
applicable law.

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Borrower or any Subsidiary shall be a Hedging Agreement.

“Hedging Liability” means the liability of the Borrower or any Subsidiary to any
of the Lenders, or any Affiliates of such Lenders, in respect of any Hedging
Agreement as the Borrower or such Subsidiary, as the case may be, may from time
to time enter into with any one or more of the Lenders party to this Agreement
or their Affiliates. 

“Indebtedness for Borrowed Money” means for any Person (without duplication)
(a) all indebtedness created, assumed or incurred in any manner by such Person
representing money borrowed (including by the issuance of debt securities),
(b) all indebtedness for the deferred purchase price of property or services
(other than trade accounts payable arising in the ordinary course of business),
(c) all indebtedness secured by any Lien upon Property of such Person, whether
or not such Person has assumed or become liable for the payment of such
indebtedness, (d) all Capitalized Lease Obligations of such Person, (e) all
obligations of such Person on or with respect to letters of credit, bankers’
acceptances and other extensions of credit whether or not representing
obligations for borrowed money and (f) all net obligations of such Person under
any interest rate, foreign currency, and/or commodity swap, exchange, cap,
collar, floor, forward, future or option agreement, or any similar interest
rate, currency or commodity hedging arrangement.

“Indemnified Taxes” means (a) all Taxes other than Excluded Taxes and (b) to the
extent not otherwise described in (a), Other Taxes.

“Initial Properties” means collectively the Properties listed on Schedule 1.1
and “Initial Property” means any of such Properties.

“Interest Expense” means, with respect to a Person for any period of time, the
interest expense whether paid, accrued or capitalized (without deduction of
consolidated interest income) of such Person for such period.  Interest Expense
shall exclude any amortization of (i) deferred financing fees, including the
write-off such fees relating to the early retirement of such related
Indebtedness for Borrowed Money, and (ii) debt discounts (but only to the extent
such discounts do not exceed 3.0% of the initial face principal amount of such
debt).





-35-

--------------------------------------------------------------------------------

 



“Interest Payment Date” means (a) with respect to any Eurodollar Loan, the last
day of each Interest Period with respect to such Eurodollar Loan and on the
maturity date and, if the applicable Interest Period is longer than (3) three
months, on each day occurring every three (3) months after the commencement of
such Interest Period, (b) with respect to any Base Rate Loan (other than Swing
Loans), the last day of every calendar quarter, (c) with respect to any Swing
Loan, the last day of each calendar month and (d) with respect to any Eurodollar
Loan or Base Rate Loan (including Swing Loans), the maturity date.

“Interest Period” means the period commencing on the date a Borrowing of
Eurodollar Loans is advanced, continued, or created by conversion and ending one
(1), two (2), three (3), or six (6) months thereafter, provided, however, that:

(i)no Interest Period shall extend beyond the Revolving Credit Termination Date;

(ii)whenever the last day of any Interest Period would otherwise be a day that
is not a Business Day, the last day of such Interest Period shall be extended to
the next succeeding Business Day, provided that, if such extension would cause
the last day of an Interest Period for a Borrowing of Eurodollar Loans to occur
in the following calendar month, the last day of such Interest Period shall be
the immediately preceding Business Day; and

(iii)for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the numerically corresponding day in the next calendar month;
provided, however, that if there is no numerically corresponding day in the
month in which such an Interest Period is to end or if such an Interest Period
begins on the last Business Day of a calendar month, then such Interest Period
shall end on the last Business Day of the calendar month in which such Interest
Period is to end.

“Investment Net Sales Proceeds” means net proceeds from the sale of investments
that are not investments of the type described in clauses (i), (k), (m) and (n)
of Section 8.8.

“Land Assets” means any real property which is not an Asset Under Development
and on which no significant improvements have been constructed.

“L/C Issuer” means Bank of Montreal, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 1.3(h) hereof.

“L/C Obligations” means the aggregate undrawn face amounts of all outstanding
Letters of Credit and all unpaid Reimbursement Obligations.

“L/C Sublimit” means $10,000,000, as such amount may be reduced pursuant to the
terms hereof.





-36-

--------------------------------------------------------------------------------

 



“Lease” means each existing or future lease, sublease, license, or other
agreement under the terms of which any Person has or acquires any right to
occupy or use any Property of the Borrower or any Subsidiary, or any part
thereof, or interest therein, as the same may be amended, supplemented or
modified.

“Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or other requirement of any governmental authority, whether
federal, state, or local.

“Lenders” means and includes Bank of Montreal and the other financial
institutions from time to time party to this Agreement, including each assignee
Lender pursuant to Section 12.12 hereof.

“Lending Office” is defined in Section 10.4 hereof.

“Letter of Credit” is defined in Section 1.3(a) hereof.

“LIBOR” is defined in Section 1.4(b) hereof.

“LIBOR Index Rate” is defined in Section 1.4(b) hereof.

“LIBOR Quoted Rate” is defined in Section 1.4(a) hereof.

“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.

“Loan” means any Revolving Loan or Swing Loan whether outstanding as a Base Rate
Loan or Eurodollar Loan, each of which is a “type” of Loan hereunder.

“Loan Documents” means this Agreement, the Notes (if any), the Applications, the
Guaranties, if any, the Collateral Documents and each other instrument or
document to be delivered hereunder or thereunder or otherwise in connection
therewith.  Deposit account agreements, cash management agreements and other
documents executed in connection with Funds Transfer and Deposit Account
Liability (other than deposit account control agreements, if any) are not Loan
Documents hereunder.

“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, Property, or financial condition
of the Borrower or of the Borrower and its Subsidiaries taken as a whole, (b) a
material impairment of the ability of the Borrower or any Subsidiary to perform
its obligations under any Loan Document or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against the
Borrower or any Subsidiary of any Loan Document or the rights and remedies of
the Administrative Agent and the Lenders thereunder.





-37-

--------------------------------------------------------------------------------

 



“Material Subsidiary” means, each Subsidiary that owns an Eligible Property
included in the Borrowing Base Value.

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereof. 

“Mortgages” means, collectively, each mortgage and deed of trust delivered to
the Administrative Agent hereunder, as the same may be amended, modified,
supplemented or restated from time to time.

“MSA” is defined in the definition of “Permitted Ground Lease Investments”.

“Note” and “Notes” are defined in Section 1.10(d) hereof.

“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable hereunder, all other payment
obligations of the Borrower or any of its Subsidiaries arising under or in
relation to any Loan Document and all Hedging Liability, in each case whether
now existing or hereafter arising, due or to become due, direct or indirect,
absolute or contingent, and howsoever evidenced, held or acquired.  For the
avoidance of doubt, Obligations shall not include any Funds Transfer and Deposit
Account Liability.

“Occupancy Rate” means for any Property, the percentage of the rentable square
footage of such Property occupied by bona fide Tenants of such Property or
leased by such Tenants pursuant to bona fide Tenant Leases, in each case, which
Tenants (a) are not more than 60 days in arrears on base rental or other similar
payments due under the Leases and (b) are not subject to a then continuing
Bankruptcy Event, or if subject to a then continuing Bankruptcy Event (i) the
trustee in bankruptcy of such tenant shall have accepted and assumed such Lease
or the Tenant shall be in compliance with the rental payments described above in
clause (a); (ii) to the extent that the Tenant shall have filed and the
bankruptcy court shall have approved the Tenant’s plan for reorganization, the
Tenant shall be performing its obligations pursuant to the approved plan of
reorganization; or (iii) is otherwise reasonably acceptable to the
Administrative Agent.

“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.

“OFAC Event” means the event specified in Section 8.13(c) hereof.

“OFAC Sanctions Programs” means all laws, regulations, and Executive Orders
administered by OFAC, including without limitation, the Bank Secrecy Act,
anti-money laundering laws (including, without limitation, the Patriot Act), and
all economic and trade sanction programs administered by OFAC, any and all
similar United States federal laws, regulations or Executive Orders (whether
administered by OFAC or otherwise), and any similar laws, regulators or orders
adopted by any State within the United States.





-38-

--------------------------------------------------------------------------------

 



“Omnibus Amendment and General Reaffirmation Agreement” means that Omnibus
Amendment and General Reaffirmation Agreement dated as of the date hereof by and
among the Borrower, the Material Subsidiaries, as Guarantors, and the
Administrative Agent. 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Guaranty Trigger” is defined in Section 8.24(b) hereof.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment
made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 1.13 hereof).

“Other Unsecured Indebtedness” means any Unsecured Indebtedness (other than the
Obligations) that is pari passu with or structurally senior to the Obligations
and is recourse to the Borrower, including, without limitation, the Convertible
Senior Notes.

“Participating Interest” is defined in Section 1.3(e) hereof.

“Participating Lender” is defined in Section 1.3(e) hereof.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56.

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

“Permitted Ground Lease Investments” means Ground Leases on unencumbered land
owned in fee simple by the Borrower or a Wholly-owned Subsidiary on which a
fully completed building is located and in use, that have a minimum of thirty
(30) years remaining on the initial lease term and that are either (a) located
in major metropolitan areas of the United States of America, including New York,
Los Angeles, Chicago, Dallas, Philadelphia, Houston, Washington, D.C., Miami,
Atlanta, Boston, San Francisco, Raleigh, Denver, Orlando, Tampa, Phoenix, San
Diego, Nashville, Portland, and Seattle (each such major metropolitan area, a
“MSA”), and occupied by a Property that maintains a minimum Ground Lease Debt
Yield of 15% measured annually, or (b) unencumbered (with respect to the Ground
Lease leasehold interest) and leased to (or guaranteed by) a lessee maintaining
a BBB- or Baa3 Rating or better from S&P or Moody’s, respectively; provided,
however, that any Ground Lease may be designated as a Permitted Ground Lease
Investment upon written request by the Borrower to the





-39-

--------------------------------------------------------------------------------

 



Administrative Agent and written approval of such request by the Administrative
Agent.  Ground Leases of Land Assets or on which an Asset under Development is
located shall not be a Permitted Ground Lease Investment.

“Permitted Liens” means each of the following:  (a) Liens for taxes, assessments
and governmental charges or levies to the extent not required to be paid under
Section 8.3; (b) Liens imposed by law, such as materialmen’s, mechanics’,
carriers’, workmen’s and repairmen’s Liens and other similar Liens arising in
the ordinary course of business securing obligations that are not overdue or
that are being contested in good faith and by proper proceedings and as to which
appropriate reserves are being maintained; (c) pledges or deposits to secure
obligations under workers’ compensation laws or similar legislation or to secure
public or statutory obligations; (d) easements, zoning restrictions, rights of
way and other encumbrances on title to real property that, in the aggregate, do
not materially and adversely affect the value of such property or the use of
such property for its present purposes; (e) deposits to secure the performance
of bids, trade contracts (other than for borrowed money), leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
like nature incurred in the ordinary course of business; (f) Liens in favor of
the United States of America for amounts paid to the Borrower or any Subsidiary
as progress payments under government contracts entered into by it;
(g) attachment, judgment and other similar Liens arising in connection with
court, reference or arbitration proceedings, provided that the same have been in
existence less than twenty (20) days, that the same have been discharged or that
execution or enforcement thereof has been stayed pending appeal; (h) the rights
of tenants or lessees under leases or subleases not interfering with the
ordinary conduct of business of such Person; (i) Liens in favor of the
Administrative Agent for its benefit and the benefit of the Lenders and the L/C
Issuer; (j) Liens in favor of the Borrower or a Guarantor securing obligations
owing by a Subsidiary to the Borrower or a Guarantor, which obligations have
been subordinated to the obligations owing by the Borrower and the Guarantors
under the Loan Documents on terms satisfactory to the Administrative Agent; (k)
Liens in existence as of the Agreement Date and set forth in Schedule 8.7 and
(l) Liens on Properties that are not Eligible Properties and whose Borrowing
Base Values are not included in the calculation of the Borrowing Base.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.

“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.

“Pledge Agreement” means a Pledge Agreement dated as of April 20, 2015, among
the Borrower and the Administrative Agent, as the same may be amended, modified,
supplemented





-40-

--------------------------------------------------------------------------------

 



or restated from time to time, related to a pledge of the Equity Interests of
each Material Subsidiary to secure the Obligations.

“Property” or “Properties” means, as to any Person, all types of real, personal,
tangible, intangible or mixed property, including property encumbered by Ground
Leases, owned by such Person whether or not included in the most recent balance
sheet of such Person and its subsidiaries under GAAP, including any Eligible
Property owned by the Borrower or any of its Subsidiaries.

“Property Expenses” means the costs (including, but not limited to, payroll,
taxes, assessments, insurance, utilities, landscaping and other similar charges)
of operating and maintaining any Eligible Property, which are the responsibility
of the Borrower or the applicable Guarantor that are not paid directly by the
tenant, including without limitation, the Annual Capital Expenditure Reserve and
the greater of (a) 3% of rents and (b) actual management fees paid in cash, but
excluding depreciation, amortization and interest costs.

“Property Income” means cash rents (excluding non‑cash straight‑line rent) and
other cash revenues received by the Borrower or a Guarantor in the ordinary
course for any Eligible Property, but excluding security deposits and prepaid
rent except to the extent applied in satisfaction of tenants’ obligations for
rent.

“Property Net Operating Income” or “Property NOI” means, with respect to any
Property for any Rolling Period (without duplication), the aggregate amount of
(i) Property Income for such period minus (ii) Property Expenses for such
period.

“Property Owner” means the Person who owns fee title interest in and to a
Property.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Rating” means the debt rating provided by S&P or Moody’s with respect to the
unsecured senior long-term non-credit enhanced debt of a Person.

“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq., and any future amendments.

“Recipient” means (a) the Administrative Agent, (b) any Lender, and (c) the L/C
Issuer, as applicable. 

“Reimbursement Obligation” is defined in Section 1.3(c) hereof.





-41-

--------------------------------------------------------------------------------

 



“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migration, dumping, or disposing
into the indoor or outdoor environment, including, without limitation, the
abandonment or discarding of barrels, drums, containers, tanks or other
receptacles containing or previously containing any Hazardous Material.

“Required Lenders” means, as of the date of determination thereof, (i) at any
time in which there are only two Lenders, both Lenders and (ii) at any other
time Lenders whose outstanding Loans and interests in Letters of Credit and
Unused Revolving Credit Commitments constitute 66 2/3% or more of the sum of the
total outstanding Loans, interests in Letters of Credit, and Unused Revolving
Credit Commitments of the Lenders.

“Responsible Officer” means, with respect to the Borrower or any of its
Subsidiaries, the chief executive officer, the chief financial officer, chief
legal officer or the chief operating officer of the Borrower or such Subsidiary.

“Revolver Percentage” means, for each Lender, the percentage of the Revolving
Credit Commitments represented by such Lender’s Revolving Credit Commitment or,
if the Revolving Credit Commitments have been terminated, the percentage held by
such Lender (including through participation interests in Reimbursement
Obligations) of the aggregate principal amount of all Revolving Loans, Swing
Loans and L/C Obligations then outstanding.

“Revolving Credit” means the credit facility for making Revolving Loans and
Swing Loans and issuing Letters of Credit described in Sections 1.1, 1.3 and
1.17 hereof.

“Revolving Credit Availability” means the Borrowing Base minus the outstanding
principal amount of Revolving Loans and Swing Loans and L/C Obligations.

“Revolving Credit Commitment” means, as to any Lender, the obligation of such
Lender to make Revolving Loans and to participate in Swing Loans and Letters of
Credit issued for the account of the Borrower hereunder in an aggregate
principal or face amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 1 attached hereto and made a
part hereof, as the same may be reduced or modified at any time or from time to
time pursuant to the terms hereof.  The Borrower and the Lenders acknowledge and
agree that the Revolving Credit Commitments of the Lenders, in the aggregate, is
equal to $100,000,000 on the Closing Date.

“Revolving Credit Termination Date” means the earliest of (i) September 7, 2021,
as such date may be extended pursuant to Section 1.16, (ii) the date on which
the Revolving Credit Commitments are terminated in whole pursuant to
Section 1.12, 9.2 or 9.3 hereof and (iii) the date on which a mandatory
prepayment under Section 1.8(b)(iii) is required to be made.





-42-

--------------------------------------------------------------------------------

 



“Revolving Loan” and “Revolving Loans” are defined in Section 1.1 hereof and, as
so defined, includes a Base Rate Loan or a Eurodollar Loan, each of which is a
“type” of Revolving Loan hereunder.

“Revolving Note” and “Revolving Notes” are defined in Section 1.10(d) hereof.

“Rolling Period” means, as of any date, the four Fiscal Quarters ending on or
immediately preceding such date.

“S&P” means S&P Global, Inc. or any successor thereof.

“Secured Indebtedness” means all Indebtedness for Borrowed Money of the Borrower
and its Subsidiaries, that is secured by a Lien, other than the Obligations.

“Secured Recourse Indebtedness” means Secured Indebtedness for which recourse
for payment (except for customary exceptions for fraud, misapplication of funds,
environmental indemnities and other similar exceptions to recourse liability) is
to Borrower or any Guarantor, other than the Obligations.

“Significant Lease” means, as to any particular Property, each Lease which
constitutes 20% or more of all base rent revenue of such Property.

“Stock” means shares of capital stock, beneficial or partnership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation or equivalent entity, whether voting or non-voting, and includes,
without limitation, common stock.

“Stock Equivalents” means all securities (other than Stock) convertible into or
exchangeable for Stock at the option of the holder, and all warrants, options or
other rights to purchase or subscribe for any stock, whether or not presently
convertible, exchangeable or exercisable.

“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization.  Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of the Borrower
or of any of its direct or indirect Subsidiaries.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Sweep to Loan Arrangement” means a cash management arrangement established by
the Borrower with the Swing Line Lender or an Affiliate of the Swing Line
Lender, as depositary (in such capacity, the “Sweep Depositary”), pursuant to
which the Swing Line Lender is authorized (a) to make advances of Swing Loans
hereunder, the proceeds of which are deposited





-43-

--------------------------------------------------------------------------------

 



by the Swing Line Lender into a designated account of the Borrower maintained at
the Sweep Depositary, and (b) to accept as prepayments of the Swing Loans
hereunder proceeds of excess targeted balances held in such designated account
at the Sweep Depositary, which cash management arrangement is subject to such
agreement(s) and on such terms acceptable to the Sweep Depositary and the Swing
Line Lender.

“Swing Line” means the credit facility for making one or more Swing Loans
described in Section 1.17 hereof.

“Swing Line Lender” means Bank of Montreal, acting in its capacity as the Lender
of Swing Loans hereunder, or any successor Lender acting in such capacity
appointed pursuant to Section 12.12 hereof.

“Swing Line Sublimit” means $5,000,000.00, as reduced pursuant to the terms
hereof.

“Swing Loan” and “Swing Loans” each is defined in Section 1.17 hereof.

“Swing Note” is defined in Section 1.10(d) hereof.

“Tangible Net Worth” means for each applicable period, total shareholder’s
equity on the Borrower’s consolidated balance sheet as reported in its Form 10-K
or 10-Q for such period, less all amounts appearing on the assets side of its
consolidated balance sheet representing an intangible asset under GAAP net of
all amounts appearing on the liabilities side of its consolidated balance sheet
representing an intangible liability under GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including back up withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tenant” means any Person leasing, subleasing or otherwise occupying any portion
of a Property under a Lease or other occupancy agreement with the Borrower or a
Subsidiary that is the direct owner of such Property.

“Total Asset Value” means, as of the end of any Rolling Period, an amount equal
to the sum of (a) for all Properties owned by the Borrower and its Subsidiaries
for more than twelve (12) months, the quotient of (i) the Property NOI from such
Properties divided by (ii) the Capitalization Rate plus (b) for all Properties
owned by the Borrower and its Subsidiaries for twelve (12) months or less, the
lesser of (i) the book value (as defined in GAAP) of any such property or (ii),
the value of any such Property as determined by the calculation in clause (a)
above measured on an annualized basis rather than for the most recently ended
period of four quarters plus (c) the aggregate book value of all unimproved land
holdings, mortgage or mezzanine loans, notes receivable and/or construction in
progress owned by the Borrower and its Subsidiaries plus (d) cash, 1031 Cash
Proceeds, cash equivalents and marketable securities owned by the Borrower and
its Subsidiaries that are not (other than 1031 Cash Proceeds) then being held in
or subject to escrow in connection with funding commitments of the Borrower or
such Subsidiary

“Total Indebtedness” means, as of a given date, all liabilities of the Borrower
and its Subsidiaries which would, in conformity with GAAP, be properly
classified as a liability on a consolidated balance sheet of the Borrower and
its Subsidiaries as of such date, excluding any amounts categorized as accrued
expenses, accrued dividends, deposits held, deferred revenues, minority
interests and other liabilities not directly associated with the borrowing of
money.

“UCC” means the Uniform Commercial Code as in effect in the State of New York.



-44-

--------------------------------------------------------------------------------

 





-45-

--------------------------------------------------------------------------------

 



“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.

“Unsecured Indebtedness” means Total Indebtedness minus Secured Indebtedness.

“Unused Revolving Credit Commitments” means, at any time, the difference between
the Revolving Credit Commitments then in effect and the aggregate outstanding
principal amount of Revolving Loans and L/C Obligations.

“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.

“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person, other than stock or
other equity interests having such power only by reason of the happening of a
contingency.

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

“Wholly‑owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares as
required by law) or other equity interests are owned by the Borrower and/or one
or more Wholly‑owned Subsidiaries within the meaning of this definition.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 5.2.Interpretation.  The foregoing definitions are equally applicable to
both the singular and plural forms of the terms defined.  The words “hereof”,
 “herein”, and “hereunder” and words of like import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement.  All references to time of day herein are references to Chicago,
Illinois, time unless otherwise specifically provided.  Where the character or
amount of any asset or liability or item of income or expense is required to be
determined or any consolidation or other accounting computation is required to
be made for the purposes of this Agreement, it shall be done in accordance with
GAAP except where such principles are inconsistent with the specific provisions
of this Agreement.  Whenever reference is made to the Borrower’s knowledge or
awareness, or a similar qualification, knowledge or awareness means the actual
knowledge of the Borrower’s Responsible Officers.

Section 5.3.Change in Accounting Principles.  If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 6.5 hereof and
such change shall result in a change in the method of





-46-

--------------------------------------------------------------------------------

 



calculation of any financial covenant, standard or term found in this Agreement,
either the Borrower or the Required Lenders may by written notice to the Lenders
and the Borrower, respectively, require that the Lenders and the Borrower
negotiate in good faith to amend such covenants, standards, and terms so as
equitably to reflect such change in accounting principles, with the desired
result being that the criteria for evaluating the financial condition of the
Borrower and its Subsidiaries shall be the same as if such change had not been
made.  No delay by the Borrower or the Required Lenders in requiring such
negotiation shall limit their right to so require such a negotiation at any time
after such a change in accounting principles.  Until any such covenant,
standard, or term is amended in accordance with this Section 5.3, financial
covenants shall be computed and determined in accordance with GAAP in effect
prior to such change in accounting principles.  Without limiting the generality
of the foregoing, the Borrower shall neither be deemed to be in compliance with
any financial covenant hereunder nor out of compliance with any financial
covenant hereunder if such state of compliance or noncompliance, as the case may
be, would not exist but for the occurrence of a change in accounting principles
after the date hereof.

Section 6.Representations and Warranties.

The Borrower represents and warrants to the Administrative Agent, the Lenders,
and the L/C Issuer as follows:

Section 6.1.Organization and Qualification.  The Borrower is duly organized,
validly existing, and in good standing as a corporation under the laws of the
State of Florida.  The Borrower has full and adequate power to own its Property
and conduct its business as now conducted, and is duly licensed or qualified and
in good standing in each jurisdiction in which the nature of the business
conducted by it or the nature of the Property owned or leased by it requires
such licensing or qualifying and where the failure to be so qualified could
reasonably be expected to have, in each instance, a Material Adverse Effect.

Section 6.2.Subsidiaries.  Each Subsidiary is duly organized, validly existing,
and in good standing under the laws of the jurisdiction in which it is
organized, has full and adequate power to own its Property and conduct its
business as now conducted, and is duly licensed or qualified and in good
standing in each jurisdiction in which the nature of the business conducted by
it or the nature of the Property owned or leased by it requires such licensing
or qualifying and where the failure to be so qualified could reasonably be
expected to have, in each instance, a Material Adverse Effect.  Schedule 6.2
hereto identifies each Subsidiary as of the date hereof and as updated from time
to time as provided in Section 8.5(l), the jurisdiction of its organization, the
percentage of issued and outstanding shares of each class of its capital stock
or other equity interests owned by the Borrower and the other Subsidiaries and,
if such percentage is not 100% (excluding directors’ qualifying shares as
required by law), a description of each class of its authorized capital stock
and other equity interests and the number of shares of each class issued and
outstanding.  All of the outstanding shares of capital stock and other equity
interests of each Subsidiary are validly issued and outstanding and fully paid
and nonassessable and all such shares and other equity interests indicated on
Schedule 6.2 as owned by the Borrower or another Subsidiary are owned,
beneficially and of record, by the Borrower or such Subsidiary free and clear of
all Liens (other than Permitted Liens).  There are no outstanding commitments or
other





-47-

--------------------------------------------------------------------------------

 



obligations of any Subsidiary to issue, and no options, warrants or other rights
of any Person to acquire, any shares of any class of capital stock or other
equity interests of any Subsidiary.

Section 6.3.Authority and Validity of Obligations.  The Borrower has full right
and authority to enter into this Agreement and the other Loan Documents executed
by it, to make the borrowings herein provided for, to grant to the
Administrative Agent the Liens described in the Collateral Documents from time
to time executed by the Borrower and to perform all of its obligations hereunder
and under the other Loan Documents executed by it.  Each Material Subsidiary has
full right and authority to enter into the Loan Documents executed by it, to
guarantee the Obligations, Hedging Liability, and Funds Transfer and Deposit
Account Liability, to grant to the Administrative Agent the Liens described in
the Collateral Documents from time to time executed by such Material Subsidiary
and to perform all of its obligations under the Loan Documents executed by
it.  The Loan Documents delivered by the Borrower and its Material Subsidiaries
have been duly authorized, executed, and delivered by such Persons and
constitute valid and binding obligations of the Borrower and its Material
Subsidiaries enforceable against them in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance
or similar laws affecting creditors’ rights generally and general principles of
equity (regardless of whether the application of such principles is considered
in a proceeding in equity or at law); and this Agreement and the other Loan
Documents do not, nor does the performance or observance by the Borrower or any
Subsidiary of any of the matters and things herein or therein provided for,
(a) contravene or constitute a default under any provision of law or any
judgment, injunction, order or decree binding upon the Borrower or any
Subsidiary or any provision of the organizational documents (e.g., charter,
certificate or articles of incorporation and by‑laws, certificate or articles of
association and operating agreement, partnership agreement, or other similar
organizational documents) of the Borrower or any Material Subsidiary,
(b) contravene or constitute a default under any covenant, indenture or
agreement of or affecting the Borrower or any Material Subsidiary or any of
their Property, in each case where such contravention or default, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect, or (c) result in the creation or imposition of any Lien on any Property
of the Borrower or any Material Subsidiary (other than in favor of the
Administrative Agent for its benefit and the benefit of the Lenders and the L/C
Issuer).

Section 6.4.Use of Proceeds; Margin Stock.  The Borrower shall use the proceeds
of the Revolving Credit for its general corporate purposes, to refinance
existing indebtedness, finance capital expenditures, real estate related
investments (including investments permitted pursuant to Section 8.8 hereof),
working capital and stock buybacks and for such other legal and proper purposes
as are consistent with all applicable laws.  Neither the Borrower nor any
Subsidiary is engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System), and no part of the proceeds
of any Loan or any other extension of credit made hereunder will be used to
purchase or carry any such margin stock (except for such stock repurchases as
permitted hereunder) or to extend credit to others for the purpose of purchasing
or carrying any such margin stock.  Margin stock (as hereinabove defined)
constitutes less than 25% of the assets of the Borrower and its Subsidiaries
which are subject to any limitation on sale, pledge or other restriction
hereunder.





-48-

--------------------------------------------------------------------------------

 



Section 6.5.Financial Reports.   The consolidated balance sheet of the Borrower
and its Subsidiaries as of December 31, 2016, and the related consolidated
statements of income, retained earnings and cash flows of the Borrower and its
Subsidiaries for the fiscal year then ended, and accompanying notes thereto,
which consolidated financial statements are accompanied by the unqualified audit
report of independent public accountants, heretofore furnished to the
Administrative Agent and the Lenders, fairly present the consolidated financial
condition of the Borrower and its Subsidiaries as at said date and the
consolidated results of their operations and cash flows for the period then
ended in conformity with GAAP applied on a consistent basis.  None of the
Borrower or any Subsidiary has contingent liabilities which are material to it
and are required to be set forth in its consolidated financial statements or
notes thereto in accordance with GAAP other than as indicated on such
consolidated financial statements and notes thereto, including with respect to
future periods, on the consolidated financial statements furnished pursuant to
Section 8.5 hereof.

Section 6.6.No Material Adverse Effect.  Except as set forth on Schedule 6.6,
since December 31, 2016, there has been no change in the financial condition or
business of the Borrower or any Subsidiary except those occurring in the
ordinary course of business, none of which individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect. 

Section 6.7.Full Disclosure.  The statements and information furnished to the
Administrative Agent and the Lenders in connection with the negotiation of this
Agreement and the other Loan Documents and the commitments by the Lenders to
provide all or part of the financing contemplated hereby do not contain any
untrue statements (known by Borrower to be untrue) of a material fact known to
Borrower or omit a material fact necessary to make the material statements
contained herein or therein, in light of the circumstances under which they were
made, not misleading, the Administrative Agent and the Lenders acknowledging
that (a) as to any projections or forward looking information furnished to the
Administrative Agent and the Lenders, the Borrower only represents that the same
were prepared on the basis of information and estimates the Borrower believed to
be reasonable and (b) the financial information provided to the Administrative
Agent and the Lenders is governed by Section 6.5 hereof.

Section 6.8.Trademarks, Franchises, and Licenses.  To Borrower’s knowledge, the
Borrower and its Subsidiaries own, possess, or have the right to use all
patents, licenses, franchises, trademarks, trade names, trade styles,
copyrights, trade secrets, know how, and confidential commercial and proprietary
information necessary to conduct their businesses substantially as now
conducted, without known conflict with any patent, license, franchise,
trademark, trade name, trade style, copyright or other proprietary right of any
other Person, which conflict could reasonably be expected to have a Material
Adverse Effect.

Section 6.9.Governmental Authority and Licensing.  The Borrower and its
Subsidiaries have received all licenses, permits, and approvals of all federal,
state, and local governmental authorities, if any, necessary to conduct their
businesses, in each case where the failure to obtain or maintain the same could
reasonably be expected to have a Material Adverse Effect.  No investigation or
proceeding, which could reasonably be expected to result in revocation or denial





-49-

--------------------------------------------------------------------------------

 



of any license, permit or approval and could reasonably be expected to have a
Material Adverse Effect, is pending or, to the knowledge of the Borrower,
threatened.

Section 6.10.Good Title.  The Borrower and its Subsidiaries have good and
defensible title (or valid leasehold interests) to their material assets as
reflected on the most recent consolidated balance sheet of the Borrower and its
Subsidiaries furnished to the Administrative Agent and the Lenders (except for
sales of assets in the ordinary course of business), subject to no Liens other
than such thereof as are permitted by Section 8.7 hereof.

Section 6.11.Litigation and Other Controversies.  Except as set forth on
Schedule 6.11, there is no litigation or governmental or arbitration proceeding
or labor controversy pending, nor to the knowledge of the Borrower threatened,
against the Borrower or any Subsidiary or any of their Property which
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

Section 6.12.Taxes.  All material tax returns required to be filed by the
Borrower or any Subsidiary in any jurisdiction have, in fact, been filed, and
all taxes, assessments, fees, and other governmental charges upon the Borrower
or any Subsidiary or upon any of its Property, income or franchises, which are
shown to be due and payable in such returns, have been paid, except such taxes,
assessments, fees and governmental charges, if any, as are being contested in
good faith and by appropriate proceedings which prevent enforcement of the
matter under contest and as to which adequate reserves established in accordance
with GAAP have been provided.  The Borrower has not received written notice of
any proposed additional tax assessment against the Borrower or its Subsidiaries
for which adequate provisions in accordance with GAAP have not been made on
their accounts.  Adequate provisions in accordance with GAAP for taxes on the
books of the Borrower and each Subsidiary have been made for all open years, and
for its current fiscal period.

Section 6.13.Approvals.  Except those already received and filings which are
necessary to perfect the security interests under the Collateral Documents, no
authorization, consent, license or exemption from, or filing or registration
with, any court or governmental department, agency or instrumentality, nor any
approval or consent of any other Person, is or will be necessary to the valid
execution, delivery or performance by the Borrower or any Guarantor of any Loan
Document.

Section 6.14.Affiliate Transactions.  Except as permitted by Section 8.14
hereof, none of the Borrower or any Subsidiary is a party to any contracts or
agreements with any of its Affiliates on terms and conditions which are less
favorable to the Borrower or such Subsidiary than would be usual and customary
in similar contracts or agreements between Persons not affiliated with each
other.

Section 6.15.Investment Company.  None of the Borrower or any Subsidiary is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended. 





-50-

--------------------------------------------------------------------------------

 



Section 6.16.ERISA.  The Borrower and each other member of their Controlled
Group has fulfilled its obligations under the minimum funding standards of and
is in compliance in all material respects with ERISA and the Code to the extent
applicable to it and has not incurred any liability to the PBGC or a Plan under
Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA.  None of the Borrower or any Subsidiary has any material
contingent liabilities with respect to any post‑retirement benefits under a
Welfare Plan, other than liability for continuation coverage described in
article 6 of Title I of ERISA.

Section 6.17.Compliance with Laws.  (a) The Borrower and its Subsidiaries are in
compliance with the requirements of all federal, state and local laws, rules and
regulations applicable to or pertaining to their Property or business operations
(including, without limitation, the Occupational Safety and Health Act of 1970,
the Americans with Disabilities Act of 1990, and laws and regulations
establishing quality criteria and standards for air, water, land and toxic or
hazardous wastes and substances), where any such non‑compliance, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

(b)Without limiting the representations and warranties set forth in
Section 6.17(a) above, except for such matters individually or in the aggregate,
which could not reasonably be expected to result in a Material Adverse Effect,
the Borrower represents and warrants that, except as set forth in
Schedule 6.17:  (i) the Borrower and its Subsidiaries, and each of the
Properties, comply in all material respects with all applicable Environmental
Laws; (ii) the Borrower and its Subsidiaries have obtained all governmental
approvals required for their operations and each of the Properties by any
applicable Environmental Law; (iii) the Borrower and its Subsidiaries have not,
and the Borrower has no knowledge of any other Person who has, caused any
Release, threatened Release or disposal of any Hazardous Material at, on, about,
or off any of the Properties in any material quantity and, to the knowledge of
the Borrower, none of the Properties are adversely affected by any Release,
threatened Release or disposal of a Hazardous Material originating or emanating
from any other property; (iv) none of the Properties, to the Borrower’s
knowledge, contain or have contained any:  (1) underground storage tank,
(2) material amounts of asbestos containing building material, (3) landfills or
dumps, (4) hazardous waste management facility as defined pursuant to RCRA or
any comparable state law, or (5) site on or nominated for the National Priority
List promulgated pursuant to CERCLA or any state remedial priority list
promulgated or published pursuant to any comparable state law; (v) the Borrower
and its Subsidiaries have not used a material quantity of any Hazardous Material
and have conducted no Hazardous Material Activity at any of the Properties;
(vi) other than in compliance with applicable law in all material respects the
Borrower and its Subsidiaries have no material liability for response or
corrective action, natural resource damage or other harm pursuant to CERCLA,
RCRA or any comparable state law; (vii) the Borrower and its Subsidiaries are
not subject to, have no notice or knowledge of and are not required to give any
notice of any Environmental Claim involving the Borrower or any Subsidiary or
any of the Properties, and there are no conditions or occurrences at any of the
Properties which could reasonably be anticipated to form the basis for an
Environmental Claim against the Borrower or any Subsidiary or such Properties;
(viii) none of the Properties are subject to any, and the Borrower has no
knowledge of any imminent restriction on the ownership, occupancy, use or
transferability of the Properties in connection with any (1) Environmental Law
or (2) Release, threatened Release or disposal of a Hazardous Material,





-51-

--------------------------------------------------------------------------------

 



which would affect the lawful use of any such Property as currently used; and
(ix) there are no conditions or circumstances at any of the Properties which
pose an unreasonable risk to the environment or the health or safety of
Persons.  Promptly after the reasonable request of the Administrative Agent, the
Borrower shall deliver to the Administrative Agent a Phase I Environmental
Report in form and substance acceptable to the Administrative Agent from an
environmental firm acceptable to the Administrative Agent with respect to any
(y) Eligible Property specified by the Administrative Agent that has an
environmental issue that would materially affect the value or use of such
Eligible Property and (z) Property that is not an Eligible Property if the
environmental issues associated with such Property could reasonably be expected
to have a Material Adverse Effect and, if such Phase I Environmental Report
indicates any environmental issues, a Phase II Environmental Report; provided
that the Administrative Agent shall be entitled to make only one (1) such
request per property during the initial term of this Agreement unless an Event
of Default has occurred and is continuing.

(c)The Borrower and each of its Subsidiaries is in material compliance with all
Anti-Corruption Laws.  The Borrower and each of its Subsidiaries has implemented
and maintains in effect policies and procedures designed to ensure compliance by
such Person, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws.  Neither Borrower nor any
Subsidiary has made a payment, offering, or promise to pay, or authorized the
payment of, money or anything of value (a) in order to assist in obtaining or
retaining business for or with, or directing business to, any foreign official,
foreign political party, party official or candidate for foreign political
office, (b) to a foreign official, foreign political party or party official or
any candidate for foreign political office, and (c) with the intent to induce
the recipient to misuse his or her official position to direct business
wrongfully to such Borrower or such Subsidiary or to any other Person, in
violation of any Anti-Corruption Laws.

 Section 6.18.OFAC.  (a) The Borrower is in compliance, in all material
respects, with the requirements of all OFAC Sanctions Programs applicable to it,
(b) each Subsidiary of the Borrower is in compliance, in all material respects,
with the requirements of all OFAC Sanctions Programs applicable to such
Subsidiary, (c) the Borrower has provided to the Administrative Agent, the L/C
Issuer, and the Lenders all information regarding the Borrower and its
Affiliates and Subsidiaries necessary for the Administrative Agent, the L/C
Issuer, and the Lenders to comply with all applicable OFAC Sanctions Programs,
and (d) neither the Borrower nor any of its Affiliates or Subsidiaries nor, to
the knowledge of Borrower, any officer, director or Affiliate of any such Person
or any of its Subsidiaries, is a person, that is, or is owned or controlled by
Persons that are (i) the target of any OFAC Sanctions Programs or (ii) located,
organized or resident in a country or territory that is, or whose government is,
the subject of any OFAC Sanctions Programs.

 Section 6.19.Other Agreements.  Neither the Borrower nor any Subsidiary is in
default under the terms of any covenant, indenture or agreement of or affecting
such Person or any of its Property, which default could reasonably be expected
to have a Material Adverse Effect.  Neither the Borrower nor any Subsidiary
shall enter into an amendment or modification of any contract or agreement which
could, in the Responsible Officer’s business judgment, reasonably be expected to
have a Material Adverse Effect.





-52-

--------------------------------------------------------------------------------

 



Section 6.20.Solvency.  The Borrower and its Subsidiaries are solvent, able to
pay their debts as they become due, and have sufficient capital to carry on
their business and all businesses in which they are about to engage. 

Section 6.21.No Default.  No Default or Event of Default has occurred and is
continuing.

Section 6.22.No Broker Fees. No broker’s or finder’s fee or commission will be
payable with respect hereto or any of the transactions contemplated thereby with
respect to any broker or finder claim for which the Borrower is responsible; and
the Borrower hereby agrees to indemnify the Administrative Agent and the Lenders
against, and agrees that it will hold the Administrative Agent and the Lenders
harmless from, any such claim, demand, or liability for any such broker’s or
finder’s fees alleged to have been incurred by the Borrower in connection
herewith or therewith and any expenses (including reasonable attorneys’ fees)
arising in connection with any such claim, demand, or liability.

Section 6.23.Condition of Property; Casualties; Condemnation.  Except as set
forth in Schedule 6.23, each Property owned by the Borrower and each Subsidiary,
in all material respects (a) is in good repair, working order and condition,
normal wear and tear excepted, (b) is free of material structural defects, (c)
is not subject to material deferred maintenance, (d) has and will have all
building systems contained therein in good repair, working order and condition,
normal wear and tear excepted and (e) is not located in a flood plain or flood
hazard area, or if located in a flood plain or flood hazard area is covered by
full replacement cost flood insurance.  None of the Properties owned by the
Borrower or any Subsidiary is currently materially and adversely affected as a
result of any fire, explosion, earthquake, flood, drought, windstorm, accident,
strike or other labor disturbance, embargo, requisition or taking of property or
cancellation of contracts, permits or concessions by a Governmental Authority,
riot, activities of armed forces or acts of God or of any public enemy which is
not in the process of being repaired.  No condemnation or other like proceedings
that has had, or could reasonably be expected to result in, a Material Adverse
Effect, are pending and served nor threatened against any Property owned by it
in any manner whatsoever.  No casualty has occurred to any such Property that
could reasonably be expected to have a Material Adverse Effect.  Promptly after
the reasonable request of the Administrative Agent, the Borrower shall deliver a
current property condition report in form and substance acceptable to
Administrative Agent from an independent engineering or architectural firm
acceptable to Administrative Agent with respect to any (i) Eligible Property
specified by Administrative Agent that has a material maintenance or structural
issue that would materially affect the value or use of such Eligible Property
and (ii) Property that is not an Eligible Property that has a material
maintenance or structural issue associated with such Property that could
reasonably be expected to have a Material Adverse Effect; provided that the
Administrative Agent shall be entitled to make only one (1) such request during
the initial term of this Agreement unless an Event of Default has occurred and
is continuing.

Section 6.24.Legal Requirements and Zoning.  To Borrower’s knowledge, the use
and operation of each Property owned by the Borrower and its Subsidiaries
constitutes a legal use (including legally nonconforming use) under applicable
zoning regulations (as the same may be modified by special use permits or the
granting of variances) and complies in all material respects with all Legal
Requirements, and does not violate in any material respect any approvals,





-53-

--------------------------------------------------------------------------------

 



restrictions of record or any material agreement affecting any such Property (or
any portion thereof). 

Section 6.25.No Defaults; Landlord is in Compliance with Leases.  Schedule 6.25
hereto identifies each Significant Lease in existence on the date hereof, the
Property which is demised pursuant to each Significant Lease and the name of
each landlord and lessee under each Significant Lease.  Except as disclosed to
the Administrative Agent in writing in accordance with Section 8.5(l) hereof,
none of the tenants under Significant Leases on Properties owned by the
Borrower, Material Subsidiaries or any other Subsidiary of the Borrower are in
default for a period in excess of sixty (60) days on the monthly contractual
rent payments.

Section 6.26.EEA Financial Institution.  Neither Borrower nor any Subsidiary is
an EEA Financial Institution.

Section 7.Conditions Precedent.

Section 7.1.All Credit Events.  At the time of each Credit Event hereunder:

(a)each of the representations and warranties set forth herein and in the other
Loan Documents shall be and remain true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality in
which case such representation or warranty shall be true and correct in all
respects) as of said time, except to the extent the same expressly relate to an
earlier date (in which case, the same shall be true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality in which case such representation or warranty shall be true and
correct in all respects) as of such earlier date);

(b)no Default or Event of Default shall have occurred and be continuing or would
occur as a result of such Credit Event and, after giving effect to such Credit
Event, the Revolving Credit Availability as then determined and computed shall
be no less than $0;

(c)in the case of a Borrowing the Administrative Agent shall have received the
notice required by Section 1.6 hereof, in the case of the issuance of any Letter
of Credit, the L/C Issuer shall have received a duly completed Application for
such Letter of Credit together with any fees called for by Section 2.1(b)
hereof, and, in the case of an extension or increase in the amount of a Letter
of Credit, a written request therefor in a form acceptable to the L/C Issuer
together with fees called for by Section 2.1(b) hereof;

(d)such Credit Event shall not violate any order, judgment or decree of any
court or other authority or any provision of law or regulation applicable to the
Administrative Agent, the L/C Issuer or any Lender (including, without
limitation, Regulation U of the Board of Governors of the Federal Reserve
System) as then in effect; and





-54-

--------------------------------------------------------------------------------

 



(e)no Change of Control shall have occurred as a result of (i) the termination
set forth in clause (c) of the definition “Change of Control” and (ii) the
Borrower’s failure to cure such Change of Control by appointing a replacement
chief executive officer of the Borrower reasonably acceptable to the
Administrative Agent within four (4) months.

Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by the Borrower on
the date on such Credit Event as to the facts specified in subsections (a)
through (c), inclusive, of this Section 7.1; provided, however, that the Lenders
may continue to make advances under the Revolving Credit, in the sole discretion
of the Lenders with Revolving Credit Commitments, notwithstanding the failure of
the Borrower to satisfy one or more of the conditions set forth above and any
such advances so made shall not be deemed a waiver of any Default or Event of
Default or other condition set forth above that may then exist.

Section 7.2.Initial Credit Event.  Before or concurrently with the initial
Credit Event:

(a)the Administrative Agent shall have received this Agreement duly executed by
the Borrower, the Material Subsidiaries, as Guarantors, and the Lenders and the
Omnibus Amendment and General Reaffirmation Agreement duly executed by the
Borrower and the Material Subsidiaries, as Guarantors.

(b)if requested by any Lender, the Administrative Agent shall have received for
such Lender such Lender’s duly executed Note of the Borrower dated the date
hereof and otherwise in compliance with the provisions of Section 1.10 hereof;

(c)the Administrative Agent shall have received copies of the Borrower’s and
each Material Subsidiary’s articles of incorporation and bylaws (or comparable
organizational documents) and any amendments thereto, certified in each instance
by its Secretary or Assistant Secretary;

(d)the Administrative Agent shall have received copies of resolutions of the
Borrower’s and each Material Subsidiary’s Board of Directors (or similar
governing body) authorizing the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby, together with
specimen signatures of the persons authorized to execute such documents on the
Borrower’s and each Material Subsidiary’s behalf, all certified in each instance
by its Secretary or Assistant Secretary or other Authorized Representative;

(e)the Administrative Agent shall have received copies of the certificates of
good standing for the Borrower and each Material Subsidiary (dated no earlier
than forty‑five (45) days prior to the date hereof) from the office of the
secretary of the state of its incorporation or organization and of each state in
which it is required to the qualified to do business as a foreign corporation or
organization under Sections 6.1 or 6.2;





-55-

--------------------------------------------------------------------------------

 



(f)the Administrative Agent shall have received a list of the Borrower’s
Authorized Representatives;

(g)the Administrative Agent shall have received the initial fees called for by
Section 2.1 hereof;

(h)the capital and organizational structure of the Borrower and its Subsidiaries
shall be reasonably satisfactory to the Administrative Agent;

(i)the Administrative Agent shall have received a Closing Date Borrowing Base
Certificate;

(j)the Administrative Agent shall have received financing statement, tax, and
judgment lien search results against each Eligible Property of the Borrower and
each Material Subsidiary evidencing the absence of Liens on its Property except
as Permitted Liens or as otherwise permitted by Section 8.8 hereof;

(k)the Administrative Agent shall have received a written opinion of counsel to
the Borrower and each Material Subsidiary, in form and substance reasonably
satisfactory to the Administrative Agent;

(l)the Administrative Agent shall have received a fully executed Internal
Revenue Service Form W-9 for the Borrower; and the Administrative Agent and the
Borrower shall have received the Internal Revenue Service Forms and any
applicable attachments required by Section 12.1(b);

(m)the Administrative Agent shall have received such other agreements,
instruments, documents, certificates, and opinions as the Administrative Agent
may reasonably request;

(n)the Administrative Agent and any Lender shall have received any information
or materials reasonably required by the Administrative Agent or such Lender in
order to assist the Administrative Agent or such Lender in maintaining
compliance with (i) the Patriot Act and (ii) any applicable “know your customer”
or similar rules and regulations;

(o)the Administrative Agent shall have received pay-off and lien release letters
(except with respect to any Permitted Liens) from secured creditors of the
Borrower and each Subsidiary setting forth, among other things, the total amount
of indebtedness outstanding and owing to them (or outstanding letters of credit
issued for the account of the Borrower or any Subsidiary) and containing an
undertaking to cause to be delivered to the Administrative Agent UCC termination
statements and any other lien release instruments necessary to release their
Liens on the assets of the Borrower and each Subsidiary, which pay-off and lien
release letters shall be in form and substance reasonably acceptable to the
Administrative Agent;





-56-

--------------------------------------------------------------------------------

 



(p)the secured creditors of the Borrower and each Subsidiary shall have
deposited in escrow UCC termination statements and other lien release
instruments necessary to release their Liens (other than Permitted Liens) on the
assets of the Borrower and each Subsidiary; and

(q)the Borrower shall have delivered (a) either (i) original stock certificates
or other similar instruments representing all of the issued and outstanding
shares of capital stock or other equity interests in each Material Subsidiary,
together with stock powers or other instruments of transfer executed in blank,
or (ii) if the Equity Interests are uncertificated, an acknowledgement of
collateral assignment in form and substance acceptable to the Administrative
Agent duly executed by the issuer of the Equity Interest and (b) UCC financing
statements with respect to the pledged Equity Interests to be filed against the
Borrower, as debtor, in favor of the Administrative Agent, as secured party.

Section 7.3.Eligible Property Additions and Deletions to the Borrowing Base.  As
of the Closing Date, the Borrower represents and warrants to the Lenders and the
Administrative Agent that the Initial Properties qualify as Eligible Properties
and that the information provided on Schedule 1.1 is true and correct in all
material respects.

Upon not less than 10 Business Days prior written notice from the Borrower to
the Administrative Agent, the Borrower can designate that a Property be added
(subject to the other requirements for a Property qualifying as an Eligible
Property) or deleted as an Eligible Property included in calculating the
Borrowing Base.  Such notice shall be accompanied by a Borrowing Base
Certificate setting forth the components of the Borrowing Base as of the
addition or deletion of the designated Property as an Eligible Property, and
with respect to a deletion, Borrower’s certification in such detail as
reasonably required by the Administrative Agent that no Default or Event of
Default exists under this Agreement and such deletion shall not (A) cause the
Eligible Properties to violate the Borrowing Base Requirements, (B) cause a
Default, or (C) cause or result in the Borrower failing to comply with any of
the financial covenants contained in Section 8.20 hereof.  Each addition shall
be an Eligible Property in a minimum amount equal to $500,000 Borrowing Base
Value or $500,000 Debt Service Coverage Amount, or shall be comprised of more
than one qualifying Eligible Properties that in the aggregate have a minimum
amount equal to $1,000,000 Borrowing Base Value or $1,000,000 Debt Service
Coverage Amount, and all such additions shall be subject to reasonable approval
by the Administrative Agent.

If no Default exists at the time of any deletion of a Property from qualifying
as an Eligible Property included in calculating the Borrowing Base, any Material
Subsidiary which owned such Property, but that does not otherwise own any other
Eligible Property, shall be released from its obligations under its Guaranty.

Section 8.Covenants.

The Borrower agrees that, so long as any credit is available to or in use by the
Borrower hereunder, except to the extent compliance in any case or cases is
cured or waived in writing pursuant to the terms of Section 12.13 hereof:





-57-

--------------------------------------------------------------------------------

 



Section 8.1.Maintenance of Existence.  (i) The Borrower shall, and shall cause
each Guarantor to, preserve and maintain its existence, except as otherwise
provided in Section 8.10(c) hereof and where failure to preserve and maintain
its existence could not reasonably be expected to have a Material Adverse
Effect.  The Borrower shall, and shall cause each Guarantor to, preserve and
keep in force and effect all licenses, permits, franchises, approvals, patents,
trademarks, trade names, trade styles, copyrights, and other proprietary rights
necessary to the proper conduct of its business except where such failure to
preserve and keep in force and effect could not reasonably be expected to have a
Material Adverse Effect.

(ii)(a) At least one class of common stock of the Borrower shall at all times be
duly listed on the New York Stock Exchange, the NYSE American or The NASDAQ
Stock Market and (b) the Borrower shall timely file all reports required to be
filed by it with the New York Stock Exchange, the NYSE American or The NASDAQ
Stock Market, as applicable, and the Securities and Exchange Commission, unless
such failure to timely file could not reasonably be expected to have a Material
Adverse Effect.

Section 8.2.Maintenance of Properties, Agreements.  The Borrower and each
Guarantor shall cause each of its tenants to maintain, preserve, and keep all of
the Borrower’s and each Guarantor’s Property in working condition and order
(ordinary wear and tear excepted) in all material respects, and Borrower and
each Guarantor shall from time to time make all needful and proper repairs,
renewals, replacements, additions, and betterments to its Property so that it
shall at all times be fully preserved and maintained in all material
respects.  The Borrower shall, and shall cause each Subsidiary to, keep in full
force and effect all material contracts and agreements (except any terminations
in accordance with the terms therein or approved by the Board of Directors of
the Borrower in its business judgment or due to any breach by the other party
thereto) and shall not modify or amend any material contract or agreement that
would cause a Material Adverse Effect.

Section 8.3.Taxes and Assessments.  The Borrower and each Guarantor shall, or
shall cause its tenants to, duly pay and discharge all taxes, rates,
assessments, fees, and governmental charges upon or against it or its Property,
in each case before the same become delinquent and before penalties accrue
thereon, unless and to the extent that the same are being contested in good
faith and by appropriate proceedings which prevent enforcement of the matter
under contest and adequate reserves are provided therefor.

Section 8.4.Insurance.  Except where the Tenant of a Property shall maintain
insurance pursuant to the terms of its Lease, the Borrower shall insure and keep
insured, and shall cause each Subsidiary to insure and keep insured, with good
and responsible insurance companies all insurable Property owned by it which is
of a character usually insured by Persons similarly situated and operating like
Properties against loss or damage from such hazards and risks, and in such
amounts, as are insured by Persons similarly situated and operating like
Properties; and the Borrower shall insure, and shall cause each Subsidiary to
insure, such other hazards and risks (including, without limitation, business
interruption, employers’ and public liability risks) with good and responsible
insurance companies as and to the extent usually insured by Persons similarly
situated and conducting similar businesses.  The Borrower shall, upon the
reasonable request of the Administrative Agent, furnish to the Administrative
Agent and the Lenders a





-58-

--------------------------------------------------------------------------------

 



certificate setting forth in summary form the nature and extent of the insurance
maintained pursuant to this Section 8.4.  The Borrower and each Material
Subsidiary shall maintain insurance on the Collateral to the extent required by
the Collateral Documents.  After the occurrence of an Collateral Trigger Event,
such policies of insurance shall contain satisfactory mortgagee/lender’s loss
payable endorsements, naming the Administrative Agent (or its security trustee)
as mortgagee or lender loss payee, assignee or additional insured, as
appropriate, as its interest may appear, and showing only such other loss
payees, assignees and additional insureds as are satisfactory to the
Administrative Agent. After the occurrence of an Collateral Trigger Event, each
policy of insurance or endorsement shall contain a clause requiring the insurer
to give not less than thirty (30) days’ (or ten (10) days’ in the case of
nonpayment of insurance premiums) prior written notice to the Administrative
Agent in the event of cancellation of the policy for any reason whatsoever and a
clause specifying that the interest of the Administrative Agent shall not be
impaired or invalidated by any act or neglect of any Material Subsidiary or
Tenant, or the owner of the premises or Property or by the occupation of the
premises for purposes more hazardous than are permitted by said policy.

Section 8.5.Financial Reports.  The Borrower shall, and shall cause each
Subsidiary to, maintain a standard system of accounting in accordance with GAAP
and shall furnish to the Administrative Agent, each Lender, the L/C Issuer and
each of their duly authorized representatives such information respecting the
business and financial condition of the Borrower and each Subsidiary as the
Administrative Agent or such Lender may reasonably request; and without any
request, shall furnish to the Administrative Agent for distribution to the
Lenders, and L/C Issuer:

(a)as soon as available, and in any event no later than ninety (90) days after
the last day each fiscal year of the Borrower, a copy of the consolidated and
consolidating balance sheet of the Borrower and its Subsidiaries as of the last
day of the fiscal year then ended and the consolidated and consolidating
statements of income, retained earnings, and cash flows of the Borrower and its
Subsidiaries for the fiscal year then ended, and accompanying notes thereto,
each in reasonable detail showing in comparative form the figures for the
previous fiscal year, accompanied by an unqualified opinion of independent
public accountants of recognized national standing, selected by the Borrower and
reasonably satisfactory to the Administrative Agent, to the effect that the
consolidated financial statements have been prepared in accordance with GAAP and
present fairly in accordance with GAAP the consolidated financial condition of
the Borrower and its Subsidiaries as of the close of such fiscal year and the
results of their operations and cash flows for the fiscal year then ended and
that an examination of such accounts in connection with such financial
statements has been made in accordance with generally accepted auditing
standards and, accordingly, such examination included such tests of the
accounting records and such other auditing procedures as were considered
necessary in the circumstances;

(b)within the period provided in subsection (a) above, the written statement of
the accountants who certified the audit report thereby required that in the
course of their audit they have obtained no knowledge of any Default or Event of
Default, or, if





-59-

--------------------------------------------------------------------------------

 



such accountants have obtained knowledge of any such Default or Event of
Default, they shall disclose in such statement the nature and period of the
existence thereof;

(c)as soon as available, and in any event no later than forty-five (45) days
after the last day of each fiscal quarter of each fiscal year of the Borrower, a
copy of the consolidated and consolidating balance sheet of the Borrower and its
Subsidiaries as of the last day of such fiscal quarter and the consolidated and
consolidating statements of income, retained earnings, and cash flows of the
Borrower and its Subsidiaries for the fiscal quarter and for the fiscal
year‑to‑date period then ended, each in reasonable detail showing in comparative
form the figures for the corresponding date and period in the previous fiscal
year, prepared by the Borrower in accordance with GAAP (subject to the absence
of footnote disclosures and year‑end audit adjustments) and certified to by its
chief financial officer or another officer of the Borrower reasonably acceptable
to the Administrative Agent;

(d)as soon as available, and in any event within forty-five (45) days after the
last day of each Fiscal Quarter (or ninety (90) days after the last day of each
Fiscal Year) a Borrowing Base Certificate showing the computation of the
Borrowing Base in reasonable detail as of the close of business on the last day
of such fiscal quarter, prepared by the Borrower and certified to by its chief
financial officer or another officer of the Borrower acceptable to the
Administrative Agent;

(e)with each of the financial statements delivered pursuant to subsections (a)
and (b) above, a Compliance Certificate (“Compliance Certificate”) in the form
attached hereto as Exhibit E signed by the chief financial officer of the
Borrower or another officer of the Borrower reasonably acceptable to the
Administrative Agent to the effect that to the best of such officer’s knowledge
and belief no Default or Event of Default has occurred during the period covered
by such statements or, if any such Default or Event of Default has occurred
during such period, setting forth a description of such Default or Event of
Default and specifying the action, if any, taken by the Borrower or any
Subsidiary to remedy the same.  Such certificate shall also set forth the
calculations supporting such statements in respect of Section 8.20 hereof;

(f)promptly after receipt thereof, any additional written reports, management
letters or other detailed information contained in writing concerning
significant aspects of the Borrower’s or any Subsidiary’s operations and
financial affairs given to it by its independent public accountants;

(g)promptly after the sending or filing thereof, copies of each financial
statement, report, notice or proxy statement sent by the Borrower or any
Subsidiary to its stockholders or other equity holders, and upon written request
from the Administrative Agent, copies of each regular, periodic or special
report, registration statement or prospectus (including all Form 10‑K, Form 10‑Q
and Form 8‑K reports) filed by the Borrower or any Subsidiary with any
securities exchange or the Securities and Exchange Commission or any successor
agency;





-60-

--------------------------------------------------------------------------------

 



(h)promptly after receipt thereof, a copy of each audit made by any regulatory
agency of the books and records of the Borrower or any Subsidiary or of notice
of any material noncompliance with any applicable law, regulation or guideline
relating to the Borrower or any Subsidiary, or its business; 

(i)as soon as available, and in any event within thirty (30) days after the end
of each fiscal year of the Borrower, a copy of the Borrower’s budget for the
following year including consolidated projections of revenues, expenses and
balance sheet on a quarter‑by‑quarter basis, with such projections in reasonable
detail prepared by the Borrower and in form satisfactory to the Administrative
Agent (which shall include a summary of all significant assumptions made in
preparing such budget);

(j)notice of any Change of Control;

(k)promptly after knowledge thereof shall have come to the attention of any
Responsible Officer of the Borrower, written notice of (i) any threatened (in
writing) or pending litigation or governmental or arbitration proceeding or
labor controversy against the Borrower or any Subsidiary or any of their
Property which could reasonably be expected to have a Material Adverse Effect,
(ii) the occurrence of any matter which could reasonably be expected to have a
Material Adverse Effect or (iii) the occurrence of any Default or Event of
Default hereunder;

(l)within forty-five (45) days of the end of each of the first three (3) fiscal
quarters and within 90 days after the close of the last fiscal quarter of the
year (i) a list of all newly formed or acquired Subsidiaries during such quarter
(such list shall contain the information relative to such new Subsidiaries as
set forth in Schedule 6.2 hereto); (ii) a list of newly executed Significant
Leases during such quarter (upon receipt of which Schedule 6.25 shall be deemed
amended to include references to such Significant Lease); (iii) a copy of any
notice of a material default or any other material notice (including without
limitation property condition reviews) received by the Borrower or any Guarantor
from any ground lessor under a Significant Lease during such quarter and (iv) a
schedule showing for such quarter (A) any Significant Lease that was or is
continuing to be in default with respect to monthly contractual rent payments in
excess of 60 days;

(m)promptly after knowledge thereof shall have come to the attention of any
Responsible Officer of the Borrower, written notice to each Lender if amounts
payable under a Lease of any Eligible Property or portion thereof included in
the Borrowing Base Value is more than sixty (60) days past due; and

(n)promptly after the request of any Lender, any other information or report
reasonably requested by a Lender.

provided, however, to the extent such items set forth above are filed with the
Securities and Exchange Commission or otherwise are publicly available, the
Borrower shall be deemed to





-61-

--------------------------------------------------------------------------------

 



have satisfied this covenant once it provides notice to the Administrative Agent
of such availability.

Section 8.6.Inspection.  The Borrower shall, and shall cause each Subsidiary to,
permit the Administrative Agent, each Lender, the L/C Issuer and each of their
duly authorized representatives and agents during normal business hours to visit
and inspect any of its Property, corporate books, and financial records, to
examine and make copies of its books of accounts and other financial records
(which shall be subject to the confidentiality requirements of Section 12.25
hereof), and to discuss its affairs, finances, and accounts with, and to be
advised as to the same by, its officers, employees (in the presence of a
Responsible Officer) and independent public accountants (and by this provision
the Borrower hereby authorizes such accountants with the Borrower present to
discuss with the Administrative Agent, such Lenders, and L/C Issuer the finances
and affairs of the Borrower and its Subsidiaries) at such reasonable times and
intervals as the Administrative Agent or any such Lender or L/C Issuer may
designate and, so long as no Default or Event of Default exists, with reasonable
prior notice to the Borrower.  The Administrative Agent, Lenders and L/C Issuer
shall use reasonable efforts to coordinate inspections undertaken in accordance
with this Section 8.6 to reduce the administrative burden of such inspections on
the Borrower and their Subsidiaries.

Section 8.7.Liens.  The Borrower shall not, nor shall it permit any Subsidiary
to, create, incur or permit to exist any Lien of any kind on any Property owned
by any such Person; provided, however, that the foregoing shall not apply to nor
operate to prevent any Permitted Liens.

Section 8.8.Investments, Acquisitions, Loans and Advances.  The Borrower shall
not, nor shall it permit any Subsidiary to (i) directly or indirectly, make,
retain or have outstanding any investments (whether through the purchase of
stock or obligations or otherwise) in any Person, real property or improvements
on real property, or any loans, advances, lines of credit, mortgage loans or
other financings (including pursuant to sale/leaseback transactions) to any
other Person, or (ii) acquire any real property, improvements on real property
or all or any substantial part of the assets or business of any other Person or
division thereof; provided, however, that the foregoing shall not apply to nor
operate to prevent, with respect to the Borrower or any Subsidiary, any of the
following:

(a)investments in direct obligations of the United States of America or of any
agency or instrumentality thereof whose obligations constitute full faith and
credit obligations of the United States of America, provided that any such
obligations shall mature within one (1) year of the date of issuance thereof;

(b)investments in commercial paper with a Rating of at least P‑1 by Moody’s and
at least A‑1 by S&P maturing within one (1) year of the date of issuance
thereof;

(c)interest bearing assets or investments in certificates of deposit issued by
any Lender or by any United States commercial bank having capital and surplus of
not less than $100,000,000 which have a maturity of one (1) year or less;





-62-

--------------------------------------------------------------------------------

 



(d)investments in repurchase obligations with a term of not more than seven
(7) days for underlying securities of the types described in subsection (a)
above entered into with any bank meeting the qualifications specified in
subsection (c) above, provided all such agreements require physical delivery of
the securities securing such repurchase agreement, except those delivered
through the Federal Reserve Book Entry System;

(e)investments in money market funds that invest solely, and which are
restricted by their respective charters to invest solely, in investments of the
type described in the immediately preceding subsections (a), (b), (c), and (d)
above;

(f)investments not to exceed $15,000,000 in the aggregate at any one time in (i)
corporate debt issued by any real estate company or real estate investment
trust, or (ii) Stock or Stock Equivalents issued by any real estate company or
real estate investment trust, so long as in each case the real estate company or
real estate investment trust is listed on the New York Stock Exchange, the NYSE
American or The NASDAQ Stock Market and has a minimum market capitalization
(based on its common equity securities) of $350,000,000;

(g)the Borrower’s investments from time to time in its Subsidiaries, and
investments made from time to time by a Subsidiary in one or more of its
Subsidiaries;

(h)intercompany advances made from time to time among the Borrower and its
Subsidiaries in the ordinary course of business to finance working capital
needs;

(i)investments from time to time in individual Properties, including Eligible
Properties, or in entities which own such individual Properties including
Eligible Properties and Permitted Ground Lease Investments, provided that such
investment does not cause a breach of the financial covenants set forth in
Section 8.20 hereof;

(j)cash investments in joint ventures in an amount not to exceed in the
aggregate at any one time outstanding 10% of the Total Asset Value of the
Borrower and its Subsidiaries at such time;

(k)investments in Assets Under Development in an amount not to exceed in the
aggregate at any one time outstanding 7.5% of the Total Asset Value of the
Borrower and its Subsidiaries at such time;

(l)mortgages, deeds of trust, deeds to secure debt or similar instruments that
are a lien upon Property, mezzanine loans and notes receivable directly or
indirectly secured by or related to Property and are in an amount not to exceed
in the aggregate at any one time outstanding 25% of the Total Asset Value of the
Borrower and to Subsidiaries at such time;

(m)investments in Ground Leases other than Permitted Ground Lease Investments in
an amount not to exceed in the aggregate at any one time outstanding 20% of the
Total Asset Value of the Borrower and its Subsidiaries at such time;





-63-

--------------------------------------------------------------------------------

 



(n)repurchases (including tender offers (e.g. Dutch or modified Dutch tender
offers)) of Borrower’s stock (i) if at the time of such repurchases, the
aggregate purchase price of all stock repurchases during the immediately
preceding Rolling Period (including the then proposed stock repurchases on a pro
forma basis but excluding those covered by clause (ii) below) does not exceed
the aggregate Investment Net Sales Proceeds (excluding 1031 Cash Proceeds)
received during such Rolling Period or (ii) if at the time of such repurchases,
the ratio of (A) Adjusted EBITDA for the immediately preceding Rolling Period to
(B) the sum of (x) Fixed Charges for the immediately preceding Rolling Period,
plus (y) the aggregate purchase price of all stock repurchases during such
immediately preceding Rolling Period (including the then proposed stock
repurchases on a pro forma basis but excluding those covered by clause (i)
above), is at least 1.50 to 1.00.

(o)investments in Land Assets and Land Assets contributed to joint ventures not
to exceed in the aggregate at any one time outstanding 20% of Total Asset Value
of the Borrower and its Subsidiaries.

Investments of the type described in clauses (f), (j), (k), (l), (m), and (n)
immediately preceding shall at no time exceed in the aggregate at any one time
outstanding 30% of the Total Asset Value of the Borrower and its Subsidiaries at
such time.  In addition, new investments of the type described in clauses (f),
(j), (k), (l), (m), (o) and proviso (ii) of clause (n) shall only be permitted
if after giving effect to such investment and any Capital Expenditures with
respect to Golf Courses the Revolving Credit Availability would permit the
Borrower to borrow at least $5,000,000 of Revolving Loans.  In determining the
amount of investments, acquisitions, loans, and advances permitted under this
Section, investments and acquisitions shall always be taken at the book value
(as defined in GAAP) thereof, and loans and advances shall be taken at the
principal amount thereof then remaining unpaid.

Section 8.9.Mergers, Consolidations and Sales.  Except with the prior written
consent of the Required Lenders (which shall not be unreasonably withheld,
conditioned or delayed), the Borrower shall not, nor shall it permit any
Subsidiary to, be a party to any merger or consolidation, or sell, transfer,
lease or otherwise dispose of all or substantially all of its Property;
provided, however, so long as the Borrower and Subsidiaries are in compliance
with all covenants and agreements in this Agreement and no Default or Event of
Default then exist, this Section shall not apply to nor operate to prevent:

(a)the sale, transfer, lease or other disposition of Property of the Borrower
and its Subsidiaries to one another in the ordinary course of its business;

(b)the merger of any Subsidiary with and into the Borrower or any other
Subsidiary, provided that, in the case of any merger involving the Borrower, the
Borrower is the corporation surviving the merger;

(c)the sale, transfer or other disposition of any tangible personal property
that, in the reasonable business judgment of the Borrower or its Subsidiary, has
become obsolete or worn out, and which is disposed of in the ordinary course of
business; and





-64-

--------------------------------------------------------------------------------

 



(d)the sale, transfer, lease or other disposition of Property of the Borrower or
any Subsidiary (including any disposition of Property as part of a sale and
leaseback transaction) aggregating not more than all or substantially all of the
Total Asset Value of the Borrower on the last day of the prior Fiscal Quarter,
as applicable; and

(e)any merger if it results in the simultaneous payoff in immediately available
funds of the Obligations.

Section 8.10.Maintenance of Subsidiaries.  The Borrower shall not assign, sell
or transfer, nor shall it permit any Material Subsidiary to issue, assign, sell
or transfer, any shares of capital stock or other equity interests of a Material
Subsidiary; provided, however, that the foregoing shall not operate to prevent
(a) Liens on the capital stock or other equity interests of Material
Subsidiaries granted to the Administrative Agent, (b) the issuance, sale and
transfer to any person of any shares of capital stock of a Material Subsidiary
solely for the purpose of qualifying, and to the extent legally necessary to
qualify, such person as a director of such Subsidiary, and (c) any transaction
permitted by Section 8.9(b) above.

Section 8.11.ERISA.  The Borrower shall, and shall cause each Subsidiary to,
promptly pay and discharge all obligations and liabilities arising under ERISA
in excess of $1,000,000 of a character which if unpaid or unperformed could
reasonably be expected to result in the imposition of a Lien against any of its
Property.  Upon the Borrower or a Subsidiary obtaining knowledge of any of the
following events, the Borrower shall, and shall cause each Subsidiary to,
promptly notify the Administrative Agent and each Lender of:  (a) the occurrence
of any reportable event (as defined in Section 4043 of ERISA) with respect to a
Plan (except for events for which reporting is waived), (b) receipt of any
notice from the PBGC of its intention to seek termination of any Plan or
appointment of a trustee therefor, (c) its intention to terminate or withdraw
from any Plan, and (d) the occurrence of any event with respect to any Plan
(other than normal operation of the Plan or investments of Plan assets) which
would result in the incurrence by the Borrower or any Subsidiary of any material
increase in liability, material penalty, or any material increase in the
contingent liability of the Borrower or any Subsidiary with respect to any
post‑retirement Welfare Plan benefit.

Section 8.12.Compliance with Laws.  (a) The Borrower shall, and shall cause each
Subsidiary to, comply in all material respects with the requirements of all
federal, state, and local laws, rules, regulations, ordinances and orders
applicable to or pertaining to its Property or business operations, where any
such non‑compliance, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

(b)The Borrower shall and shall cause each Subsidiary to, at all times, do the
following to the extent the failure to do so, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect:  (i) comply in
all material respects with, and maintain each of the Properties in compliance in
all material respects with, all applicable Environmental Laws; (ii) use
commercially reasonable efforts to require that each tenant and subtenant, if
any, of any of the Properties or any part thereof comply in all material
respects with all applicable Environmental Laws; (iii) obtain and maintain in
full force and effect all material governmental approvals required by any
applicable Environmental Law for operations at each of the





-65-

--------------------------------------------------------------------------------

 



Properties; (iv) cure any material violation by it or at any of the Properties
of applicable Environmental Laws; (v) not allow the presence or operation at any
of the Properties of any (1) landfill or dump or (2) hazardous waste management
facility or solid waste disposal facility as defined pursuant to RCRA or any
comparable state law; (vi) not manufacture, use, generate, transport, treat,
store, release, dispose or handle any Hazardous Material at any of the
Properties except in the ordinary course of its business and in compliance with
law; (vii) within ten (10) Business Days notify the Administrative Agent in
writing of and provide any reasonably requested documents upon receipt of
written notice of any of the following in connection with the Borrower or any
Subsidiary or any of the Properties that could reasonably be expected to have a
Material Adverse Effect: (1) any material liability for response or corrective
action, natural resource damage or other harm pursuant to CERCLA, RCRA or any
comparable state law; (2) any material Environmental Claim; (3) any material
violation of an Environmental Law or material Release, threatened Release or
disposal of a Hazardous Material; (4) any restriction on the ownership,
occupancy, use or transferability arising pursuant to any (x) Release,
threatened Release or disposal of a Hazardous Material or (y) Environmental Law;
or (5) any environmental, natural resource, health or safety condition, which
could reasonably be expected to have a Material Adverse Effect; (viii) conduct
at its expense any investigation, study, sampling, testing, abatement, cleanup,
removal, remediation or other response action necessary to remove, remediate,
clean up or abate any material Release, threatened Release or disposal of a
Hazardous Material as required to be performed by the Borrower or its
Subsidiaries by any applicable Environmental Law, (ix) abide by and observe any
restrictions on the use of the Properties imposed by any governmental authority
as set forth in a deed or other instrument affecting the Borrower’s or any
Subsidiary’s interest therein; (x) promptly provide or otherwise make available
to the Administrative Agent any reasonably requested environmental record
concerning the Properties which the Borrower or any Subsidiary possesses or can
reasonably obtain; and (xi) perform, satisfy, and implement any operation or
maintenance actions required by any governmental authority or Environmental Law,
or included in any no further action letter or covenant not to sue issued by any
governmental authority under any Environmental Law.

Section 8.13.Compliance with OFAC Sanctions Programs and Anti-Corruption Laws.
(a) The Borrower shall at all times comply in all material respects with the
requirements of all OFAC Sanctions Programs applicable to the Borrower and shall
cause each of its Subsidiaries to comply with the requirements of all OFAC
Sanctions Programs applicable to such Subsidiary.

(b)The Borrower shall provide the Administrative Agent, the L/C Issuer, and the
Lenders any information regarding the Borrower, its Affiliates, and its
Subsidiaries necessary for the Administrative Agent, the L/C Issuer, and the
Lenders to comply with all applicable OFAC Sanctions Programs; subject however,
in the case of Affiliates, to the Borrower’s ability to provide information
applicable to them. 

(c)If a Responsible Officer of the Borrower obtains actual knowledge or receives
any written notice that the Borrower, any Subsidiary of Borrower, or any
officer, director or Affiliate of Borrower or any Subsidiary or that any Person
that owns or controls any such Person is the target of any OFAC Sanctions
Programs or is located, organized or resident in a country or territory that is,
or whose government is, the subject of any OFAC Sanctions Programs (such
occurrence, an “OFAC Event”), the Borrower shall promptly (i) give written
notice to the





-66-

--------------------------------------------------------------------------------

 



Administrative Agent, the L/C Issuer, and the Lenders of such OFAC Event, and
(ii) comply with all applicable laws with respect to such OFAC Event (regardless
of whether the target Person is located within the jurisdiction of the United
States of America), including the OFAC Sanctions Programs, and the Borrower
hereby authorizes and consents to the Administrative Agent, the L/C Issuer, and
the Lenders taking any and all steps the Administrative Agent, the L/C Issuer,
or the Lenders deem necessary, in their sole but reasonable discretion, to avoid
violation of all applicable laws with respect to any such OFAC Event, including
the requirements of the OFAC Sanctions Programs (including the freezing and/or
blocking of assets and reporting such action to OFAC).

(d)Borrower will not, nor will it permit any Subsidiary to directly or, to any
such Person’s knowledge, indirectly, use the proceeds of the Loans, or lend,
contribute or otherwise make available such proceeds to any other Person, (i) to
fund any activities or business of or with any Person or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of any OFAC Sanctions Programs, or (ii) in any other manner that would
result in a violation of OFAC Sanctions Programs or Anti‑Corruption Laws by any
Person (including any Person participating in the Loans, whether as underwriter,
lender, advisor, investor, or otherwise).

(e)Borrower will not, nor will it permit any Subsidiary to, violate any
Anti‑Corruption Law in any material respect.

(f)Borrower and each Subsidiary will maintain in effect policies and procedures
designed to ensure compliance by such Persons, their Subsidiaries, and their
respective directors, officers, employees, and agents with applicable
Anti-Corruption Laws.

Section 8.14.Burdensome Contracts With Affiliates. Except (a) compensation,
bonus and benefit arrangements with employees, officers and directors approved
by the Board of Directors or committee thereof, (b) transactions permitted by
Section 8.9 hereof, (c) transactions in the ordinary course of business of the
Borrower or its Subsidiaries or (d) transactions approved by the Borrower’s
board of directors and reasonably acceptable to the Administrative Agent, the
Borrower shall not, nor shall it permit any Subsidiary to, enter into any
contract, agreement or business arrangement with any of its Affiliates on terms
and conditions which are less favorable to the Borrower or such Subsidiary than
would be usual and customary in similar contracts, agreements or business
arrangements between Persons not affiliated with each other.

Section 8.15.No Changes in Fiscal Year.  The Fiscal Year of the Borrower and its
Subsidiaries ends on December 31 of each year; and the Borrower shall not, nor
shall it permit any Subsidiary to, change its Fiscal Year from its present
basis.

Section 8.16.Formation of Subsidiaries.  Promptly upon the formation or
acquisition of any Material Subsidiary, the Borrower shall provide the
Administrative Agent and the Lenders notice thereof and timely comply with the
requirements of Sections 4.2 and 8.24 hereof.

Section 8.17.Change in the Nature of Business.  The Borrower shall not, nor
shall it permit any Subsidiary to, engage in any business or activity if as a
result the general nature of the





-67-

--------------------------------------------------------------------------------

 



business of the Borrower or any Subsidiary would be changed in any material
respect from the general nature of the business engaged in by it as of the
Closing Date; provided, however, that Borrower and its Subsidiaries are
permitted to sell the Golf Courses.

Section 8.18.Use of Proceeds.  The Borrower shall use the credit extended under
this Agreement solely for the purposes set forth in, or otherwise permitted by,
Section 6.4 hereof.

Section 8.19.No Restrictions.  Except as provided herein, the Borrower shall
not, nor shall it permit any Subsidiary to, directly or indirectly create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of the Borrower or any
Subsidiary to:  (a) pay Dividends or make any other distribution on any
Subsidiary’s capital stock or other equity interests owned by the Borrower or
any other Subsidiary, (b) pay any indebtedness owed to the Borrower or any other
Subsidiary, (c) make loans or advances to the Borrower or any other Subsidiary,
(d) transfer any of its Property to the Borrower or any other Subsidiary;
provided however, that the foregoing does not apply to any limitation on
transfers of property that is subject to a Permitted Lien or (e) guarantee the
Obligations, Hedging Liability, and Funds Transfer and Deposit Account Liability
and/or grant Liens on its assets to the Administrative Agent.

Section 8.20.Financial Covenants.    

(a)Maximum Total Indebtedness to Total Asset Value Ratio.  As of the last day of
each Fiscal Quarter of the Borrower, the Borrower shall not permit the ratio of
Total Indebtedness to Total Asset Value to be greater than 0.60 to 1.00.

(b)Maximum Secured Indebtedness to Total Asset Value Ratio.  As of the last day
of each Fiscal Quarter of the Borrower, the Borrower shall not permit the ratio
of Secured Indebtedness to Total Asset Value to be greater than 0.40 to 1.00.

(c)Minimum Adjusted EBITDA to Fixed Charges Ratio.  As of the last day of each
Fiscal Quarter of the Borrower, the Borrower shall not permit the ratio of
Adjusted EBITDA for the applicable Rolling Period to Fixed Charges for such
Rolling Period to be less than 1.50 to 1.0.

(d)Maximum Secured Recourse Indebtedness to Total Asset Value Ratio.  As of the
last day of each Fiscal Quarter of the Borrower, the Borrower and its
Subsidiaries shall not permit the ratio of Secured Recourse Indebtedness to
Total Asset Value to be greater than 0.05 to 1.0.

(e)Maintenance of Net Worth.  The Borrower shall as of the last day of each
Fiscal Quarter maintain a Tangible Net Worth of not less than the sum of
(a) $129,972,198 plus (b) 75% of the aggregate net proceeds received by the
Borrower or any of its Subsidiaries after the Closing Date in connection with
any offering of Stock or Stock Equivalents of the Borrower or the Subsidiaries.

Section 8.21.Borrowing Base Covenant.  The Borrower shall cause the Eligible
Properties in the Borrowing Base to at all times comply with the Borrowing Base
Requirements





-68-

--------------------------------------------------------------------------------

 



(other than with respect to Eligible Properties that may exceed concentration
limits but still be included in the Borrowing Base Value in compliance with the
definition of Borrowing Base Requirements) and shall exclude from the
calculation of Borrowing Base Value any portion of Property NOI or book value of
any Eligible Properties attributable to any Eligible Properties that exceed the
concentration limits set forth in the Borrowing Base Requirements.

Section 8.22.Capital Expenditures.   The Borrower shall not, nor shall it permit
any of its Subsidiaries to, incur Capital Expenditures with respect to the Golf
Courses if Borrower would not have Revolving Credit Availability of at least
$5,000,000 after giving effect to such Capital Expenditure and any new
investments of the type set forth in clauses (f), (j), (k), (l), (m), (o) and
proviso (ii) of clause (n) of Section 8.8 hereof.

Section 8.23.Electronic Delivery of Certain Information. (a) Documents,
including financial reports to be delivered pursuant to Section 8.5 hereof,
required to be delivered pursuant to this Agreement may be delivered by
electronic communication and delivery, including, the Internet, including the
website maintained by the Securities and Exchange Commission, e-mail or intranet
websites to which the Administrative Agent and each Lender have access
(including a commercial, third-party website or a website sponsored or hosted by
the Administrative Agent or the Borrower) provided that the foregoing shall not
apply to (i) notices to any Lender (or the L/C Issuer) pursuant to Section 1.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic delivery pursuant
to procedures approved by it for all or particular notices or communications.
Documents or notices delivered electronically shall be deemed to have been
delivered on the date and time on which the Administrative Agent or the Borrower
posts such documents or the documents become available on a commercial website
and the Borrower notifies the Administrative Agent of said posting by causing an
e-mail notification to be sent to an e-mail address specified from time to time
by the Administrative Agent and provides a link thereto; provided if such notice
or other communication is not sent or posted during the normal business hours of
the recipient, said posting date and time shall be deemed to have commenced as
of 9:00 a.m. Chicago time on the opening of business on the next business day
for the recipient. Notwithstanding anything contained herein, in every instance
the Borrower shall be required to provide paper copies of the certificates
required by Sections 8.5(d) and 8.5(e) to the Administrative Agent. Except for
the certificates required by Sections 8.5(d) and 8.5(e), the Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery.

(b)Documents required to be delivered pursuant to Section 1 may be delivered
electronically to a website provided for such purpose by the Administrative
Agent pursuant to the procedures provided to the Borrower by the Administrative
Agent. 

Section 8.24.Pledge of Equity Interest in Material Subsidiaries; Springing
Lien. 

(a)  Pledge of Equity Interests in Material Subsidiaries.  The Borrower shall at
all times cause the Obligations to be secured by a valid, perfected,
enforceable, first priority pledge of and Liens on all right, title, and
interest in the Equity Interest owned by Borrower in all of its direct





-69-

--------------------------------------------------------------------------------

 



and indirect Material Subsidiaries, subject to Permitted Liens.  Borrower
acknowledges and agrees that such Liens on Equity Interest shall be granted to
the Administrative Agent for the benefit of the holders of the Obligations
pursuant to the Pledge Agreement in form and substance satisfactory to the
Administrative Agent.  In addition, with respect to Material Subsidiaries
acquired or arising after the Closing Date, the Borrower shall deliver the
documentation required by the Pledge Agreement and the documentation described
in Section 7.2(q) hereof.

(b)  Springing Lien.  If at any time (i) any Other Unsecured Indebtedness is
required to be guaranteed, or otherwise becomes guaranteed, by any or all of the
Material Subsidiaries (the occurrence of any such event is an “Other Guaranty
Trigger”) and (ii) the sum of the outstanding Loans and L/C Obligations plus the
outstanding Other Unsecured Indebtedness would exceed the amount described in
clause (x) of the definition of “Borrowing Base” as then calculated (the
occurrence of such event and an Other Guaranty Trigger is a “Collateral Trigger
Event”), then, within ninety (90) days of the Collateral Trigger Event and at
all times thereafter, the Borrower shall comply with Section 8.24(c)
hereof.  Promptly upon the occurrence of an Other Guaranty Trigger, and in any
event within two (2) Business Days of such event, the Borrower shall deliver to
the Administrative Agent a duly completed Borrowing Base Certificate calculating
the Borrowing Base in the manner described in clause (ii) of the previous
sentence.

(c)    Collateral Requirements. Within ninety (90) days after the occurrence of
Collateral Trigger Event, the Borrower and each Material Subsidiary, as
applicable, shall deliver, or cause to be delivered, to the Administrative
Agent:

(i)  Mortgages duly executed by Borrower or the relevant Material Subsidiaries
for each Eligible Property, in form and substance reasonably acceptable to
Borrower, each applicable Material Subsidiary, and Administrative Agent;

(ii)  evidence of insurance required to be maintained under the Loan Documents,
naming the Administrative Agent as mortgagee/lender’s loss payee and as an
additional insured, as applicable;

(iii)mortgagee’s title insurance policies with respect to each Eligible Property
(or a prepaid binding commitment therefor) in form and substance reasonably
acceptable to the Administrative Agent from a title insurance company acceptable
to the Administrative Agent in the aggregate amount of the Revolving Credit
Commitment (subject to the underwriting requirements of the applicable title
insurance company) insuring the Lien of the Mortgages to be valid first priority
Liens subject only to Permitted Liens, together with such endorsements as the
Administrative Agent may reasonably require;

(iv)a survey in form acceptable to the Administrative Agent and disclosing no
Liens other than Permitted Liens prepared by a licensed surveyor for each parcel
of Eligible Property, which surveys shall also state whether or not any portion
of any Eligible Property is in a federally designated flood hazard area;





-70-

--------------------------------------------------------------------------------

 



(v)a report as to whether or not any portion of each Eligible Property is in a
federally designated flood hazard area and, if any improvements thereon are in a
federally designated flood hazard area, evidence of the maintenance of flood
insurance as may be required by applicable law;

(vi)a report of an independent firm of environmental engineers acceptable to the
Administrative Agent concerning the environmental conditions of each parcel of
Eligible Property subject to the Lien of the Mortgages, together with a reliance
letter thereon acceptable to the Administrative Agent;

(vii)an appraisal report prepared for the Administrative Agent by a state
certified appraiser selected and retained by the Administrative Agent, which
appraisal report describes the fair market value of each Eligible Property and
otherwise meets the requirements of applicable law for appraisals prepared for
federally insured depository institutions;

(viii)the favorable written opinion of local counsel to each Material Subsidiary
covering due authorization, execution and delivery and enforceability of the
Mortgages, together with customary real estate opinions as to sufficiency of the
Mortgages for recordation and perfection of the liens provided therein and
otherwise in form and substance satisfactory to the Administrative Agent;

(ix)a property condition report satisfactory to Administrative Agent with
respect to each Eligible Property; and

(x)to the extent necessary for the Administrative Agent or any Lender to comply
with its internal policies generally applicable to loans of this nature or with
applicable Legal Requirements, any other agreement, instrument, document,
certificate or opinion requested by the Administrative Agent.

(d) Further Assurances.  Borrower and each Material Subsidiary (including any
Material Subsidiary formed or acquired after the Closing Date) agrees that it
shall, from time to time at the request of the Administrative Agent, execute and
deliver such documents and do such acts and things as the Administrative Agent
may reasonably request in order to provide for or perfect or protect such Liens
on the Collateral.  In the event Borrower or any Material Subsidiary forms or
acquires any other Subsidiary after the date hereof, the Borrower or such
Material Subsidiary shall promptly upon such formation or acquisition cause such
newly formed or acquired Material Subsidiary to execute such Collateral
Documents as the Administrative Agent may then require, and the Borrower or such
Material Subsidiary shall also deliver to the Administrative Agent, or cause
such Material Subsidiary to deliver to the Administrative Agent, at the
Borrower’s cost and expense, such other instruments, documents, certificates,
and opinions reasonably required by the Administrative Agent in connection
therewith.

Section 8.25.1031 Properties. Upon the request of the Required Lenders after the
occurrence and during the continuance of a Default, the Borrower hereby agrees
that it shall, or it shall cause any applicable Guarantor to, cause any 1031
Property Holder to (i) follow





-71-

--------------------------------------------------------------------------------

 



instructions given by the Administrative Agent regarding the transfer of the
1031 Property to any other Person without the further consent of the Borrower,
any Guarantor or any other Person and (ii) transfer fee simple title to any 1031
Property to the Borrower, a Guarantor or another entity acceptable to the
Required Lenders regardless of whether such required transfer shall cause the
Borrower or any Subsidiary to incur any additional liabilities or reduce or
negate the tax or other anticipated benefits to the Borrower or any Subsidiary.

Section 8.26.Evidence of Payment of Florida Intangibles Tax. Within thirty (30)
days after the Closing Date (or such longer time period consented to in writing
by the Administrative Agent, in its reasonable discretion), the Borrower shall
deliver evidence reasonably acceptable to the Administrative Agent of Borrower’s
payment in full of all documentary stamp tax required to be paid by the State of
Florida with respect to the Loans.

Section 9.Events of Default and Remedies.

Section 9.1.Events of Default.  Any one or more of the following shall
constitute an “Event of Default” hereunder:

(a)default in the payment when due of all or any part of the principal of any
Loan (whether at the stated maturity thereof or at any other time provided for
in this Agreement, including a mandatory prepayment required by Section 1.8(b))
or of any Reimbursement Obligation; or default for a period of three
(3) Business Days in the payment when due of any interest, fee or other
Obligation payable hereunder or under any other Loan Document;

(b)default in the observance or performance of any covenant set forth in
Sections 8.1 (only with respect to the first sentence thereof), 8.5 (for a
period of five (5) days), 8.7, 8.8, 8.9, 8.10, 8.20, 8.21 (if not replaced with
another Eligible Property or Eligible Properties in accordance with Section 7.3
hereof within ten (10) Business Days after the period of notice required by
Section 7.3), 8.22, 8.24 or 8.25 hereof or of any provision in any Loan Document
dealing with the use, disposition or remittance of the proceeds of Collateral or
requiring the maintenance of insurance thereon;

(c)default in the observance or performance of any other provision hereof or of
any other Loan Document which is not remedied within thirty (30) days after the
earlier of (i) the date on which such failure shall first become known to any
Responsible Officer of the Borrower or (ii) written notice thereof is given to
the Borrower by the Administrative Agent; provided, however, if such a default
is susceptible of cure but cannot reasonably be cured within such thirty (30)
day period and provided further that the Borrower shall have commenced to cure
such default within such thirty (30) day period and thereafter diligently and
expeditiously proceeds to cure the same, such thirty (30) day period shall be
extended for such time as is reasonably necessary for the Borrower in the
exercise of due diligence to cure such default, provided such additional period
shall not exceed sixty (60) days;





-72-

--------------------------------------------------------------------------------

 



(d)any representation or warranty made herein or in any other Loan Document or
in any certificate furnished to the Administrative Agent or the Lenders pursuant
hereto or thereto or in connection with any transaction contemplated hereby or
thereby proves untrue in any material respect as of the date of the issuance or
making or deemed making thereof; provided, that such breach of a representation
or warranty shall not constitute an Event of Default if within ten (10) days of
the Borrower’s knowledge of such breach, the Borrower takes such action as may
be required to make such representation or warranty to be true in all material
respects as made and it did not have a Material Adverse Effect;

(e)any event occurs or condition exists (other than those described in
subsections (a) through (d) above) which is specified as an event of default
under any of the other Loan Documents (and the related grace period, if any,
shall have expired), or any of the Loan Documents shall for any reason not be or
shall cease to be in full force and effect or is declared to be null and void or
any of the Collateral Documents shall for any reason fail to create a valid and
perfected first priority Lien in favor of the Administrative Agent in any
Collateral purported to be covered thereby except as expressly permitted by the
terms hereof;

(f)default and expiration of any cure periods related thereto shall occur under
(x) any Indebtedness for Borrowed Money issued, assumed or guaranteed by the
Borrower or any Subsidiary aggregating in excess of $10,000,000 or (y) any
recourse Indebtedness for Borrowed Money issued, assumed or guaranteed by the
Borrower or any Subsidiary aggregating in excess of $5,000,000, or a default and
expiration of any cure periods related thereto, shall occur under any indenture,
agreement or other instrument under which such Indebtedness for Borrowed Money
may be issued, and such default shall continue for a period of time sufficient
to permit the acceleration of the maturity of any such Indebtedness for Borrowed
Money (whether or not such maturity is in fact accelerated), or any such
Indebtedness for Borrowed Money shall not be paid when due (whether by demand,
lapse of time, acceleration or otherwise);

(g)any judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, shall be entered or filed
against the Borrower or any Subsidiary, or against any of its Property, in an
aggregate amount in excess of $5,000,000 (except to the extent fully covered by
insurance pursuant to which the insurer has accepted liability therefor in
writing), and which remains undischarged, unvacated, unbonded or unstayed for a
period of thirty (30) days;

(h)the Borrower or any Subsidiary, or any member of its Controlled Group, shall
fail to pay when due an amount or amounts aggregating in excess of $10,000,000
which it shall have become liable to pay to the PBGC or to a Plan under Title IV
of ERISA; or notice of intent to terminate a Plan or Plans having aggregate
Unfunded Vested Liabilities in excess of $5,000,000 (collectively, a “Material
Plan”) shall be filed under Title IV of ERISA by the Borrower or any Subsidiary,
or any other member of its Controlled Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate or to cause a





-73-

--------------------------------------------------------------------------------

 



trustee to be appointed to administer any Material Plan or a proceeding shall be
instituted by a fiduciary of any Material Plan against the Borrower or any
Subsidiary, or any member of its Controlled Group, to enforce Section 515 or
4219(c)(5) of ERISA and such proceeding shall not have been dismissed within
thirty (30) days thereafter; or a condition shall exist by reason of which the
PBGC would be entitled to obtain a decree adjudicating that any Material Plan
must be terminated;

(i)any Change of Control shall occur;

(j)the Borrower or any Material Subsidiary shall (i) have entered involuntarily
against it an order for relief under the United States Bankruptcy Code, as
amended, (ii) not pay, or admit in writing its inability to pay, its debts
generally as they become due, (iii) make an assignment for the benefit of
creditors, (iv) apply for, seek, consent to or acquiesce in, the appointment of
a receiver, custodian, trustee, examiner, liquidator or similar official for it
or any substantial part of its Property, (v) institute any proceeding seeking to
have entered against it an order for relief under the United States Bankruptcy
Code, as amended, to adjudicate it insolvent, or seeking dissolution, winding
up, liquidation, reorganization, arrangement, adjustment or composition of it or
its debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it within sixty (60)
days, (vi) take any board of director or shareholder action (including the
convening of a meeting) in furtherance of any matter described in parts (i)
through (v) above, or (vii) fail to contest in good faith any appointment or
proceeding described in Section 9.1(k) hereof;

(k)a custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Borrower or any Subsidiary, or any substantial part
of any of its Property, or a proceeding described in Section 9.1(j)(v) shall be
instituted against the Borrower or any Subsidiary, and such appointment
continues undischarged or such proceeding continues undismissed or unstayed for
a period of sixty (60) days;

(l)the Common Stock of Borrower fails to be duly listed on the New York Stock
Exchange, the NYSE American or The NASDAQ Stock Market; or

(m)any material provision of any Loan Document, at any time after its execution
and delivery and for any reason other than in accordance with the terms hereof
or thereof, or satisfaction in full or all the Obligations, is revoked,
terminated, cancelled or rescinded, without the prior written approval of the
Administrative Agent; or any Borrower or any Guarantor commences any legal
proceeding at law or in equity to contest, or make unenforceable, cancel, revoke
or rescind any of the Loan Documents, or any court or any other Governmental
Authority of competent jurisdiction shall make a determination that, or issue a
judgment, order, decree or ruling to the effect that, any one or more of the
Loan Documents is illegal, invalid or unenforceable as to any material terms
thereof.





-74-

--------------------------------------------------------------------------------

 



Section 9.2.Non‑Bankruptcy Defaults.  When any Event of Default (other than
those described in subsection (j) or (k) of Section 9.1 hereof) has occurred and
is continuing, the Administrative Agent shall, by written notice to the
Borrower: (a) if so directed by the Required Lenders, terminate the remaining
Revolving Credit Commitments and all other obligations of the Lenders hereunder
on the date stated in such notice (which may be the date thereof); (b) if so
directed by the Required Lenders, declare the principal of and the accrued
interest on all outstanding Revolving Loans to be forthwith due and payable and
thereupon all outstanding Revolving Loans, including both principal and interest
thereon, shall be and become immediately due and payable together with all other
amounts payable under the Loan Documents without further demand, presentment,
protest or notice of any kind; and (c) if so directed by the Required Lenders,
demand that the Borrower immediately pay to the Administrative Agent the full
amount then available for drawing under each or any Letter of Credit, and the
Borrower agrees to immediately make such payment.  The Administrative Agent,
after giving notice to the Borrower pursuant to Section 9.1(c) or this
Section 9.2, shall also promptly send a copy of such notice to the other
Lenders, but the failure to do so shall not impair or annul the effect of such
notice.

Section 9.3.Bankruptcy Defaults.  When any Event of Default described in
subsections (j) or (k) of Section 9.1 hereof has occurred and is continuing,
then all outstanding Revolving Loans shall immediately become due and payable
together with all other amounts payable under the Loan Documents without
presentment, demand, protest or notice of any kind, the obligation of the
Lenders to extend further credit pursuant to any of the terms hereof shall
immediately terminate and the Borrower shall immediately pay to the
Administrative Agent the full amount then available for drawing under all
outstanding Letters of Credit.

Section 9.4.Collateral for Undrawn Letters of Credit.  (a) If the prepayment of
the amount available for drawing under any or all outstanding Letters of Credit
is required under Section 1.8(b), Section 1.14, Section 9.2 or Section 9.3
above, the Borrower shall forthwith pay one hundred three percent (103%) of the
amount required to be so prepaid (to cash collateralize fees and interest as
well as the amount of the Letter of Credit), to be held by the Administrative
Agent as provided in subsection (b) below.

(b)All amounts prepaid pursuant to subsection (a) above shall be held by the
Administrative Agent in one or more separate collateral accounts (each such
account, and the credit balances, properties, and any investments from time to
time held therein, and any substitutions for such account, any certificate of
deposit or other instrument evidencing any of the foregoing and all proceeds of
and earnings on any of the foregoing being collectively called the “Collateral
Account”) as security for, and for application by the Administrative Agent (to
the extent available) to, the reimbursement of any payment under any Letter of
Credit then or thereafter made by the L/C Issuer, and to the payment of the
unpaid balance of all other Obligations (and to all Hedging Liability and Funds
Transfer and Deposit Account Liability).  The Collateral Account shall be held
in the name of and subject to the exclusive dominion and control of the
Administrative Agent for the benefit of the Administrative Agent, the Lenders,
and the L/C Issuer.  If and when requested by the Borrower, the Administrative
Agent shall invest funds held in the Collateral Account from time to time in
direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States of America with a remaining
maturity of one year or less, provided that the Administrative Agent is





-75-

--------------------------------------------------------------------------------

 



irrevocably authorized to sell investments held in the Collateral Account when
and as required to make payments out of the Collateral Account for application
to amounts then due and owing from the Borrower to the L/C Issuer, the
Administrative Agent or the Lenders; provided, however, that (i) if the Borrower
shall have made payment of all obligations referred to in subsection (a) above
required under Section 1.8(b) and Section 1.14 hereof, if any, at the request of
the Borrower the Administrative Agent shall release to the Borrower amounts held
in the Collateral Account so long as at the time of the release and after giving
effect thereto no Default or Event of Default exists and, in the case of
Section 1.14 hereof, the Defaulting Lender Period with respect to the relevant
Defaulting Lender has terminated, and (ii) if the Borrower shall have made
payment of all obligations referred to in subsection (a) above required under
Section 9.2 or 9.3 hereof, so long as no Letters of Credit, Revolving Credit
Commitments, Revolving Loans or other Obligations, Hedging Liability, or Funds
Transfer and Deposit Account Liability remain outstanding, at the request of the
Borrower the Administrative Agent shall release to the Borrower any remaining
amounts held in the Collateral Account.

Section 9.5.Notice of Default.  The Administrative Agent shall give notice to
the Borrower under Section 9.1(c) hereof promptly upon being requested to do so
by any Lender and shall thereupon notify all the Lenders thereof.

Section 10.Change in Circumstances.

Section 10.1.Change of Law.  Notwithstanding any other provisions of this
Agreement or any other Loan Document, if at any time any Change in Law makes it
unlawful for any Lender to make or continue to maintain any Eurodollar Loans or
to perform its obligations as contemplated hereby related to Eurodollar Loans,
such Lender shall promptly give written notice thereof to the Borrower and such
Lender’s obligations to make or maintain Eurodollar Loans under this Agreement
shall be suspended until it is no longer unlawful for such Lender to make or
maintain Eurodollar Loans.  The Borrower shall promptly prepay the outstanding
principal amount of any such affected Eurodollar Loans, together with all
interest accrued thereon and all other amounts then due and payable to such
Lender under this Agreement or, subject to all of the terms and conditions of
this Agreement, convert such affected Eurodollar Loans into Base Rate Loans;
provided, however, subject to all of the terms and conditions of this Agreement
(unless the affected Eurodollar Loans are converted into Base Rate Loans), the
Borrower may then elect to borrow the principal amount of the affected
Eurodollar Loans from such Lender by means of Base Rate Loans from such Lender,
which Base Rate Loans shall not be made ratably by the Lenders but only from
such affected Lender.

Section 10.2.Unavailability of Deposits or Inability to Ascertain, or Inadequacy
of, LIBOR.  If on or prior to the first day of any Interest Period for any
Borrowing of Eurodollar Loans:

(a)the Administrative Agent determines that deposits in U.S. Dollars (in the
applicable amounts) are not being offered to it in the interbank eurodollar
market for such Interest Period, or that by reason of circumstances affecting
the interbank eurodollar market adequate and reasonable means do not exist for
ascertaining the applicable LIBOR, or





-76-

--------------------------------------------------------------------------------

 



(b)the Required Lenders advise the Administrative Agent that (i) LIBOR as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of funding their Eurodollar Loans for such Interest
Period or (ii) that the making or funding of Eurodollar Loans become
impracticable,

then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Lenders to make Eurodollar Loans shall be suspended.

Section 10.3.Increased Cost and Reduced Return.  (a) If any Change in Law shall:

(i)subject any Lender (or its Lending Office) or the L/C Issuer to any Tax
(other than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through
(d) of the definition of Excluded Taxes, and (C) Connection Income Taxes) with
respect to its Eurodollar Loans, its Notes, its Letter(s) of Credit, or its
participation in any thereof, any Reimbursement Obligations owed to it or its
obligation to make Eurodollar Loans, issue a Letter of Credit, or to participate
therein, or shall change the basis of taxation of payments to any Lender (or its
Lending Office) or the L/C Issuer of the principal of or interest on its
Eurodollar Loans, Letter(s) of Credit, or participations therein or any other
amounts due under this Agreement or any other Loan Document in respect of its
Eurodollar Loans, Letter(s) of Credit, any participation therein, any
Reimbursement Obligations owed to it, or its obligation to make Eurodollar
Loans, or issue a Letter of Credit, or acquire participations therein (except
for changes in the basis or rate of (A) Indemnified Taxes, (B) Taxes described
in clauses (b) through (d) of the definition of Excluded Taxes and (C)
Connection Income Taxes); or

(ii)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement (including, without limitation,
any such requirement imposed by the Board of Governors of the Federal Reserve
System, but excluding with respect to any Eurodollar Loans any such requirement
included in an applicable Eurodollar Reserve Percentage) against assets of,
deposits with or for the account of, or credit extended by, any Lender (or its
Lending Office) or the L/C Issuer or shall impose on any Lender (or its Lending
Office) or the L/C Issuer or on the interbank market any other condition
affecting its Eurodollar Loans, its Notes, its Letter(s) of Credit, or its
participation in any thereof, any Reimbursement Obligation owed to it, or its
obligation to make Eurodollar Loans, or to issue a Letter of Credit, or to
participate therein;

and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) or the L/C Issuer of making or maintaining any
Eurodollar Loan, issuing or maintaining a Letter of Credit, or participating
therein, or to reduce the amount of any sum received or receivable by such
Lender (or its Lending Office) or the L/C Issuer under this Agreement or under
any other Loan Document with respect thereto, by an amount deemed by such Lender
or L/C Issuer to be material, then, within 15 days after demand by such Lender
or L/C Issuer (with a copy to the Administrative Agent), the Borrower shall be
obligated to pay to such Lender or L/C Issuer such additional amount or amounts
as will compensate such Lender or L/C Issuer for such increased cost or
reduction.





-77-

--------------------------------------------------------------------------------

 



(b)If any Lender or L/C Issuer determines that any Change in Law affecting such
Lender or L/C Issuer or any lending office of such Lender or such Lender’s or
L/C Issuer’s holding company, if any, regarding capital or liquidity
requirements, has or would have the effect of reducing the rate of return on
such Lender’s or L/C Issuer’s capital or on the capital of such Lender’s or L/C
Issuer’s holding company, if any, as a consequence of this Agreement, the
Revolving Credit Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Loans held by, such Lender, or the
Letters of Credit issued by any L/C Issuer, to a level below that which such
Lender or L/C Issuer or such Lender’s or L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
L/C Issuer’s policies and the policies of such Lender’s or L/C Issuer’s holding
company with respect to capital adequacy), then from time to time, within
15 days after demand by such Lender or L/C Issuer (with a copy to the
Administrative Agent), the Borrower shall pay to such Lender or L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or L/C Issuer or such Lender’s or L/C Issuer’s holding company for any
such reduction suffered.

(c)A certificate of a Lender or L/C Issuer claiming compensation under
Sections 1.11, 10.1, 10.3 and 12.1 and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive if reasonably
determined.  In determining such amount, such Lender or L/C Issuer may use any
reasonable averaging and attribution methods.

(d)Failure or delay on the part of any Lender or L/C Issuer to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or L/C Issuer’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or L/C Issuer pursuant to
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or L/C Issuer, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions, and of such Lender’s or L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine‑month period
referred to above shall be extended to include the period of retroactive effect
thereof).

Section 10.4.Lending Offices.  Each Lender may, at its option, elect to make its
Loans hereunder at the branch, office or affiliate specified on the appropriate
signature page hereof (each a “Lending Office”) for each type of Revolving Loan
available hereunder or at such other of its branches, offices or affiliates as
it may from time to time elect and designate in a written notice to the Borrower
and the Administrative Agent.  To the extent reasonably possible, a Lender shall
designate an alternative branch or funding office with respect to its Eurodollar
Loans to reduce any liability of the Borrower to such Lender under Section 10.3
hereof or to avoid the unavailability of Eurodollar Loans under Section 10.2
hereof, so long as such designation is not otherwise disadvantageous to the
Lender.

Section 10.5.Discretion of Lender as to Manner of Funding.  Notwithstanding any
other provision of this Agreement, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder with respect to Eurodollar Loans shall





-78-

--------------------------------------------------------------------------------

 



be made as if each Lender had actually funded and maintained each Eurodollar
Loan through the purchase of deposits in the interbank eurodollar market having
a maturity corresponding to such Loan’s Interest Period, and bearing an interest
rate equal to LIBOR for such Interest Period.

Section 11.The Administrative Agent.

Section 11.1.Appointment and Authority.  Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of Montreal to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Section 11 are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Borrower
nor any Guarantor shall have rights as a third‑party beneficiary of any of such
provisions.  It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable
law.  Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

Section 11.2.Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

Section 11.3.Action by Administrative Agent; Exculpatory Provisions. (a) The
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent and its Related Parties:

(i)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any





-79-

--------------------------------------------------------------------------------

 



action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law.  The Administrative Agent shall in all cases
be fully justified in failing or refusing to act hereunder or under any other
Loan Document unless it first receives any further assurances of its
indemnification from the Lenders that it may require, including prepayment of
any related expenses and any other protection it requires against any and all
costs, expense, and liability which may be incurred by it by reason of taking or
continuing to take any such action; and

(iii)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to Borrower or any of its
Affiliates or any Guarantor or any of their Affiliates that is communicated to
or obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.

(b)Neither the Administrative Agent nor any of its Related Parties shall be
liable for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby  (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 9.2, 9.3, 9.4, 9.5
and 12.13), or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment.  Any such action taken or failure to act pursuant to the
foregoing shall be binding on all Lenders.  The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Administrative Agent in writing by the Borrower, a
Lender, or the L/C Issuer.

(c)Neither the Administrative Agent nor any of its Related Parties shall be
responsible for or have any duty or obligation to any Lender or L/C Issuer or
participant or any other Person to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the Collateral Documents, (v) the value or
sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Section 7.1 or 7.2 or elsewhere herein, other than to confirm receipt
of items expressly required to be delivered to the Administrative Agent.





-80-

--------------------------------------------------------------------------------

 



Section 11.4.Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall be fully protected in relying and shall not
incur any liability for relying upon, any notice, request, certificate,
communication, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall be fully protected in relying and
shall not incur any liability for relying thereon.  In determining compliance
with any condition hereunder to the making of a Loan, or the issuance,
extension, renewal or increase of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or an L/C Issuer, the Administrative
Agent may presume that such condition is satisfactory to such Lender or L/C
Issuer unless the Administrative Agent shall have received notice to the
contrary from such Lender or L/C Issuer prior to the making of such Loan or the
issuance of such Letter of Credit.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower or Guarantors), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Section 11.5.Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Section shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the Loans as well as activities
as Administrative Agent.  The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub‑agents except to the extent that a court
of competent jurisdiction determines in a final and nonappealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub‑agents.

Section 11.6.Resignation of Administrative Agent; Removal of Administrative
Agent.  (a) The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Borrower.  The Required
Lenders may remove the Administrative Agent from its capacity as Administrative
Agent in the event of the Administrative Agent’s willful misconduct or gross
negligence.  Upon receipt of any such notice of resignation or removal, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States
of America, or an Affiliate of any such bank with an office in the United States
of America.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation or after
removal by the Required Lenders (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above.  Whether or not a successor has been





-81-

--------------------------------------------------------------------------------

 



appointed, such resignation or removal shall become effective in accordance with
such notice on the Resignation Effective Date.

(b)With effect from the Resignation Effective Date, (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents, and (ii) except for any indemnity
payments owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and L/C Issuer
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above.  If on the Resignation Effective
Date no successor has been appointed and accepted such appointment, the
Administrative Agent’s rights in the Collateral Documents shall be assigned
without representation, recourse or warranty to the Lenders and L/C Issuer as
their interests may appear.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Administrative Agent (other than any rights to indemnity payments or other
amounts owed to the retiring Administrative Agent), and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents.  The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Section 11 and
Section 12.15 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub‑agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

Section 11.7.Non‑Reliance on Administrative Agent and Other Lenders‑.  Each
Lender and L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Upon a Lender’s written request, the Administrative Agent agrees to forward to
such Lender, when complete, copies of any field audit, examination, or appraisal
report prepared by or for the Administrative Agent with respect to the Borrower
or any Material Subsidiary or the Collateral (herein, “Reports”).  Each Lender
hereby agrees that (a) it has requested a copy of each Report prepared by or on
behalf of the Administrative Agent; (b) the Administrative Agent (i) makes no
representation or warranty, express or implied, as to the completeness or
accuracy of any Report or any of the information contained therein or any
inaccuracy or omission contained in or relating to a Report and (ii) shall not
be liable for any information contained in any Report; (c) the Reports are not
comprehensive audits or examinations, and that any Person





-82-

--------------------------------------------------------------------------------

 



performing any field examination will inspect only specific information
regarding the Borrower and the other Material Subsidiaries and will rely
significantly upon the books and records of Borrower and the other Material
Subsidiaries, as well as on representations of personnel of the Borrower and the
other Material Subsidiaries, and that the Administrative Agent undertakes no
obligation to update, correct or supplement the Reports; (d) it will keep all
Reports confidential and strictly for its internal use, not share the Report
with any other Person except as otherwise permitted pursuant to this Agreement;
and (e) without limiting the generality of any other indemnification provision
contained in this Agreement, it will pay and protect, and indemnify, defend, and
hold the Administrative Agent and any such other Person preparing a Report
harmless from and against, the claims, actions, proceedings, damages, costs,
expenses, and other amounts (including reasonable attorney fees) incurred by as
the direct or indirect result of any third parties who might obtain all or part
of any Report through the indemnifying Lender.

Section 11.8.L/C Issuer and Swing Line Lender.  The L/C Issuer shall act on
behalf of the Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith, and the Swing Line Lender shall act on behalf of
the Lenders with respect to the Swing Line Loans made hereunder.  The L/C Issuer
and the Swing Line Lender shall each have all of the benefits and immunities
(i) provided to the Administrative Agent in this Section 11 with respect to any
acts taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and the Applications
pertaining to such Letters of Credit or by the Swing Line Lender in connection
with Swing Line Loans made or to be made hereunder as fully as if the term
“Administrative Agent”, as used in this Section 11, included the L/C Issuer and
the Swing Line Lender with respect to such acts or omissions and (ii) as
additionally provided in this Agreement with respect to such L/C Issuer or Swing
Line Lender, as applicable.  Any resignation by the Person then acting as
Administrative Agent pursuant to Section 11.6 shall also constitute its
resignation or the resignation of its Affiliate as L/C Issuer and Swing Line
Lender except as it may otherwise agree.  If such Person then acting as L/C
Issuer so resigns, it shall retain all the rights, powers, privileges and duties
of the L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as L/C Issuer and all L/C Obligations
with respect thereto, including the right to require the Lenders to make Loans
or fund risk participations in Reimbursement Obligations pursuant to
Section 1.3.  If such Person then acting as Swing Line Lender resigns, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Loans or
fund risk participations in outstanding Swing Line Loans pursuant to
Section 1.3(b).  Upon the appointment by the Borrower of a successor L/C Issuer
or Swing Line Lender hereunder (which successor shall in all cases be a Lender
other than a Defaulting Lender), (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as applicable (other than any rights to indemnity
payments or other amounts that remain owing to the retiring L/C Issuer or Swing
Line Lender), and (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents other than with respect to its outstanding
Letters of Credit and Swing Line Loans, and (iii) upon the request of the
resigning L/C Issuer, the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such





-83-

--------------------------------------------------------------------------------

 



succession or make other arrangements satisfactory to the resigning L/C Issuer
to effectively assume the obligations of the resigning L/C Issuer with respect
to such Letters of Credit.

Section 11.9.Hedging Liability and Funds Transfer and Deposit Account
Liability.  By virtue of a Lender’s execution of this Agreement or an assignment
agreement pursuant to Section 12.10, as the case may be, any Affiliate of such
Lender with whom the Borrower or any other Material Subsidiary has entered into
an agreement creating Hedging Liability or Funds Transfer and Deposit Account
Liability shall be deemed a Lender party hereto for purposes of any reference in
a Loan Document to the parties for whom the Administrative Agent is acting, it
being understood and agreed that the rights and benefits of such Affiliate under
the Loan Documents consist exclusively of such Affiliate’s right to share in
payments and collections out of the Collateral and the Guaranties as more fully
set forth in Section 10.5.  In connection with any such distribution of payments
and collections, or any request for the release of the Guaranties and the
Administrative Agent’s Liens in connection with the termination of the Revolving
Credit Commitments and the payment in full of the Obligations, the
Administrative Agent shall be entitled to assume no amounts are due to any
Lender or its Affiliate with respect to Hedging Liability or Funds Transfer and
Deposit Account Liability unless such Lender has notified the Administrative
Agent in writing of the amount of any such liability owed to it or its Affiliate
prior to such distribution or payment or release of Guaranties and Liens.

Section 11.10.Designation of Additional Agents.  The Administrative Agent shall
have the continuing right, for purposes hereof, at any time and from time to
time to designate, with the consent of the Borrower, which consent shall not be
unreasonably withheld or delayed, one or more of the Lenders (and/or its or
their Affiliates) as “syndication agents,” “documentation agents,” “book
runners,” “lead arrangers,” “arrangers,” or other designations for purposes
hereto, but such designation shall have no substantive effect, and such Lenders
and their Affiliates shall have no additional powers, duties or responsibilities
as a result thereof.

Section 11.11.Authorization to Enter into, and Enforcement of, the Collateral
Documents; Possession of Collateral.  The Administrative Agent is hereby
irrevocably authorized by each of the Lenders and the L/C Issuer to execute and
deliver the Collateral Documents on behalf of each of the Lenders, the L/C
Issuer, and their Affiliates and to take such action and exercise such powers
under the Collateral Documents as the Administrative Agent considers
appropriate; provided the Administrative Agent shall not amend the Collateral
Documents unless such amendment is agreed to in writing by the Required
Lenders.  Upon the occurrence of an Event of Default, the Administrative Agent
shall take such action to enforce its Lien on the Collateral and to preserve and
protect the Collateral as may be directed by the Required Lenders.  Unless and
until the Required Lenders give such direction, the Administrative Agent may
(but shall not be obligated to) take or refrain from taking such actions as it
deems appropriate and in the best interest of all the Lenders and
L/C Issuer.  Each Lender and L/C Issuer acknowledges and agrees that it will be
bound by the terms and conditions of the Collateral Documents upon the execution
and delivery thereof by the Administrative Agent.  The Administrative Agent
shall not be responsible for or have a duty to ascertain or inquire into any
representation or warranty regarding the existence, value or collectability of
the Collateral, the existence, priority or perfection of the Administrative
Agent’s Lien thereon, or any certificate prepared by any Material Subsidiary in
connection therewith, nor shall the Administrative Agent be responsible





-84-

--------------------------------------------------------------------------------

 



or liable to the Lenders, the L/C Issuer or their Affiliates for any failure to
monitor or maintain any portion of the Collateral.  The Lenders and L/C Issuer
hereby irrevocably authorize (and each of their Affiliates holding any Funds
Transfer and Deposit Account Liability and Hedging Liability entitled to the
benefits of the Collateral shall be deemed to authorize) the Administrative
Agent, based upon the instruction of the Required Lenders, to credit bid and
purchase (either directly or through one or more acquisition vehicles) all or
any portion of the Collateral at any sale thereof conducted by the
Administrative Agent (or any security trustee therefore) under the provisions of
the Uniform Commercial Code, including pursuant to Sections 9‑610 or 9‑620 of
the Uniform Commercial Code, at any sale thereof conducted under the provisions
of the United States Bankruptcy Code, including Section 363 of the United States
Bankruptcy Code, or at any sale or foreclosure conducted by the Administrative
Agent or any security trustee therefore (whether by judicial action or
otherwise) in accordance with applicable law.  Except as otherwise specifically
provided for herein, no Lender, L/C Issuer, or their Affiliates, other than the
Administrative Agent, shall have the right to institute any suit, action or
proceeding in equity or at law for the foreclosure or other realization upon any
Collateral or for the execution of any trust or power in respect of the
Collateral or for the appointment of a receiver or for the enforcement of any
other remedy under the Collateral Documents; it being understood and intended
that no one or more of the Lenders or L/C Issuer or their Affiliates shall have
any right in any manner whatsoever to affect, disturb or prejudice the Lien of
the Administrative Agent (or any security trustee therefor) under the Collateral
Documents by its or their action or to enforce any right thereunder, and that
all proceedings at law or in equity shall be instituted, had, and maintained by
the Administrative Agent (or its security trustee) in the manner provided for in
the relevant Collateral Documents for the benefit of the Lenders, the
L/C Issuer, and their Affiliates.  Each Lender and L/C Issuer is hereby
appointed agent for the purpose of perfecting the Administrative Agent’s
security interest in assets which, in accordance with Article 9 of the Uniform
Commercial Code or other applicable law can be perfected only by
possession.  Should any Lender or L/C Issuer (other than the Administrative
Agent) obtain possession of any Collateral, such Lender or L/C Issuer shall
notify the Administrative Agent thereof, and, promptly upon the Administrative
Agent’s request therefor shall deliver such Collateral to the Administrative
Agent or in accordance with the Administrative Agent’s instructions. 

Section 11.12.Authorization to Release, Limit or Subordinate Liens or to Release
Guaranties.  The Administrative Agent is hereby irrevocably authorized by each
of the Lenders, the L/C Issuer, and their Affiliates to (a) except in
conjunction with the deletion of an Eligible Property from the Borrowing Base in
accordance with Section 7.3 hereof and Section 18(b) of the Pledge Agreement,
release any Lien covering any Collateral that is sold, transferred, or otherwise
disposed of in accordance with the terms and conditions of this Agreement and
the relevant Collateral Documents (including a sale, transfer, or disposition
permitted by the terms of Section 8.9 or which has otherwise been consented to
in accordance with Section 12.13), (b) except in conjunction with the transfer
of a 1031 Property so that it is a real property one hundred percent (100%)
owned in fee simple, individually or collectively, by the Borrower or any
Guarantor, release or subordinate any Lien on Collateral consisting of goods
financed with purchase money indebtedness or under a Capital Lease to the extent
such purchase money indebtedness or Capitalized Lease Obligation, and the Lien
securing the same, are permitted by the provisions of this Agreement, reduce or
limit the amount of the indebtedness secured by any





-85-

--------------------------------------------------------------------------------

 



particular item of Collateral to an amount not less than the estimated value
thereof to the extent necessary to reduce mortgage registry, filing and similar
tax, (c) release Liens on the Collateral following termination or expiration of
the Revolving Credit Commitments and payment in full in cash of the Obligations
(other than contingent indemnification obligations) and the expiration or
termination of all Letters of Credit (other than Letters of Credit that have
been cash collateralized to the satisfaction of the Administrative Agent and
relevant L/C Issuer) and, if then due, Hedging Liability and Funds Transfer and
Deposit Account Liability, and (d) release any Material Subsidiary from its
obligations as a Guarantor if such Person ceases to be a Material Subsidiary as
a result of a transaction permitted under the Loan Documents.  Upon the
Administrative Agent’s request, the Required Lenders will confirm in writing the
Administrative Agent’s authority to release or subordinate its interest in
particular types or items of Property or to release any Material Subsidiary from
its obligations as a Guarantor under the Loan Documents.

Section 11.13.Authorization of Administrative Agent to File Proofs of Claim In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to Borrower or any Guarantor, the Administrative
Agent (irrespective of whether the principal of any Loan or L/C Obligation shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of Lenders, the L/C Issuer
and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under the Loan Documents including, but not limited to, Sections 1.1, 10.3,
1.11, and 12.15) allowed in such judicial proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.1
and 12.15.  Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or L/C Issuer
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender or L/C Issuer in any such proceeding.





-86-

--------------------------------------------------------------------------------

 



Section 12.Miscellaneous.

Section 12.1.Withholding Taxes.  (a) Payments Free of Withholding. 
Section 12.1.Withholding Taxes.  (a) Payments Free of Withholding.  Except as
otherwise required by law and subject to Section 12.1(b) hereof, each payment by
the Borrower and the Guarantors under this Agreement or the other Loan Documents
shall be made without withholding for or on account of any present or future
Indemnified Taxes.  If any such withholding is so required, the Borrower or such
Guarantor shall make the withholding, pay the amount withheld to the appropriate
governmental authority before penalties attach thereto or interest accrues
thereon, and forthwith pay such additional amount as may be necessary to ensure
that the net amount actually received by each Lender, the L/C Issuer, and the
Administrative Agent free and clear of such taxes (including such taxes on such
additional amount) is equal to the amount which that Lender, L/C Issuer, or the
Administrative Agent (as the case may be) would have received had such
withholding not been made.  If the Administrative Agent, the L/C Issuer, or any
Lender pays any amount in respect of any such taxes, penalties or interest, the
Borrower or such Guarantor shall reimburse the Administrative Agent, the
L/C Issuer or such Lender for that payment on demand in the currency in which
such payment was made. 

(b)U.S. Withholding Tax Exemptions.  Each Lender or L/C Issuer that is not a
United States person (as such term is defined in Section 7701(a)(30) of the
Code) shall submit to the Borrower and the Administrative Agent on or before the
date the initial Credit Event is made hereunder or, if later, the date such
financial institution becomes a Lender or L/C Issuer hereunder, two duly
completed and signed copies of (i) either Form W‑8 BEN-E (relating to such
Lender or L/C Issuer and entitling it to a complete exemption from withholding
under the Code on all amounts to be received by such Lender or L/C Issuer,
including fees, pursuant to the Loan Documents and the Obligations) or Form
W‑8 ECI (relating to all amounts to be received by such Lender or L/C Issuer,
including fees, pursuant to the Loan Documents and the Obligations) of the
United States Internal Revenue Service or (ii) solely if such Lender is claiming
exemption from United States withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest”, a Form W‑8 BEN-E, or
any successor form prescribed by the Internal Revenue Service, and a certificate
representing that such Lender is not a bank for purposes of Section 881(c) of
the Code, is not a 10‑percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Code) of the Borrower and is not a controlled
foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Code).  Thereafter and from time to time, each Lender
and L/C Issuer shall submit to the Borrower and the Administrative Agent such
additional duly completed and signed copies of one or the other of such Forms
(or such successor forms as shall be adopted from time to time by the relevant
United States taxing authorities) and such other certificates as may be
(i) requested by the Borrower in a written notice, directly or through the
Administrative Agent, to such Lender or L/C Issuer and (ii) required under
then‑current United States law or regulations to avoid or reduce United States
withholding taxes on payments in respect of all amounts to be received by such
Lender or L/C Issuer, including fees, pursuant to the Loan Documents or the
Obligations.  Upon the request of the Borrower or the Administrative Agent, each
Lender and L/C Issuer that is a United States person (as such term is defined in
Section 7701(a)(30) of the Code) shall submit to the Borrower and the
Administrative Agent a certificate to the effect that it is such a United States
person.





-87-

--------------------------------------------------------------------------------

 



(c)Inability of Lender to Submit Forms.  If any Lender or L/C Issuer determines,
as a result of any change in applicable law, regulation or treaty, or in any
official application or interpretation thereof, that it is unable to submit to
the Borrower or the Administrative Agent any form or certificate that such
Lender or L/C Issuer is obligated to submit pursuant to subsection (b) of this
Section 12.1 or that such Lender or L/C Issuer is required to withdraw or cancel
any such form or certificate previously submitted or any such form or
certificate otherwise becomes ineffective or inaccurate, such Lender or
L/C Issuer shall promptly notify the Borrower and Administrative Agent of such
fact and the Lender or L/C Issuer shall to that extent not be obligated to
provide any such form or certificate and will be entitled to withdraw or cancel
any affected form or certificate, as applicable.

(d)Compliance with FATCA.  If a payment made to a Lender under any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (d), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(e)Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or Guarantor has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Borrower or
any Guarantor to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 12.11 relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (e).

(f)Treatment of Certain Refunds.  If any Lender or L/C Issuer determines, in its
sole discretion exercised in good faith, that it has received a refund in
respect of any taxes as to which indemnification or additional amounts have been
paid to it by the Borrower or a Guarantor pursuant to this Section 12.1, it
shall pay to the indemnifying party an amount equal to such





-88-

--------------------------------------------------------------------------------

 



refund (but only to the extent of indemnity payments made under this Section
with respect to the taxes giving rise to such refund), net of all out‑of‑pocket
expenses of such Lender or L/C Issuer and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower or such Guarantor, upon the request of such
Lender or L/C Issuer, agrees to promptly repay the amount paid over with respect
to such refund (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to such Lender or L/C Issuer in the event such
Lender or L/C Issuer is required to repay such refund to the relevant
Governmental Authority.  Nothing herein contained shall interfere with the right
of a Lender or L/C Issuer to arrange its tax affairs in whatever manner it
thinks fit nor oblige any Lender or L/C Issuer to claim any tax refund or to
make available its tax returns or disclose any information relating to its tax
affairs or any computations in respect thereof or any other confidential
information or require any Lender or L/C Issuer to do anything that would
prejudice its ability to benefit from any other refunds, credits, reliefs,
remissions or repayments to which it may be entitled.

(g)Evidence of Payments.  As soon as practicable after any payment of Taxes by
the Borrower or a Guarantor to a Governmental Authority pursuant to this
Section, the Borrower or such Guarantor shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

Section 12.2.No Waiver, Cumulative Remedies.  No delay or failure on the part of
the Administrative Agent, the L/C Issuer, or any Lender, or on the part of the
holder or holders of any of the Obligations, in the exercise of any power or
right under any Loan Document shall operate as a waiver thereof or as an
acquiescence in any default, nor shall any single or partial exercise of any
power or right preclude any other or further exercise thereof or the exercise of
any other power or right.  The rights and remedies hereunder of the
Administrative Agent, the L/C Issuer, the Lenders, and of the holder or holders
of any of the Obligations are cumulative to, and not exclusive of, any rights or
remedies which any of them would otherwise have.

Section 12.3.Non‑Business Days.  If any payment hereunder becomes due and
payable on a day which is not a Business Day, the due date of such payment shall
be extended to the next succeeding Business Day on which date such payment shall
be due and payable.  In the case of any payment of principal falling due on a
day which is not a Business Day, interest on such principal amount shall
continue to accrue during such extension at the rate per annum then in effect,
which accrued amount shall be due and payable on the next scheduled date for the
payment of interest.

Section 12.4.Documentary Taxes.  The Borrower agrees to pay on demand any U.S.
documentary, stamp or similar taxes payable in respect of this Agreement or any
other Loan Document, including interest and penalties, in the event any such
taxes are assessed, irrespective of when such assessment is made and whether or
not any credit is then in use or available hereunder.





-89-

--------------------------------------------------------------------------------

 



Section 12.5.Survival of Representations.  All representations and warranties
made herein or in any other Loan Document or in certificates given pursuant
hereto or thereto shall survive the execution and delivery of this Agreement and
the other Loan Documents, and shall continue in full force and effect with
respect to the date as of which they were made as long as any credit is in use
or available hereunder.

Section 12.6.Survival of Indemnities.  All indemnities and other provisions
relative to reimbursement to the Lenders and L/C Issuer of amounts sufficient to
protect the yield of the Lenders and L/C Issuer with respect to the Revolving
Loans and Letters of Credit, including, but not limited to, Sections 1.11, 10.3,
and 12.15 hereof, shall (subject to Section 10.3(c) hereof) survive the
termination of this Agreement and the other Loan Documents and the payment of
the Obligations.

Section 12.7.Sharing of Set‑Off.  Each Lender agrees with each other Lender a
party hereto that if such Lender shall receive and retain any payment, whether
by set‑off or application of deposit balances or otherwise, on any of the Loans
or Reimbursement Obligations in excess of its ratable share of payments on all
such Obligations then outstanding to the Lenders, then such Lender shall
purchase for cash at face value, but without recourse, ratably from each of the
other Lenders such amount of the Loans or Reimbursement Obligations, or
participations therein, held by each such other Lenders (or interest therein) as
shall be necessary to cause such Lender to share such excess payment ratably
with all the other Lenders; provided, however, that if any such purchase is made
by any Lender, and if such excess payment or part thereof is thereafter
recovered from such purchasing Lender, the related purchases from the other
Lenders shall be rescinded ratably and the purchase price restored as to the
portion of such excess payment so recovered, but without interest.  For purposes
of this Section 12.7, amounts owed to or recovered by the L/C Issuer in
connection with Reimbursement Obligations in which Lenders have been required to
fund their participation shall be treated as amounts owed to or recovered by the
L/C Issuer as a Lender hereunder.

Section 12.8.Notices.  Except as otherwise specified herein, all notices
hereunder and under the other Loan Documents shall be in writing (including,
without limitation, notice by telecopy) and shall be given to the relevant party
at its address or telecopier number set forth below, or such other address or
telecopier number as such party may hereafter specify by notice to the
Administrative Agent and the Borrower given by courier, by United States
certified or registered mail, by telecopy or by other telecommunication device
capable of creating a written record of such notice and its receipt.  Notices
under the Loan Documents to any Lender shall be addressed to its address or
telecopier number set forth on its Administrative Questionnaire; and notices
under the Loan Documents to the Borrower, the Administrative Agent, or L/C
Issuer shall be addressed to its respective address or telecopier number set
forth below:





-90-

--------------------------------------------------------------------------------

 



to the Borrower:

 

to the Administrative Agent and L/C Issuer:

 

 

 

Consolidated-Tomoka Land Co.

 

Bank of Montreal

1140 Williamson Boulevard

 

115 South LaSalle Street

Suite 140

 

Chicago, Illinois  60603

Daytona Beach, Florida 32114

 

Attention:  Gwendolyn Gatz

Attention:        Mark Patten

 

Telephone:  312-461-2238

Telephone:      386-944-5643

 

Email:  gwendolyn.gatz@bmo.com

Email:              mpatten@ctlc.com

 

Fax:      312-461-2968

Fax:                 386-274-1223

 

 

 

 

 

Consolidated-Tomoka Land Co.

 

 

1140 Williamson Boulevard

 

 

Suite 140

 

 

Daytona Beach, Florida 32114

 

 

Attention:        Teresa Thornton Hill

 

 

Telephone:       386-944-5638

 

 

Email:              tthorntonhill@ctlc.com

 

 

Fax:                 386-274-1223

 

 

 

 

 

With copy to:

 

 

 

 

 

Pillsbury Winthrop Shaw Pittman, LLP

 

 

1200 Seventeenth Street, NW

 

 

Washington, DC  20036

 

 

Attention:        Jeffrey B. Grill

 

 

Telephone:       202-663-8000

 

 

Email:   jeffrey.grill@pillsburylaw.com

 

 

Fax:      202-663-8007

 

 

 

Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is delivered to the telecopier number
specified in this Section 12.8 or in the relevant Administrative Questionnaire
and a confirmation of such telecopy has been received by the sender, (ii) if
given by mail, upon receipt or first refusal of delivery or (iii) if given by
any other means, when delivered at the addresses specified in this Section 12.8
or in the relevant Administrative Questionnaire; provided that any notice given
pursuant to Section 1 hereof shall be effective only upon receipt.

Section 12.9.Counterparts.  This Agreement may be executed in any number of
counterparts, and by the different parties hereto on separate counterpart
signature pages, and all such counterparts taken together shall be deemed to
constitute one and the same instrument.





-91-

--------------------------------------------------------------------------------

 



Section 12.10.Successors and Assigns.  This Agreement shall be binding upon the
Borrower, the Guarantors and their respective successors and permitted assigns,
and shall inure to the benefit of the Administrative Agent, the L/C Issuer, and
each of the Lenders, and the benefit of their respective successors and
permitted assigns, including any subsequent holder of any of the
Obligations.  The Borrower and the Guarantors may not assign any of its rights
or obligations under any Loan Document without the written consent of all of the
Lenders and, with respect to any Letter of Credit or the Application therefor,
the L/C Issuer.

Section 12.11.Participants.  Each Lender shall have the right at its own cost to
grant participations (to be evidenced by one or more agreements or certificates
of participation) in the Revolving Loans made and Reimbursement Obligations
and/or Revolving Credit Commitments held by such Lender at any time and from
time to time to one or more other Persons; provided that no such participation
shall relieve any Lender of any of its obligations under this Agreement, and,
provided, further that no such participant shall have any rights under this
Agreement except as provided in this Section 12.11, and the Administrative Agent
and the Borrower shall have no obligation or responsibility to such
participant.  Any agreement pursuant to which such participation is granted
shall provide that the granting Lender shall retain the sole right and
responsibility to enforce the obligations of the Borrower under this Agreement
and the other Loan Documents including, without limitation, the right to approve
any amendment, modification or waiver of any provision of the Loan Documents,
except that such agreement may provide that such Lender will not agree to any
modification, amendment or waiver of the Loan Documents that would reduce the
amount of or postpone any fixed date for payment of any Obligation in which such
participant has an interest.  Any party to which such a participation has been
granted shall have the benefits of Section 1.11 and Section 10.3 hereof.  The
Borrower and each Guarantor authorizes each Lender to disclose to any
participant or prospective participant under this Section 12.11 any financial or
other information pertaining to each Guarantor, the Borrower or any Subsidiary;
provided that prior to any such disclosure any such participant or prospective
participant shall agree in writing to be subject to the confidentiality
provisions contained herein.  No participation may be granted or sold to the
Borrower, any Guarantor, any Affiliate or Subsidiary of Borrower or Guarantor,
any Defaulting Lender or any natural person.

Section 12.12.Assignments.  (a) Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Revolving Credit
Commitment and the Revolving Loans at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(i)Minimum Amounts.  (A) In the case of an assignment of the entire remaining
amount of the assigning Lender’s Revolving Credit Commitment and the Revolving
Loans and participation interest in L/C Obligations at the time owing to it or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and (B) in any case not
described in subsection (a)(i)(A) of this Section 12.12, the aggregate amount of
the Revolving Credit Commitment (which for this purpose includes Revolving Loans
and participation interest in L/C Obligations outstanding thereunder) or, if the
Revolving Credit Commitment is not then in effect, the principal outstanding
balance of the Revolving Loans and participation interest in L/C Obligations of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Acceptance with respect to such assignment is





-92-

--------------------------------------------------------------------------------

 



delivered to the Administrative Agent or, if “Effective Date” is specified in
the Assignment and Acceptance, as of the Effective Date specified in such
Assignment and Acceptance) shall not be less than $5,000,000 unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed);

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Revolving Loan or the
Revolving Credit Commitment.

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by Section 12.12(a)(i)(B) and, in addition:

(a)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed and to be given or denied within five (5) Business Days of written
request therefor) shall be required unless (x) an Event of Default has occurred
and is continuing at the time of such assignment or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund;

(b)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed and to be given or denied within five (5) Business Days of
written request therefor) shall be required if such assignment is to a Person
that is not a Lender with a Revolving Credit Commitment, an Affiliate of such
Lender or an Approved Fund with respect to such Lender;

(c)the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed and to be given or denied within five (5) Business Days of written
request therefor) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

(d)the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed and to be given or denied within five (5) Business Days of
written request therefor) shall be required for any assignment that increases
the obligation of the assignee to participate in exposure under one or more
Swing Loans (whether or not then outstanding).

(iv)Assignment and Acceptance.The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $3,500, and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)No Assignment to Borrower, Guarantors, Affiliates or Subsidiaries.  No such
assignment shall be made to the Borrower, any Guarantor or any Affiliate or
Subsidiary of the Borrower or any Guarantor.





-93-

--------------------------------------------------------------------------------

 



(vi)No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.

(vii)No Assignment to Defaulting Lender.  No such assignment shall be made to a
Defaulting Lender.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 12.12(b) hereof, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 12.6 and 12.15 with respect to facts and circumstances
occurring prior to the effective date of such assignment.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 12.11 hereof.

(b)Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Chicago,
Illinois, a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Credit Commitments of, and principal amounts of the Revolving Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent, and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.  Each Lender or L/C Issuer that grants a participation as
described in Section 12.11 shall, acting solely for this purpose as an agent of
the Borrower, maintain a register on which it enters the name and address of
each participant and the principal amounts (and stated interest) of each
participant's interest in the Revolving Loans made and Reimbursement Obligations
and/or Revolving Credit Commitments or other obligations under this Agreement
(the “Participant Register”); provided that no Lender or L/C Issuer shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any participant or any information relating to
a participant's interest in any Revolving Loans made and Reimbursement
Obligations and/or Revolving Credit Commitments or other obligations under this
Agreement) except to the extent that such disclosure is necessary to establish
that such Obligation or Revolving Credit Commitment is in registered form under
Section 5f.103-1(c) of the Treasury Regulations or is otherwise required by this
Agreement. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender or L/C Issuer shall treat each person whose name
is recorded in the Participant Register as the owner of such participation for
all purposes of this Agreement notwithstanding any notice to the contrary.





-94-

--------------------------------------------------------------------------------

 



(c)Any Lender may at any time pledge or grant a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any such pledge or grant to a Federal Reserve Bank, and this
Section 12.12 shall not apply to any such pledge or grant of a security
interest; provided that no such pledge or grant of a security interest shall
release a Lender from any of its obligations hereunder or substitute any such
pledgee or secured party for such Lender as a party hereto; provided further,
however, the right of any such pledgee or grantee (other than any Federal
Reserve Bank) to further transfer all or any portion of the rights pledged or
granted to it, whether by means of foreclosure or otherwise, shall be at all
times subject to the terms of this Agreement. 

(d)Notwithstanding anything to the contrary herein, if at any time the Swing
Line Lender assigns all of its Revolving Credit Commitments and Revolving Loans
pursuant to subsection (a) above, the Swing Line Lender may terminate the Swing
Line.  In the event of such termination of the Swing Line, the Borrower shall be
entitled to appoint another Lender to act as the successor Swing Line Lender
hereunder (with such Lender’s consent); provided, however, that the failure of
the Borrower to appoint a successor shall not affect the resignation of the
Swing Line Lender.  If the Swing Line Lender terminates the Swing Line, it shall
retain all of the rights of the Swing Line Lender provided hereunder with
respect to Swing Loans made by it and outstanding as of the effective date of
such termination, including the right to require Lenders to make Revolving Loans
or fund participations in outstanding Swing Loans pursuant to Section 1.17
hereof.

Section 12.13.Amendments. Any provision of this Agreement or the other Loan
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by (a) the Borrower, (b) the Required Lenders (or
Administrative Agent acting at the direction of the Required Lenders), and (c)
if the rights or duties of the Administrative Agent, the L/C Issuer, or the
Swing Line Lender are affected thereby, the Administrative Agent, the
L/C Issuer, or the Swing Line Lender, as applicable; provided that:

(i)  no amendment or waiver pursuant to this Section 12.13 shall (A) increase
any Revolving Credit Commitment of any Lender without the consent of such Lender
or (B) reduce the amount of or postpone the date for any scheduled payment of
any principal of or interest on any Revolving Loan or of any Reimbursement
Obligation or of any fee payable hereunder (including by way of a waiver of a
Default or Event of Default under Section 9.1(a)) without the consent of the
Lender to which such payment is owing or which has committed to make such
Revolving Loan or Letter of Credit (or participate therein) hereunder;

(ii)no amendment or waiver pursuant to this Section 12.13 shall, unless signed
by each Lender, extend the Revolving Credit Termination Date, change the
definitions of Required Lenders, Borrowing Base, Borrowing Base NOI, Borrowing
Base Requirements, Borrowing Base Value or Revolving Credit Availability, change
the provisions of Section 8.21, change the provisions of this Section 12.13,
affect the number of Lenders required to take any action hereunder or under any
other Loan Document, change the pro rata application of payments or order of
application of payments and collections set forth in Section 3.1 of this
Agreement or release any Guarantor or any





-95-

--------------------------------------------------------------------------------

 



material portion of the Collateral (except as expressly contemplated in this
Agreement); and

(iii)no amendment to Section 13 hereof shall be made without the consent of the
Guarantors affected thereby.

Section 12.14.Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.

Section 12.15.Costs and Expenses; Indemnification.  (a) The Borrower agrees to
pay all reasonable costs and expenses of the Administrative Agent in connection
with the preparation, negotiation, syndication, and administration of the Loan
Documents, including, without limitation, the reasonable fees and disbursements
of counsel to the Administrative Agent, in connection with the preparation and
execution of the Loan Documents, and any amendment, waiver or consent related
thereto, whether or not the transactions contemplated herein are
consummated.  The Borrower agrees to pay to the Administrative Agent, the L/C
Issuer, and each Lender all costs and expenses reasonably incurred or paid by
the Administrative Agent, the L/C Issuer, such Lender, or any such holder,
including reasonable attorneys’ fees and disbursements and court costs, in
connection with any Default or Event of Default hereunder or in connection with
the enforcement of any of the Loan Documents (including all such costs and
expenses incurred in connection with any proceeding under the United States
Bankruptcy Code involving the Borrower or any Guarantor as a debtor
thereunder).  The Borrower further agrees to indemnify the Administrative Agent,
the L/C Issuer, each Lender, and any security trustee therefor, and their
respective directors, officers, employees, agents, financial advisors, and
consultants (each such Person being called an “Indemnitee”) against all losses,
claims, damages, penalties, judgments, liabilities and expenses (including,
without limitation, all reasonable fees and disbursements of counsel for any
such Indemnitee and all reasonable expenses of litigation or preparation
therefor, whether or not the Indemnitee is a party thereto, or any settlement
arrangement arising from or relating to any such litigation) which any of them
may pay or incur arising out of or relating to any Loan Document or any of the
transactions contemplated thereby or the direct or indirect application or
proposed application of the proceeds of any Revolving Loan or Letter of Credit,
other than those which arise from the gross negligence or willful misconduct of
the party claiming indemnification.  The Borrower, upon demand by the
Administrative Agent, the L/C Issuer, or a Lender at any time, shall reimburse
the Administrative Agent, the L/C Issuer, or such Lender for any reasonable
legal or other expenses (including, without limitation, all reasonable fees and
disbursements of counsel for any such Indemnitee) incurred in connection with
investigating or defending against any of the foregoing (including any
settlement costs relating to the foregoing) except to the extent the same is due
to the gross negligence or willful misconduct of the party to be
indemnified.  To the extent permitted by applicable law, the parties hereto
shall not assert, and each hereby waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or the other Loan Documents or any
agreement or instrument contemplated hereby or thereby, the transactions
contemplated hereby or thereby, any Revolving Loan or Letter of Credit or the
use of the proceeds thereof.  The obligations of the parties under this
Section 12.15 shall survive the termination of this Agreement.



-96-

--------------------------------------------------------------------------------

 



(b)The Borrower unconditionally agrees to forever indemnify, defend and hold
harmless, and covenants not to sue for any claim for contribution against, each
Indemnitee for any damages, costs, loss or expense, including without
limitation, response, remedial or removal costs and all fees and disbursements
of counsel for any such Indemnitee, arising out of any of the
following:  (i) any presence, release, threatened release or disposal of any
hazardous or toxic substance or petroleum by the Borrower or any Subsidiary or
otherwise occurring on or with respect to its Property (whether owned or
leased), (ii) the operation or violation of any environmental law, whether
federal, state, or local, and any regulations promulgated thereunder, by the
Borrower or any Subsidiary or otherwise occurring on or with respect to its
Property (whether owned or leased), (iii) any claim for personal injury or
property damage in connection with the Borrower or any Subsidiary or otherwise
occurring on or with respect to its Property (whether owned or leased), and
(iv) the inaccuracy or breach of any environmental representation, warranty or
covenant by the Borrower or any Subsidiary made herein or in any other Loan
Document evidencing or securing any Obligations or setting forth terms and
conditions applicable thereto or otherwise relating thereto, except for damages
arising from the willful misconduct or gross negligence of the relevant
Indemnitee.  This indemnification shall survive the payment and satisfaction of
all Obligations and the termination of this Agreement for a period of five (5)
years, and shall remain in force beyond the expiration of any applicable statute
of limitations and payment or satisfaction in full of any single claim under
this indemnification.  This indemnification shall be binding upon the successors
and assigns of the Borrower and shall inure to the benefit of each Indemnitee
and its successors and assigns.

Section 12.16.Set‑off.  In addition to any rights now or hereafter granted under
the Loan Documents or applicable law and not by way of limitation of any such
rights, during the continuance of any Event of Default, with the prior written
consent of the Administrative Agent, each Lender, the L/C Issuer, each
subsequent holder of any Obligation, and each of their respective affiliates, is
hereby authorized by the Borrower and each Guarantor at any time or from time to
time, without notice to the Borrower or such Guarantor or to any other Person,
any such notice being hereby expressly waived, to set‑off and to appropriate and
to apply any and all deposits (general or special, including, but not limited
to, indebtedness evidenced by certificates of deposit, whether matured or
unmatured, and in whatever currency denominated, but not including trust
accounts) and any other indebtedness at any time held or owing by that Lender,
L/C Issuer, subsequent holder, or affiliate, to or for the credit or the account
of the Borrower or such Guarantor, whether or not matured, against and on
account of the Obligations then due of the Borrower or such Guarantor to that
Lender, L/C Issuer, or subsequent holder under the Loan Documents, including,
but not limited to, all claims of any nature or description arising out of or
connected with the Loan Documents, irrespective of whether or not that Lender,
L/C Issuer, or subsequent holder shall have made any demand hereunder.

Section 12.17.Entire Agreement.  The Loan Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior agreements, whether written or oral, with respect thereto are
superseded hereby.

Section 12.18.Governing Law.  This Agreement and the other Loan Documents
(except as otherwise specified therein), and the rights and duties of the
parties hereto, shall be construed and determined in accordance with the
internal laws of the State of New York.



-97-

--------------------------------------------------------------------------------

 



Section 12.19.Severability of Provisions.  Any provision of any Loan Document
which is unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.  All rights, remedies and powers provided
in this Agreement and the other Loan Documents may be exercised only to the
extent that the exercise thereof does not violate any applicable mandatory
provisions of law, and all the provisions of this Agreement and other Loan
Documents are intended to be subject to all applicable mandatory provisions of
law which may be controlling and to be limited to the extent necessary so that
they will not render this Agreement or the other Loan Documents invalid or
unenforceable.

Section 12.20.Excess Interest.  Notwithstanding any provision to the contrary
contained herein or in any other Loan Document, no such provision shall require
the payment or permit the collection of any amount of interest in excess of the
maximum amount of interest permitted by applicable law to be charged for the use
or detention, or the forbearance in the collection, of all or any portion of the
Revolving Loans or other obligations outstanding under this Agreement or any
other Loan Document (“Excess Interest”).  If any Excess Interest is provided
for, or is adjudicated to be provided for, herein or in any other Loan Document,
then in such event (a) the provisions of this Section 12.20 shall govern and
control, (b) neither the Borrower nor any guarantor or endorser shall be
obligated to pay any Excess Interest, (c) any Excess Interest that the
Administrative Agent or any Lender may have received hereunder shall, at the
option of the Administrative Agent, be (i) applied as a credit against the then
outstanding principal amount of Obligations hereunder and accrued and unpaid
interest thereon (not to exceed the maximum amount permitted by applicable law),
(ii) refunded to the Borrower, or (iii) any combination of the foregoing,
(d) the interest rate payable hereunder or under any other Loan Document shall
be automatically subject to reduction to the maximum lawful contract rate
allowed under applicable usury laws (the “Maximum Rate”), and this Agreement and
the other Loan Documents shall be deemed to have been, and shall be, reformed
and modified to reflect such reduction in the relevant interest rate, and
(e) neither the Borrower nor any guarantor or endorser shall have any action
against the Administrative Agent or any Lender for any damages whatsoever
arising out of the payment or collection of any Excess
Interest.  Notwithstanding the foregoing, if for any period of time interest on
any of Borrower’s Obligations is calculated at the Maximum Rate rather than the
applicable rate under this Agreement, and thereafter such applicable rate
becomes less than the Maximum Rate, the rate of interest payable on the
Borrower’s Obligations shall remain at the Maximum Rate until the Lenders have
received the amount of interest which such Lenders would have received during
such period on the Borrower’s Obligations had the rate of interest not been
limited to the Maximum Rate during such period.

Section 12.21.Construction.  The parties acknowledge and agree that the Loan
Documents shall not be construed more favorably in favor of any party hereto
based upon which party drafted the same, it being acknowledged that all parties
hereto contributed substantially to the negotiation of the Loan Documents.  The
provisions of this Agreement relating to Subsidiaries shall only apply during
such times as the Borrower has one or more Subsidiaries.

Section 12.22.Lender’s and L/C Issuer’s Obligations Several.  The obligations of
the Lenders and L/C Issuer hereunder are several and not joint.  Nothing
contained in this



-98-

--------------------------------------------------------------------------------

 



Agreement and no action taken by the Lenders or L/C Issuer pursuant hereto shall
be deemed to constitute the Lenders and L/C Issuer a partnership, association,
joint venture or other entity.

Section 12.23.Submission to Jurisdiction; Waiver of Jury Trial.  The Borrower
and each Guarantor hereby submits to the nonexclusive jurisdiction of the United
States District Court for the Southern District of New York and of any New York
State court sitting in the City of New York for purposes of all legal
proceedings arising out of or relating to this Agreement, the other Loan
Documents or the transactions contemplated hereby or thereby.  The Borrower and
each Guarantor irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.  The
Borrower, each Guarantor, the Administrative Agent, the L/C Issuer, and the
Lenders hereby irrevocably waive any and all right to trial by jury in any legal
proceeding arising out of or relating to any Loan Document or the transactions
contemplated thereby.

Section 12.24.USA Patriot Act.  Each Lender and L/C Issuer that is subject to
the requirements of the Patriot Act hereby notifies the Borrower that pursuant
to the requirements of the Patriot Act, it is required to obtain, verify, and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender or L/C Issuer to identify the Borrower in accordance with the Patriot
Act.

Section 12.25. Confidentiality.  Each of the Administrative Agent, the Lenders,
and the L/C Issuer severally agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed in
compliance with applicable law (a) to its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors to the extent any such Person has a need to know such Information (it
being understood that the Persons to whom such disclosure is made will first be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority (including any self‑regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
provided that to the extent practicable and permitted by applicable law, the
party requested to disclose any information will provide prompt written notice
of such request to the Borrower, will allow the Borrower a reasonable
opportunity to seek appropriate protective measures prior to disclosure and will
disclose the minimum amount of information required to comply with such
applicable law, regulation, subpoena or legal process, (d) to any other party
hereto, (e) to the extent reasonably necessary after consultation with counsel,
in connection with the exercise of any remedies hereunder or under any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
provided that, to the extent reasonably practicable, the party requested to
disclose any such information will provide prompt written notice of such request
to the Borrower and will allow the Borrower a reasonable opportunity to seek
appropriate protective measures prior to such disclosure, (f) subject to an
agreement containing provisions substantially the same as those of this Section
12.25, to (A) any assignee of or participant in, or any prospective assignee of
or



-99-

--------------------------------------------------------------------------------

 



participant in, any of its rights or obligations under this Agreement or (B) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or any Subsidiary and its obligations,
(g) with the prior written consent of the Borrower, (h) to the extent such
Information (A) becomes publicly available other than as a result of a breach of
this Section 12.25 or (B) becomes available to the Administrative Agent, any
Lender or the L/C Issuer on a non‑confidential basis from a source other than
the Borrower or any Subsidiary or any of their directors, officers, employees or
agents, including accountants, legal counsel and other advisors; provided that
the Administrative Agent, any Lender or the L/C Issuer may use such Information
as permitted by clause (a) above, but the Administrative Agent, any Lender or
the L/C Issuer shall not otherwise disclose such Information except as permitted
by clauses (b) - (g), (i), (j) or (k) of this Section 12.25, (i) to rating
agencies if requested or required by such agencies in connection with a rating
relating to the Revolving Loans or the Revolving Credit Commitments hereunder,
(j) to Gold Sheets and other similar bank trade publications (such information
to consist of deal terms and other information regarding the credit facilities
evidenced by this Agreement customarily found in such publications), or (k) to
entities which compile and publish information about the syndicated loan market,
provided that only basic information about the pricing and structure of the
transaction evidenced hereby may be disclosed pursuant to this subsection (j).  
 For purposes of this Section 12.25, “Information” means all information
received from the Borrower or any of the Subsidiaries or from any other Person
on behalf of the Borrower or any Subsidiary relating to the Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a non-confidential basis prior to disclosure by the Borrower or any of
its Subsidiaries or from any other Person on behalf of the Borrower or any of
the Subsidiaries.

Section 12.26.Limitation of Recourse.    There shall be full recourse to the
Borrower and the Guarantors and all of their assets and properties for the
Obligations and any other liability under the Loan Documents. Subject to clauses
(i) and (ii) of the following sentence, in no event shall any officer or
director of the Borrower or any of its Subsidiaries be personally liable or
obligated for the Obligations or any other liability under the Loan
Documents.  Nothing herein contained shall limit or be construed to (i) release
any such officer or director from liability for his or her fraudulent actions,
misappropriation of funds or willful misconduct or (ii) limit or impair the
exercise of remedies with respect to the Borrower and the Guarantors under the
Loan Documents.  The provisions of this Section 12.26 shall survive the
termination of this Agreement.

Section 12.27.Other Taxes.  The Borrower agrees to pay on demand, and indemnify
and hold the Administrative Agent, the Lenders, and the L/C Issuer harmless
from, any Other Taxes payable in respect of this Agreement or any other Loan
Document, including interest and penalties, in the event any such taxes are
assessed, irrespective of when such assessment is made and whether or not any
credit is then in use or available hereunder.

Section 12.28.Amendment and Restatement; No Novation.  From and after the date
of this Agreement, all references to that certain Credit Agreement dated
February 27, 2012 between the Borrower and certain Material Subsidiaries of the
Borrower, as Guarantors, the financial institutions party thereto as “Lenders”
and Bank of Montreal, a Canadian chartered bank acting



-100-

--------------------------------------------------------------------------------

 



through its Chicago branch, as Administrative Agent, Swing Line Lender and the
L/C Issuer, which agreement was amended and restated in its entirety by the
Prior Credit Agreement (the "Original Credit Agreement") or the Prior Credit
Agreement in any Loan Document or in any other instrument or document shall,
unless otherwise explicitly stated therein, be deemed to refer to this
Agreement.  This Agreement shall become effective as of the date hereof, and
supersede all provisions of the Prior Credit Agreement as of such date, upon the
execution of this Agreement by each of the parties hereto and fulfillment of the
conditions precedent contained in Section 7.2 hereof.  This Agreement shall
constitute for all purposes an amendment and restatement of the Prior Credit
Agreement and not a new agreement and all obligations outstanding under the
Prior Credit Agreement shall continue to be outstanding hereunder and shall not
constitute a novation of the indebtedness or other obligations outstanding under
the Prior Credit Agreement.

Section 12.29.Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.    Notwithstanding anything to the contrary in any Loan Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto (including any party becoming a party hereto by virtue of an
Assignment and Assumption) acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or  a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 13.The Guarantees.

Section 13.1.The Guarantees.  To induce the Lenders to provide the credits
described herein and in consideration of benefits expected to accrue to the
Borrower by reason of the Revolving Credit Commitments and for other good and
valuable consideration, receipt of which



-101-

--------------------------------------------------------------------------------

 



is hereby acknowledged, each Material Subsidiary party hereto (including any
Material Subsidiary formed or acquired after the Closing Date executing an
Additional Guarantor Supplement in the form attached hereto as Exhibit G or such
other form acceptable to the Administrative Agent) hereby unconditionally and
irrevocably guarantees jointly and severally to the Administrative Agent, the
Lenders, and their Affiliates, the due and punctual payment of all present and
future Obligations, including, but not limited to, the due and punctual payment
of principal of and interest on the Revolving Loans, Swing Loans, the
Reimbursement Obligations, Hedging Liability, Funds Transfer and Deposit Account
Liability, and the due and punctual payment of all other obligations now or
hereafter owed by the Borrower under the Loan Documents as and when the same
shall become due and payable, whether at stated maturity, by acceleration, or
otherwise, according to the terms hereof and thereof (including interest which,
but for the filing of a petition in bankruptcy, would otherwise accrue on any
such indebtedness, obligation, or liability).  In case of failure by the
Borrower or other obligor punctually to pay any obligations guaranteed hereby,
each Guarantor hereby unconditionally agrees to make such payment or to cause
such payment to be made punctually as and when the same shall become due and
payable, whether at stated maturity, by acceleration, or otherwise, and as if
such payment were made by the Borrower or such obligor.

Section 13.2.Guarantee Unconditional.  The obligations of each Guarantor under
this Section 13 shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged, or otherwise
affected by:

(a)any extension, renewal, settlement, compromise, waiver, or release in respect
of any obligation of the Borrower or other obligor or of any other guarantor
under this Agreement or any other Loan Document or by operation of law or
otherwise;

(b)any modification or amendment of or supplement to this Agreement or any other
Loan Document;

(c)any change in the corporate existence, structure, or ownership of, or any
insolvency, bankruptcy, reorganization, or other similar proceeding affecting,
the Borrower or other obligor, any other guarantor, or any of their respective
assets, or any resulting release or discharge of any obligation of the Borrower
or other obligor or of any other guarantor contained in any Loan Document;

(d)the existence of any claim, set‑off, or other rights which the Borrower or
other obligor or any other guarantor may have at any time against the
Administrative Agent, any Lender, or any other Person, whether or not arising in
connection herewith;

(e)any failure to assert, or any assertion of, any claim or demand or any
exercise of, or failure to exercise, any rights or remedies against the Borrower
or other obligor, any other guarantor, or any other Person or Property;

(f)any application of any sums by whomsoever paid or howsoever realized to any
obligation of the Borrower or other obligor, regardless of what obligations of
the Borrower or other obligor remain unpaid;



-102-

--------------------------------------------------------------------------------

 



(g)any invalidity or unenforceability relating to or against the Borrower or
other obligor or any other guarantor for any reason of this Agreement or of any
other Loan Document or any provision of applicable law or regulation purporting
to prohibit the payment by the Borrower or other obligor or any other guarantor
of the principal of or interest on any Revolving Loan or any Reimbursement
Obligation or any other amount payable under the Loan Documents; or

(h)any other act or omission to act or delay of any kind by the Administrative
Agent, any Lender, or any other Person or any other circumstance whatsoever that
might, but for the provisions of this paragraph, constitute a legal or equitable
discharge of the obligations of any Guarantor under this Section 13.

Section 13.3.Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances.  Each Guarantor’s obligations under this Section 13 shall remain
in full force and effect until the Revolving Credit Commitments are terminated,
all Letters of Credit have expired, and the principal of and interest on the
Revolving Loans, Swing Loans and all other amounts payable by the Borrower and
the Guarantors under this Agreement and all other Loan Documents have been paid
in full.  If at any time any payment of the principal of or interest on any
Revolving Loan, Swing Loan or any Reimbursement Obligation or any other amount
payable by the Borrower or other obligor or any Guarantor under the Loan
Documents is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy, or reorganization of the Borrower or other obligor or of
any guarantor, or otherwise, each Guarantor’s obligations under this Section 13
with respect to such payment shall be reinstated at such time as though such
payment had become due but had not been made at such time.

Section 13.4.Subrogation.  Each Guarantor agrees it will not exercise any rights
which it may acquire by way of subrogation by any payment made hereunder, or
otherwise, until all the obligations guaranteed hereby shall have been paid in
full subsequent to the termination of all the Revolving Credit Commitments and
Swing Line and expiration of all Letters of Credit.  If any amount shall be paid
to a Guarantor on account of such subrogation rights at any time prior to the
later of (x) the payment in full of the Obligations, Funds Transfer and Deposit
Account Liability and Hedging Liability and all other amounts payable by the
Borrower hereunder and the other Loan Documents and (y) the termination of the
Revolving Credit Commitments and Swing Line and expiration of all Letters of
Credit, such amount shall be held in trust for the benefit of the Administrative
Agent and the Lenders (and their Affiliates) and shall forthwith be paid to the
Administrative Agent for the benefit of the Lenders (and their Affiliates) or be
credited and applied upon the Obligations, Funds Transfer and Deposit Account
Liability and Hedging Liability, whether matured or unmatured, in accordance
with the terms of this Agreement.

Section 13.5.Waivers.  Each Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest, and any notice except as specifically provided for
herein, as well as any requirement that at any time any action be taken by the
Administrative Agent, any Lender, or any other Person against the Borrower or
other obligor, another guarantor, or any other Person.



-103-

--------------------------------------------------------------------------------

 



Section 13.6.Limit on Recovery.  Notwithstanding any other provision hereof, the
right of recovery against each Guarantor under this Section 13 shall not exceed
$1.00 less than the lowest amount which would render such Guarantor’s
obligations under this Section 13 void or voidable under applicable law,
including, without limitation, fraudulent conveyance law.

Section 13.7.Stay of Acceleration.  If acceleration of the time for payment of
any amount payable by the Borrower or other obligor under this Agreement or any
other Loan Document, is stayed upon the insolvency, bankruptcy or reorganization
of the Borrower or such obligor, all such amounts otherwise subject to
acceleration under the terms of this Agreement or the other Loan Documents,
shall nonetheless be payable by the Guarantors hereunder forthwith on demand by
the Administrative Agent made at the request of the Required Lenders.

Section 13.8.Benefit to Guarantors.  The Borrower and the Guarantors are engaged
in related businesses and integrated to such an extent that the financial
strength and flexibility of the Borrower has a direct impact on the success of
each Guarantor.  Each Guarantor will derive substantial direct and indirect
benefit from the extensions of credit hereunder.

Section 13.9.Guarantor Covenants.  Each Guarantor shall take such action as the
Borrower is required by this Agreement to cause such Guarantor to take, and
shall refrain from taking such action as the Borrower is required by this
Agreement to prohibit such Guarantor from taking.

Section 13.10.Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section, or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater
amount).  The obligations of each Qualified ECP Guarantor under this Section
shall remain in full force and effect until discharged in accordance with
Section 13.3.  Each Qualified ECP Guarantor intends that this Section
constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Guarantor for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

[SIGNATURE PAGES TO FOLLOW]

 

 



-104-

--------------------------------------------------------------------------------

 



This Credit Agreement is entered into between us for the uses and purposes
hereinabove set forth as of the date first above written.

 

 

 

 

 

“BORROWER”

 

 

 

CONSOLIDATED-TOMOKA LAND CO.,

 

a Florida corporation

 

 

 

 

 

 

 

By

 

 

 

Name:  Mark E. Patten

 

 

Title:  Senior Vice President and Chief
Financial Officer

 

 

 

“ADMINISTRATIVE AGENT AND L/C ISSUER”

 

 

 

BANK OF MONTREAL, AS L/C Issuer and as
Administrative Agent

 

 

 

 

 

 

 

By

 

 

 

Name:  Gwendolyn Gatz

 

 

Title:  Vice President

 

 

 

 

 

 

“LENDERS”

 

 

 

 

Bank of Montreal, as a Lender and Swing
Line Lender

 

 

 

 

 

 

 

By

 

 

 

Name:  Gwendolyn Gatz

 

 

Title:  Vice President

 





[Signature Page Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 



 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 





[Signature Page Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 



 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 





[Signature Page Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 



 

 

“GUARANTORS”

 

 

 

 

 

INDIGO DEVELOPMENT LLC, a Florida limited liability company

 

 

 

 

 

 

By:

Consolidated-Tomoka Land Co., a Florida corporation, its sole member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

Mark E. Patten

 

 

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

INDIGO HENRY LLC, a Florida limited liability company

 

 

 

 

 

 

By:

Consolidated-Tomoka Land Co., a Florida corporation, its sole member

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

Mark E. Patten

 

 

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

Golden Arrow First St Sarasota LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

By:

Consolidated-Tomoka Land Co., a Florida corporation, its manager

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

Mark E. Patten

 

 

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 





[Signature Page Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

LHC15 GLENDALE AZ LLC, a Delaware limited
liability company

 

 

 

By:

Consolidated-Tomoka Land Co., a Florida
corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Mark E. Patten

 

 

 

Title:

Senior Vice President and
Chief Financial Officer

 

 

 

LHC15 Riverside FL LLC, a Delaware limited
liability company

 

 

 

 

By:

Consolidated-Tomoka Land Co., a Florida
corporation, its sole manager

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Mark E. Patten

 

 

 

Title:

Senior Vice President and
Chief Financial Officer

 

 

 

CTO16 Monterey LLC, a Delaware limited
liability company

 

 

 

 

By:

Consolidated-Tomoka Land Co., a Florida
corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Mark E. Patten

 

 

 

Title:

Senior Vice President and
Chief Financial Officer

 





[Signature Page Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 



 

 

CTO16 AUSTIN LLC, a Delaware limited
liability company

 

 

 

 

By:

Consolidated-Tomoka Land Co., a Florida
corporation, its sole manager

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Mark E. Patten

 

 

 

Title:

Senior Vice President and
Chief Financial Officer

 

 

 

 

CTO16 CHARLOTTESVILLE LLC, a Delaware
limited liability company

 

 

 

 

By:

Consolidated-Tomoka Land Co., a Florida
corporation, its sole manager

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Mark E. Patten

 

 

 

Title:

Senior Vice President and
Chief Financial Officer

 

 

 

 

CTO16 HUNTERSVILLE LLC, a Delaware
limited liability company

 

 

 

 

By:

Consolidated-Tomoka Land Co., a Florida
corporation, its sole manager

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Mark E. Patten

 

 

 

Title:

Senior Vice President and
Chief Financial Officer

 





[Signature Page Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 



 

 

CTO16 OSI LLC, a Delaware limited liability
company

 

 

 

 

By:

Consolidated-Tomoka Land Co., a Florida
corporation, its sole manager

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Mark E. Patten

 

 

 

Title:

Senior Vice President and
Chief Financial Officer

 

 

 

 

CTO16 OLIVE TX LLC, a Delaware limited
liability company

 

 

 

 

By:

Consolidated-Tomoka Land Co., a Florida
corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Mark E. Patten

 

 

 

Title:

Senior Vice President and
Chief Financial Officer

 

 

 

 

CTO16 RALEIGH LLC, a Delaware limited
liability company

 

 

 

 

By:

Consolidated-Tomoka Land Co., a Florida
corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Mark E. Patten

 

 

 

Title:

Senior Vice President and
Chief Financial Officer

 





[Signature Page Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 



 

 

CTO16 Peterson LLC, a Delaware limited
liability company

 

 

 

 

By:

Consolidated-Tomoka Land Co., a Florida
corporation, its sole member

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Mark E. Patten

 

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

IG116 Peterson LLC, a Delaware limited
liability company

 

 

 

 

By:

Indigo Group, Inc., a Florida corporation,
its sole manager

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Mark E. Patten

 

 

 

Title:

Vice President

 

 

 

 

CTO17 SARASOTA LLC, a Delaware limited
liability company

 

 

 

 

By:

Consolidated-Tomoka Land Co., a Florida
corporation, its manager

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

Mark E. Patten

 

 

 

Title:

Senior Vice President and
Chief Financial Officer

 





[Signature Page Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 



 

 

CTO17 SAUGUS LLC, a Delaware limited
liability company

 

 

 

 

By:

Consolidated-Tomoka Land Co. a Florida corporation, its sole manager

 

 

 

 

 

By

 

 

 

 

Name:

Mark E. Patten

 

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

CTO17 WESTCLIFF TX LLC, a Delaware
limited liability company

 

 

 

 

By:

Consolidated-Tomoka Land Co. a Florida corporation, its sole member

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

Mark E. Patten

 

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

CTO16 RENO LLC, a Delaware limited liability
company

 

 

 

 

By:

Consolidated-Tomoka Land Co. a Florida corporation, its manager

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

Mark E. Patten

 

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 



[Signature Page Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 



 

EXHIBIT A

NOTICE OF PAYMENT REQUEST

[Date]

[Name of Lender]

[Address]

Attention:

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of September 7, 2017, among Consolidated-Tomoka Land Co., the Guarantors from
time to time party thereto, the Lenders from time to time party thereto,
and Bank of Montreal, as Administrative Agent (as extended, renewed, amended or
restated from time to time, the “Credit Agreement”).  Capitalized terms used
herein and not defined herein have the meanings assigned to them in the Credit
Agreement.  [The Borrower has failed to pay its Reimbursement Obligation in the
amount of $____________.  Your Revolver Percentage of the unpaid Reimbursement
Obligation is $_____________] or [__________________________ has been required
to return a payment by the Borrower of a Reimbursement Obligation in the amount
of $_______________.  Your Revolver Percentage of the returned Reimbursement
Obligation is $_______________.]

 

 

 

 

 

Very truly yours,

 

 

 

BANK OF MONTREAL, as L/C Issuer

 

 

 

By

 

 

Name

 

 

Title

 

 

 



 

--------------------------------------------------------------------------------

 



 

Exhibit B

Notice of Borrowing

Date: ___________, ____

To:     Bank of Montreal, as Administrative Agent for the Lenders from time to
time parties to the Second Amended and Restated Credit Agreement dated as of
September 7, 2017 (as extended, renewed, amended or restated from time to time,
the “Credit Agreement”), among Consolidated-Tomoka Land Co., certain Guarantors
which are signatories thereto, certain Lenders which are from time to time
parties thereto, and Bank of Montreal, as Administrative Agent

Ladies and Gentlemen:

The undersigned, Consolidated-Tomoka Land Co. (the “Borrower”), refers to the
Credit Agreement, the terms defined therein being used herein as therein
defined, and hereby gives you notice irrevocably, pursuant to Section 1.6 of the
Credit Agreement, of the Borrowing specified below:

               1.     The Business Day of the proposed Borrowing is ___________,
____.

               2.     The aggregate amount of the proposed Borrowing is
$______________.

               3.     The Borrowing is being advanced under the Revolving
Credit.

               4.     The Borrowing is to be comprised of $___________ of [Base
Rate] [Eurodollar] Loans.

              [5.     The duration of the Interest Period for the Eurodollar
Loans included in the Borrowing shall be ____________ months.]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:

(a)the representations and warranties of the Borrower contained in Section 6 of
the Credit Agreement are true and correct as though made on and as of such date
(except to the extent such representations and warranties relate to an earlier
date, in which case they are true and correct as of such date); and





 

--------------------------------------------------------------------------------

 



(b)no Default or Event of Default has occurred and is continuing or would result
from such proposed Borrowing.

 

Consolidated-Tomoka Land Co.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 



[NOTICE OF BORROWING]

--------------------------------------------------------------------------------

 



Exhibit C

Notice of Continuation/Conversion

Date: ___________, ____

To:   Bank of Montreal, as Administrative Agent for the Lenders from time to
time parties to the Second Amended and Restated Credit Agreement dated as of
September 7, 2017 (as extended, renewed, amended or restated from time to time,
the “Credit Agreement”) among Consolidated-Tomoka Land Co., certain Guarantors
which are from time to time signatories thereto, certain Lenders which are from
time to time parties thereto, and Bank of Montreal, as Administrative Agent

Ladies and Gentlemen:

The undersigned, Consolidated-Tomoka Land Co. (the “Borrower”), refers to the
Credit Agreement, the terms defined therein being used herein as therein
defined, and hereby gives you notice irrevocably, pursuant to Section 1.6 of the
Credit Agreement, of the [conversion] [continuation] of the Loans specified
herein, that:

               1.      The conversion/continuation Date is __________, ____.

               2.      The aggregate amount of the Revolving Loans to be
[converted] [continued] is $______________.

               3.      The Revolving Loans are to be [converted into] [continued
as] [Eurodollar] [Base Rate] Loans.

               4.      [If applicable:]  The duration of the Interest Period for
the Revolving Loans included in the [conversion] [continuation] shall be
_________ months.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed conversion/continuation date,
before and after giving effect thereto and to the application of the proceeds
therefrom:

(a)the representations and warranties of the Borrower contained in Section 6 of
the Credit Agreement are true and correct as though made on and as of such date
(except to the extent such representations and warranties relate to an earlier
date, in which case they are true and correct as of such date); provided,
however, that this condition shall not apply to the conversion of an outstanding
Eurodollar Loan to a Base Rate Loan; and





 

--------------------------------------------------------------------------------

 



(b)no Default or Event of Default has occurred and is continuing, or would
result from such proposed [conversion] [continuation].

 

Consolidated-Tomoka Land Co.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 



[NOTICE OF CONTINUATION/CONVERSION]

--------------------------------------------------------------------------------

 



 

Exhibit D-1

[Second] Amended and Restated Revolving Note

U.S. $_______________September 7, 2017

For Value Received, the undersigned, Consolidated-Tomoka Land Co., a Florida
corporation (the “Borrower”), hereby promises to pay to ____________________
(the “Lender”) or its permitted assigns on the Revolving Credit Termination Date
of the hereinafter defined Credit Agreement, at the principal office of the
Administrative Agent in Chicago Illinois (or such other location as the
Administrative Agent may designate to the Borrower), in immediately available
funds, the principal sum of ___________________ Dollars ($__________) or, if
less, the aggregate unpaid principal amount of all Revolving Loans made by the
Lender to the Borrower pursuant to the Credit Agreement, together with interest
on the principal amount of each Revolving Loan from time to time outstanding
hereunder at the rates, and payable in the manner and on the dates, specified in
the Credit Agreement.

[This [Second] Amended and Restated Revolving Note (this “Note”) amends and
restates that certain [Amended and Restated] Revolving Note dated [_______] made
by the Borrower in favor of the Lender (the “Original Revolving Note”) and t]
[T]his Note is one of the Revolving Notes referred to in the Second Amended and
Restated Credit Agreement dated as of September 7, 2017, among the Borrower, the
Guarantors party thereto, the Lenders parties thereto, the Swing Line Lender,
the L/C Issuer and Bank of Montreal, as Administrative Agent (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”), and
this Note and the holder hereof are entitled to all the benefits provided for
thereby or referred to therein, to which Credit Agreement reference is hereby
made for a statement thereof. [This Note is issued in replacement and
substitution for, and supersedes, the Original Revolving Note.]  All defined
terms used in this Note, except terms otherwise defined herein, shall have the
same meaning as in the Credit Agreement.  This Note shall be governed by and
construed in accordance with the internal laws of the State of New York.

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

Consolidated-Tomoka Land Co.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





 

--------------------------------------------------------------------------------

 



Exhibit D‑2

[Second] Amended and Restated Swing Note

U.S. $5,000,000.00September 7, 2017

For Value Received, the undersigned, Consolidated-Tomoka Land Co., a Florida
corporation (the “Borrower”), hereby promises to pay to ____________________
(the “Lender”) or its permitted assigns on the Revolving Credit Termination Date
of the hereinafter defined Credit Agreement, at the principal office of the
Administrative Agent in Chicago, Illinois (or such other location as the
Administrative Agent may designate to the Borrower), in immediately available
funds, the principal sum of Five Million and 00/100 Dollars ($5,000,000.00) or,
if less, the aggregate unpaid principal amount of all Swing Loans made by the
Lender to the Borrower pursuant to the Credit Agreement, together with interest
on the principal amount of each Swing Loan from time to time outstanding
hereunder at the rates, and payable in the manner and on the dates, specified in
the Credit Agreement.

[This [Second] Amended and Restated Swing Note (this “Note”) amends and restates
that certain [Amended and Restated] Swing Note dated [_______] made by the
Borrower in favor of the Lender (the “Original Swing Note”) and t] [T]his Note
is the Swing Note referred to in the Second Amended and Restated Credit
Agreement dated as of September 7, 2017, among the Borrower, the Guarantors
party thereto, the Lenders. Swing Line Lender and L/C Issuer parties thereto,
and Bank of Montreal, as Administrative Agent (as extended, renewed, amended or
restated from time to time, the “Credit Agreement”), and this Note and the
holder hereof are entitled to all the benefits provided for thereby or referred
to therein, to which Credit Agreement reference is hereby made for a statement
thereof.  [This Note is issued in replacement and substitution for, and
supersedes, the Original Swing Note.]  All defined terms used in this Note,
except terms otherwise defined herein, shall have the same meaning as in the
Credit Agreement.  This Note shall be governed by and construed in accordance
with the internal laws of the State of New York.

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

Consolidated-Tomoka Land Co.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 



 

--------------------------------------------------------------------------------

 



Exhibit E

Compliance Certificate

To:      Bank of Montreal, as Administrative Agent under, and the Lenders party
to, the Credit Agreement described below

This Compliance Certificate is furnished to the Administrative Agent and the
Lenders pursuant to that certain Second Amended and Restated Credit Agreement
dated as of September 7, 2017, among Consolidated-Tomoka Land Co., as Borrower,
the Guarantors signatory thereto, the Administrative Agent and the Lenders party
thereto (the “Credit Agreement”).  Unless otherwise defined herein, the terms
used in this Compliance Certificate have the meanings ascribed thereto in the
Credit Agreement.

The Undersigned hereby certifies that:

1.I am the duly elected ____________ of Consolidated-Tomoka Land Co.;

2.I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;

3.The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or the occurrence of any event
which constitutes a Default or Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Compliance Certificate, except as set forth below;

4.The financial statements required by Section 8.5 of the Credit Agreement and
being furnished to you concurrently with this Compliance Certificate are true,
correct and complete as of the date and for the periods covered thereby; and

5.The Schedule I hereto sets forth financial data and computations evidencing
the Borrower’s compliance with certain covenants of the Credit Agreement, all of
which data and computations are, to the best of my knowledge, true, complete and
correct and have been made in accordance with the relevant Sections of the
Credit Agreement.

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:



 

--------------------------------------------------------------------------------

 



The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ______ day of __________________
20___.

 

Consolidated-Tomoka Land Co.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 



-2-

--------------------------------------------------------------------------------

 



Schedule I

to Compliance Certificate

_________________________________________________

Compliance Calculations

for Second Amended and Restated Credit Agreement
dated as of September 7, 2017, as amended

Calculations as of _____________, _______

 

 

 

A.Maximum Total Indebtedness to Total Asset Value Ratio (Section 8.20(a))

 

1.Total Indebtedness

$___________

2.Total Asset Value as calculated on Exhibit A hereto

___________

3.Ratio of Line A1 to A2

____:1.0

4.Line A3 must not exceed

0.60:1.0

5.The Borrower is in compliance (circle yes or no)

yes/no

 

B.Maximum Secured Indebtedness to Total Asset Value Ratio (Section 8.20(b))

 

1.Secured Indebtedness

$___________

2.Total Asset Value as calculated on Exhibit A hereto

___________

3.Ratio of Line B1 to B2

____:1.0

4.Line B3 must not exceed

0.40:1.0

5.The Borrower is in compliance (circle yes or no)

yes/no

C.Minimum Adjusted EBITDA to Fixed Charges Ratio (Section 8.20(c))

 

1.Net Income

$___________

2.Depreciation and amortization expense

___________

3.Interest Expense

___________

 

 



 

--------------------------------------------------------------------------------

 



4.Income tax expense

___________

5.Extraordinary, unrealized or non-recurring losses

___________

6.Non-Cash Compensation Paid in Equity Securities

___________

7.Extraordinary, unrealized or non-recurring gains

___________

8.Income tax benefits

___________

9.Sum of Lines C2, C3, C4, C5 and C6

___________

10.Sum of Lines C7 and C8

___________

11.Line C1 plus Line C9 minus Line C10 (“EBITDA”)

___________

12.Annual Capital Expenditure Reserve

___________

13.Line C11 minus Line C12 (“Adjusted EBITDA”)

___________

14.Interest Expense

___________

15.Principal Amortization Payments

___________

16.Dividends

___________

17.Income Taxes Paid

___________

18.Sum of Lines C14, C15, C16 and C17 (“Fixed Charges”)

___________

19.Ratio of Line C13 to Line C18

____:1.0

20.Line C19 shall not be less than

1.50:1.0

21.The Borrower is in compliance (circle yes or no)

yes/no

D.Maximum Secured Recourse Indebtedness to Total Asset Value Ratio (Section
8.20(d))

 

1.Secured Recourse Indebtedness

$___________

2.Total Asset Value as calculated on Exhibit A hereto

___________

3.Ratio of Line D1 to Line D2

____:1.0

4.Line D3 shall not exceed

0.05:1.0

5.The Borrower is in compliance (circle yes or no)

yes/no

 



-2-

--------------------------------------------------------------------------------

 



 

 

E.Tangible Net Worth (Section 8.20(e))

 

1.Tangible Net Worth

$___________

2.Aggregate net proceeds of Stock and Stock Equivalent offerings

___________

3.75% of Line E2

___________

4.$129,972,198 plus Line E3

___________

5.Line E1 shall not be less than Line E4

 

6.The Borrower is in compliance (circle yes or no)

yes/no

F.Investments (Corporate Debt in REC/REITS) (Section 8.8(f))

 

1.Investments in debt of listed real estate companies and real estate investment
trusts

$__________

2.Line F1 shall not exceed $15,000,000

 

3.The Borrower is in compliance (circle yes or no)

yes/no

G.Investments (Joint Ventures) (Section 8.8(j))

 

1.Cash Investments in Joint Ventures

$___________

2.Total Asset Value

___________

3.Line G1 divided by Line G2

___________

4.Line G3 shall not exceed 10% of Total Asset Value

 

5.The Borrower is in compliance (circle yes or no)

yes/no

H.Investments (Assets Under Development) (Section 8.8(k))

 

1.Assets Under Development

$___________

2.Total Asset Value

___________

3.Line H1 divided by Line H2

___________

4.Line H3 shall not exceed 7.5% of Total Asset Value

 

 

 



-3-

--------------------------------------------------------------------------------

 



5.The Borrower is in compliance (circle yes or no)

yes/no

I.Investments (Mortgage Loans, Mezzanine Loans and Notes Receivable)
(Section 8.8(l))

 

1.Mortgage Loans, Mezzanine Loans and Notes Receivable

$___________

2.Total Asset Value

___________

3.Line I1 divided by Line I2

___________

4.Line I3 shall not exceed 25% of Total Asset Value

 

5.The Borrower is in compliance (circle yes or no)

yes/no

J.Investments (Ground Leases) (Section 8.8(m))

 

1.Investments in Ground Leases other than Permitted Ground Lease Investments

$___________

2.Total Asset Value

___________

3.Line J1 divided by Line J2

___________

4.Line J3 shall not exceed 20% of Total Asset Value

 

5.The Borrower is in compliance (circle yes or no)

yes/no

K.Investments (Stock Repurchases) (Section 8.8(n))

 

1.Stock Repurchases

$___________

2.Investment Net Sales Proceeds

$___________

3.Line K1 minus Line K2

___________

4.Adjusted EBITDA (from Line C13)1

$___________

5.Fixed Charges (from Line C18)

$___________

6.Sum of lines K3 and K5

$___________

7.Ratio of Line K4 to Line K6

____:1.0

8.Line K7 shall not be less than

1.50:1.0

--------------------------------------------------------------------------------

1 Remainder to be completed if Line K5 is greater than $0.





-4-

--------------------------------------------------------------------------------

 



 

 

9.The Borrower is in compliance (circle yes or no)

yes/no

L.Investments (Land Assets) (Section 8.8(o))

 

1.Land Assets

$___________

2.Total Asset Value

___________

3.Line L1 divided by Line L2

___________

4.Line L3 shall not exceed 20% of Total Asset Value

 

5.The Borrower is in compliance (circle yes or no)

yes/no

M.Aggregate Investment Limitation to Total Asset Value (Section 8.8)

 

1.Sum of Lines F1, G1, H1, I1, J1 and K3

$___________

2.Total Asset Value

____________

3.Line M1 divided by Line M2

___________

4.Line M3 shall not exceed 30% of Total Asset Value

 

5.The Borrower is in compliance (circle yes or no)

yes/no

N.Aggregate Investment Limitation to Revolving Credit Availability (Section 8.8)

 

1.Revolving Credit Availability as calculated on Line 7 of the Borrowing Base
Certificate

$___________

2.Aggregate amount of Borrower’s Golf Courses capital expenditures

$___________

3.Sum of Lines M1 and N2

$___________

4.Line N1 minus Line N3

____________

5.Line 4 shall not be less than $5,000,000

 

6.The Borrower is in compliance (circle yes or no)

yes/no

 

 



-5-

--------------------------------------------------------------------------------

 



Exhibit A to Schedule I

to Compliance Certificate

of Consolidated-Tomoka Land Co.

This Exhibit A, with a calculation date of __________,______, is attached to
Schedule I to the Compliance Certificate of Consolidated-Tomoka Land Co. dated
September 7, 2017, as amended, and delivered to Bank of Montreal, as
Administrative Agent, and the Lenders party to the Credit Agreement, as amended,
referred to therein.  The undersigned hereby certifies that the following is a
true, correct and complete calculation of Total Asset Value for Rolling Period
most recently ended:

[Insert Calculation]

 

 

Consolidated-Tomoka Land Co.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





-6-

--------------------------------------------------------------------------------

 



 

EXHIBIT B TO SCHEDULE I

TO COMPLIANCE CERTIFICATE

OF CONSOLIDATED-TOMOKA LAND CO.

This Exhibit B, with a calculation date of __________,______, is attached to
Schedule I to the Compliance Certificate of Consolidated-Tomoka Land Co. dated
September 7, 2017, as amended, and delivered to Bank of Montreal, as
Administrative Agent, and the Lenders party to the Credit Agreement, as amended,
referred to therein.  The undersigned hereby certifies that the following is a
true, correct and complete calculation of Property NOI for all Properties for
Rolling Period most recently ended:

 

Property

Property Income

Minus

Property Expenses (without Cap. Ex. Reserve or Management Fees)

Minus

Annual Capital Expenditure Reserve

Minus

Greater of 3% of rents or actual management fees

equals

Property NOI

 

$________

-

$___________

 

 

 

 

=

$________

 

$________

-

$___________

 

 

 

 

=

$________

 

$________

-

$___________

 

 

 

 

=

$________

 

$_______

-

$___________

 

 

 

 

=

$________

 

TOTAL PROPERTY NOI FOR ALL PROPERTIES:

 

$

 

 

 

CONSOLIDATED-TOMOKA LAND CO.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 



-7-

--------------------------------------------------------------------------------

 



 

EXHIBIT F

 

ASSIGNMENT AND ACCEPTANCE

Dated _____________, _______

Reference is made to the Second Amended and Restated Credit Agreement dated as
of September 7, 2017 (as extended, renewed, amended or restated from time to
time, the “Credit Agreement”) among Consolidated-Tomoka Land Co., the Guarantors
from time to time party thereto, the Lenders and L/C Issuer parties thereto, and
Bank of Montreal, as Administrative Agent (the “Administrative Agent”).  Terms
defined in the Credit Agreement are used herein with the same meaning.

______________________________________________________ (the “Assignor”) and
_________________________ (the “Assignee”) agree as follows:

1.         The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, the amount and
specified percentage interest shown on Annex I hereto of the Assignor’s rights
and obligations under the Credit Agreement as of the Effective Date (as defined
below), including, without limitation, the Assignor’s Revolving Credit
Commitments as in effect on the Effective Date and the Loans, if any, owing to
the Assignor on the Effective Date and the Assignor’s Revolver Percentage of any
outstanding L/C Obligations.

2.         The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim, lien, or encumbrance of any
kind; (ii) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document furnished pursuant thereto; and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or any Subsidiary or the performance or
observance by the Borrower or any Subsidiary of any of their respective
obligations under the Credit Agreement or any other instrument or document
furnished pursuant thereto.

3.         The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered to the Lenders pursuant to Section 8.5(b) and (c) thereof and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance;
(ii) agrees that it will, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) appoints and authorizes the Administrative Agent to take such
action as Administrative Agent on its behalf and to exercise such powers under
the Credit





 

--------------------------------------------------------------------------------

 



Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; (iv) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender; and (v) specifies as its lending
office (and address for notices) the offices set forth on its Administrative
Questionnaire.

4.         As consideration for the assignment and sale contemplated in Annex I
hereof, the Assignee shall pay to the Assignor on the Effective Date in Federal
funds the amount agreed upon between them.  It is understood that commitment
and/or letter of credit fees accrued to the Effective Date with respect to the
interest assigned hereby are for the account of the Assignor and such fees
accruing from and including the Effective Date are for the account of the
Assignee.  Each of the Assignor and the Assignee hereby agrees that if it
receives any amount under the Credit Agreement which is for the account of the
other party hereto, it shall receive the same for the account of such other
party to the extent of such other party’s interest therein and shall promptly
pay the same to such other party.

5.          The effective date for this Assignment and Acceptance shall be
___________ (the “Effective Date”).  Following the execution of this Assignment
and Acceptance, it will be delivered to the Administrative Agent for acceptance
and recording by the Administrative Agent and, if required, the Borrower.

6.          Upon such acceptance and recording, as of the Effective Date,
(i) the Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Assignment and Acceptance, have the rights and obligations of a
Lender thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.

7.          Upon such acceptance and recording, from and after the Effective
Date, the Administrative Agent shall make all payments under the Credit
Agreement in respect of the interest assigned hereby (including, without
limitation, all payments of principal, interest and commitment fees with respect
thereto) to the Assignee.  The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement for periods prior to the
Effective Date directly between themselves.





-2-

--------------------------------------------------------------------------------

 



8.          This Assignment and Acceptance shall be governed by, and construed
in accordance with, the internal laws of the State of New York.

 

 

[ASSIGNOR LENDER]

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

 

[ASSIGNEE LENDER]

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

Accepted and consented this

 

____ day of _____________

 

 

 

CONSOLIDATED-TOMOKA LAND CO.

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

 

Accepted and consented to by the Administrative

 

Agent and L/C Issuer this ___ day of _________

 

 

 

BANK OF MONTREAL, as Administrative Agent
and L/C Issuer

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 





-3-

--------------------------------------------------------------------------------

 



ANNEX I

TO ASSIGNMENT AND ACCEPTANCE

The assignee hereby purchases and assumes from the assignor the following
interest in and to all of the Assignor’s rights and obligations under the Credit
Agreement as of the effective date.

 

FACILITY ASSIGNED

AGGREGATE
REVOLVING CREDIT COMMITMENT/LOANS
FOR ALL LENDERS

AMOUNT OF
REVOLVING CREDIT COMMITMENT/LOANS
ASSIGNED

PERCENTAGE ASSIGNED
OF REVOLVING CREDIT COMMITMENT/LOANS

Revolving Credit

$____________

$____________

_____%

 

 

 

 

 

 

 

 

 



-4-

--------------------------------------------------------------------------------

 



 

Exhibit G

Additional Guarantor Supplement

______________, ___

Bank of Montreal, as Administrative Agent for the Lenders named in the Second
Amended and Restated Credit Agreement dated as of September 7, 2017, among
Consolidated-Tomoka Land Co., as Borrower, the Guarantors signatories thereto,
the Lenders from time to time party thereto, and the Administrative Agent (the
“Credit Agreement”)

Ladies and Gentlemen:

Reference is made to the Credit Agreement described above.  Terms not defined
herein which are defined in the Credit Agreement shall have for the purposes
hereof the meaning provided therein.

The undersigned, [name of Subsidiary Guarantor], a [jurisdiction of
incorporation or organization] hereby elects to be a “Guarantor” for all
purposes of the Credit Agreement, effective from the date hereof.  The
undersigned confirms that the representations and warranties set forth in
Section 6 of the Credit Agreement are true and correct as to the undersigned as
of the date hereof and the undersigned shall comply with each of the covenants
set forth in Section 8 of the Credit Agreement applicable to it.

Without limiting the generality of the foregoing, the undersigned hereby agrees
to perform all the obligations of a Guarantor under, and to be bound in all
respects by the terms of, the Credit Agreement, including, without limitation,
Section 13 thereof, to the same extent and with the same force and effect as if
the undersigned were a signatory party thereto. 

The undersigned acknowledges that this Agreement shall be effective upon its
execution and delivery by the undersigned to the Administrative Agent, and it
shall not be necessary for the Administrative Agent or any Lender, or any of
their Affiliates entitled to the benefits hereof, to execute this Agreement or
any other acceptance hereof.  This Agreement shall be construed in accordance
with and governed by the internal laws of the State of New York.

 

 

 

 

 

Very truly yours,

 

[Name of Subsidiary Guarantor]

 

 

 

 

 

 

 

By

 

 

Name

 

 

Title

 

 

 



 

--------------------------------------------------------------------------------

 



 

Exhibit H

 

Commitment Amount Increase Request

_______________, ____

To:Bank of Montreal, as Administrative Agent for the Lenders parties to the
Second Amended and Restated Credit Agreement dated as of September 7, 2017 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”), among Consolidated-Tomoka Land Co., the Guarantors which are
signatories thereto, certain Lenders parties thereto, and Bank of Montreal, as
Administrative Agent

Ladies and Gentlemen:

The undersigned, Consolidated-Tomoka Land Co. (the “Borrower”) hereby refers to
the Credit Agreement and requests that the Administrative Agent consent to an
increase in the aggregate Revolving Credit Commitments (the “Commitment Amount
Increase”), in accordance with Section 1.15 of the Credit Agreement, to be
effected by [an increase in the Revolving Credit Commitment of [name of existing
Lender]] [the addition of [name of new Lender] (the “New Lender”) as a Lender
under the terms of the Credit Agreement].  Capitalized terms used herein without
definition shall have the same meanings herein as such terms have in the Credit
Agreement.

After giving effect to such Commitment Amount Increase, the Revolving Credit
Commitment of the [Lender] [New Lender] shall be $_____________.

[Include paragraphs 1‑4 for a New Lender]

1.The New Lender hereby confirms that it has received a copy of the Loan
Documents and the exhibits related thereto, together with copies of the
documents which were required to be delivered under the Credit Agreement as a
condition to the making of the Revolving Loans and other extensions of credit
thereunder.  The New Lender acknowledges and agrees that it has made and will
continue to make, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, its own credit analysis and decisions relating to the Credit
Agreement.  The New Lender further acknowledges and agrees that the
Administrative Agent has not made any representations or warranties about the
credit worthiness of the Borrower or any other party to the Credit Agreement or
any other Loan Document or with respect to the legality, validity, sufficiency
or enforceability of the Credit Agreement or any other Loan Document or the
value of any security therefor.

2.Except as otherwise provided in the Credit Agreement, effective as of the date
of acceptance hereof by the Administrative Agent, the New Lender (i) shall be
deemed





 

--------------------------------------------------------------------------------

 



automatically to have become a party to the Credit Agreement and have all the
rights and obligations of a “Lender” under the Credit Agreement as if it were an
original signatory thereto and (ii) agrees to be bound by the terms and
conditions set forth in the Credit Agreement as if it were an original signatory
thereto.

3.The New Lender shall deliver to the Administrative Agent an Administrative
Questionnaire.

[4.The New Lender has delivered, if appropriate, to the Borrower and the
Administrative Agent (or is delivering to the Borrower and the Administrative
Agent concurrently herewith) the tax forms referred to in [Section 12.1] of the
Credit Agreement.]2

This Agreement shall be deemed to be a contractual obligation under, and shall
be governed by and construed in accordance with, the internal laws of the state
of New York.

The Commitment Amount Increase shall be effective when the executed consent of
the Administrative Agent is received or otherwise in accordance with
Section 1.15 of the Credit Agreement, but not in any case prior to
___________________, ____.  It shall be a condition to the effectiveness of the
Commitment Amount Increase that all expenses referred to in Section 1.15 of the
Credit Agreement shall have been paid.

The Borrower hereby certifies that no Default or Event of Default has occurred
and is continuing.

 

--------------------------------------------------------------------------------

2 insert breacketed paragraph if New Lender is organized under the law of a
jurisdiction other than the United States of America or a state thereof.

 





-2-

--------------------------------------------------------------------------------

 



Please indicate the Administrative Agent’s consent to such Commitment Amount
Increase by signing the enclosed copy of this letter in the space provided
below.

 

 

 

Very truly yours,

 

 

 

 

 

Consolidated-Tomoka Land Co.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

[New or existing Lender Increasing Commitments]

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

The undersigned hereby consents on this __ day of _____________, _____ to the
above‑requested Commitment Amount Increase.

 

 

 

 

 

Bank of Montreal,

 

 

   as Administrative Agent

 

 

By

 

 

 

 

Name

 

 

 

 

Title

 

 

 

 

 

 



-3-

--------------------------------------------------------------------------------

 



 

Exhibit I

Borrowing Base Certificate

To:      Bank of Montreal, as Administrative Agent under, and the Lenders party
to, the Credit Agreement described below.

Pursuant to the terms of the Second Amended and Restated Credit Agreement dated
as of September 7, 2017, as amended, among us (the “Credit Agreement”), we
submit this Borrowing Base Certificate to you and certify that the calculation
of the Borrowing Base set forth below and on any Exhibits to this Certificate is
true, correct and complete as of the Borrowing Base Determination Date.

A.Borrowing Base Determination Date: __________________ ____, 20___.

B.The Borrowing Base and Revolving Credit Availability as of the Borrowing Base
Determination Date is calculated as:

1.60% of the Borrowing Base Value as calculated on Exhibit A hereto

$_________________

2.Debt Service Coverage Amount as calculated on Exhibit B hereto

$_________________

3.The lesser of Line 1 and Line 2

$_________________

4.[Other Unsecured Indebtedness]2

$_________________

5.Line 3 minus Line 4 (the “Borrowing Base”)

$_________________

6.Aggregate Revolving Loans, Swing Loans and L/C Obligations outstanding

$_________________

7.Line 5 minus Line 6 (the “Revolving Credit Availability”)

 

$_________________

 

 

--------------------------------------------------------------------------------

2 Only to be included during Unsecured Indebtedness Guaranty Period.





 

--------------------------------------------------------------------------------

 



The foregoing certifications, together with the computations set forth in
Schedule I hereto are made and delivered this ______ day of __________________
20___.

 

 

Consolidated-Tomoka Land Co.

 

 

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 





-2-

--------------------------------------------------------------------------------

 



Exhibit A to Borrowing Base Certificate

of Consolidated-Tomoka Land Co.

This Exhibit A is attached to the Borrowing Base Certificate of
Consolidated-Tomoka Land Co. for the Borrowing Base Determination Date of
___________ ____, 20___ and delivered to Bank of Montreal, as Administrative
Agent, and the Lenders party to the Second Amended and Restated Credit Agreement
dated September 7, 2017, as amended, referred to therein.  The undersigned
hereby certifies that the following is a true, correct and complete calculation
of Borrowing Base Value as of the Borrowing Base Determination Date set forth
above:

[Insert Calculation or attach Schedule with exclusions for concentration limits]

 

Borrowing Base Value of all Eligible Properties:$__________

 

Borrowing Base Requirements:

 

 

 

A.Number of Properties

 

1.The number of Eligible Properties

___________

2.Line A1 shall not be less than 9

 

3.The Borrower is in compliance (circle yes or no)

yes/no

B.Borrowing Base Value

 

1.Borrowing Base Value

$___________

2.Line B1 shall not be less than $75,000,000

 

3.The Borrower is in compliance (circle yes or no)

yes/no

C.Non-Retail, Office or Mixed-Use Retail/Office Properties

 

1.Percent of Borrowing Base Value attributable to Non-Retail, Office or
Mixed-Use Retail/Office Properties

___________%

2.Line C1 shall not be greater than 35%

 

3.The Borrower is in compliance (circle yes or no)

yes/no

D.Individual Eligible Property Value

 

1.The Percentage of Borrowing Base Value of each Eligible Property is set forth
[above or on the attached Schedule] and the largest Borrowing Base Value or any
Eligible Property is $___________ for the ___________ Eligible Property.

 

2.No Eligible Property comprises more than 25% of Borrowing Base Value

 

-3-

--------------------------------------------------------------------------------

 



3.The Borrower is in compliance (circle yes or no)

yes/no3

E.Single Tenant Borrowing Base Value

 

1.The largest amount of Borrowing Base Value from a single Tenant that does not
maintain a Rating of at least BBB-/Baa3 from S&P or Moody’s, respectively, is
$_____________ from _____________.

 

2.No single Tenant that does not maintain a Rating of at least BBB-/Baa3 from
S&P or Moody’s, respectively, comprises more than 20% of Borrowing Base Value

 

3.The Borrower is in compliance (circle yes or no)

yes/no4

F.Permitted Ground Lease Investments

 

1.Percent of Borrowing Base Value attributable to Permitted Ground Lease
Investments

__%

2.Line F1 shall not be greater than 30%

 

3.The Borrower is in compliance (circle yes or no)

yes/no5

G.Hotels, Motels and Resorts

 

1.Percent of Borrowing Base Value attributable to Hotels, Motels or Resorts

__%

2.Line G1 shall not be greater than 20%

 

3.The Borrower is in compliance (circle yes or no)

yes/no

H.Occupancy Rate

 

1.Aggregate Occupancy Rate of Eligible Properties

__%

2.Line H1 shall not be less than 85%

 

3.The Borrower is in compliance (circle yes or no)

yes/no

 

--------------------------------------------------------------------------------

3 If applicable, the calculation of Borrowing Base Value includes an adjustment
to exclude that portion of the Property NOI or book value of any Eligible
Properties attributable to any Eligible Properties to the extent it exceeds the
25% concentration limit.

4 If applicable, the calculation of Borrowing Base Value includes an adjustment
to exclude that portion of the Property NOI or book value of any Eligible
Properties attributable to any Eligible Properties to the extent it exceeds the
20% concentration limit.

5 If applicable, the calculation of Borrowing Base Value includes an adjustment
to exclude that portion of the Property NOI or book value of any Permitted
Ground Lease Investments attributable to any Permitted Ground Lease Investments
to the extent it exceeds the 35% concentration limit.





-4-

--------------------------------------------------------------------------------

 



Exhibit B to Borrowing Base Certificate

of Consolidated-Tomoka Land Co.

This Exhibit B is attached to the Borrowing Base Certificate of
Consolidated-Tomoka Land Co. for the Borrowing Base Determination Date of
__________ ___, 20__ and delivered to Bank of Montreal, as Administrative Agent,
and the Lenders party to the Second Amended and Restated Credit Agreement dated
September 7, 2017, as amended, referred to therein.  The undersigned hereby
certifies that the following is a true, correct and complete calculation of Debt
Service Coverage Amount as of the Borrowing Base Determination Date set forth
above:

 

Eligible Properties

Debt Service Coverage Amount

as Calculated on Annex I to this Exhibit B

 

$__________

 

$__________

 

$__________

 

$__________

 

Total Debt Service Coverage Amount of all Eligible Properties:    $__________





-5-

--------------------------------------------------------------------------------

 



Annex I to Exhibit B to Borrowing Base Certificate

of Consolidated-Tomoka Land Co.

[Borrower to Insert Calculation of Debt Service Coverage Amount for each
Eligible Property with concentration limit exclusions]

 

 

 



-6-

--------------------------------------------------------------------------------

 



 

Schedule I

 

Revolving Credit Commitments

 

Name of Lender

Revolving Credit Commitment

Bank of Montreal

$35,000,000

Wells Fargo Bank, National Association

$32,500,000

Branch Banking and Trust Company

$32,500,000

Total

$100,000,000

 

 



 

--------------------------------------------------------------------------------

 



 

Schedule 1.1

Initial Properties

 

Tenant

City, State

Square Feet

Barnes & Noble #2763

Daytona Beach, Florida

28,000

Best Buy #668

McDonough, Georgia

30,038

Dick’s Sporting Goods #276

McDonough Georgia

46,315

Walgreen #5903

Alpharetta, Georgia

15,120

Whole Foods Market Centre

Sarasota, Florida

59,341

The Container Store

Glendale, Arizona

23,329

Bank of America

Monterey, California

32,692

Outback

Austin, Texas

6,176

Carabba’s

Austin, Texas

6,528

Outback

Huntersville, North Carolina

6,297

Outback

Charlottesville, Virginia

7,216

CVS

Dallas, Texas

10,340

At Home

Raleigh, North Carolina

116,334

Jo-Ann

Saugus, Massachusetts

22,500

Staples

Sarasota, Florida

18,120

Total Operating Properties

 

428,346

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

Mason Commerce

Daytona Beach, Florida

30,720

Concierge

Daytona Beach, Florida

22,012

7-Eleven

Dallas, Texas

4,685

245 Riverside Ave

Jacksonville, Florida

136,856

3600 Peterson Way

Santa Clara, California

75,841

Williamson Business Park

Daytona Beach, Florida

15,360

Westcliff Shopping Center

Fort Worth, Texas

136,185

Reno Riverside

Reno, Nevada

52,474

Total Eligible Properties

 

474,133

 

 



 

--------------------------------------------------------------------------------

 



SCHEDULE 6.2

 

SUBSIDIARIES

 

 

BLUEBIRD 14 HOLDINGS LLC  (a limited liability company)

Date of Formation:February 12, 2013

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co., 100% Managing Member

Manager:Michelle A. Dreyer, Independent Manager provided by CT Corporation

 

BLUEBIRD ARROWHEAD PHOENIX LLC  (a limited liability company)

Date of Formation:January 14, 2013

State of Formation:Delaware

Member:Golden Arrow 6 LLC, 100% Managing Member

 

BLUEBIRD BWW PHOENIX LLC    (a limited liability company)

Date of Formation:February 12, 2013

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co., 100% Managing Member

 

BLUEBIRD CAPITAL CIRCLE LLC    (a limited liability company)

Date of Formation:February 12, 2013

State of Formation:Delaware

Member:Bluebird14 Holdings LLC (100%)

 

BLUEBIRD CHASE CHICAGO LLC  (a limited liability company)

Date of Formation:February 12, 2013

State of Formation:Delaware

Member:Bluebird14 Holdings LLC (100%)

 

BLUEBIRD GERMANTOWN MD LLC (a limited liability company)

Date of Formation:August 15, 2013

State of Formation:Delaware

Member:Golden Arrow 6 LLC, 100% Managing Member

 

BLUEBIRD METROWEST ORLANDO LLC  (a limited liability company)
                          

Date of Formation:January 14, 2013

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co., 100% Managing Member





 

--------------------------------------------------------------------------------

 



BLUEBIRD NORTH LA HABRA LLC  (a limited liability company)      Date of
Formation:December 17, 2012

State of Formation:Delaware

Member:Bluebird14 Holdings LLC, 100%  Managing Member

 

BLUEBIRD  NORTH  LOS ALAMITOS LLC  (a limited liability company)
                

Date of Formation:December 17, 2012

State of Formation:Delaware

Member:Bluebird14 Holdings LLC, 100% Managing Member

 

BLUEBIRD NORTH WALNUT LLC  (a limited liability company)                 

Date of Formation:December 17, 2012

State of Formation:Delaware

Member:Bluebird14 Holdings LLC, 100% Managing Member

 

BLUEBIRD NORTH  YORBA LINDA LLC  (a limited liability company)                 

Date of Formation:December 17, 2012

State of Formation:Delaware

Member:Bluebird14 Holdings LLC, 100% Managing Member

 

BLUEBIRD RENTON WA LLC  (a limited liability company)                   

Date of Formation:July 11, 2013

State of Formation:Delaware

Member:Golden Arrow 6 LLC, 100% Managing Member

 

BLUEBIRD SOUTH GARDEN GROVE LLC    (a limited liability company)        

Date of Formation:November 30, 2012

State of Formation:Delaware

Member:Bluebird14 Holdings LLC, 100% Managing Member

 

BLUEBIRD SOUTH LAGUNA LLC    (a limited liability company)             

Date of Formation:November 30, 2012

State of Formation:Delaware

Member:Bluebird14 Holdings LLC, 100% Managing Member

 

BLUEBIRD SOUTH PUERTA REAL MISSION VIEJO LLC (a limited liability company) 

Date of Formation:November 30, 2012

State of Formation:Delaware

Member:Bluebird14 Holdings LLC, 100% Managing Member





 

--------------------------------------------------------------------------------

 



BLUEBIRD SOUTH TRABUCO MISSION VIEJO LLC  (a limited liability company)

Date of Formation:November 30, 2012

State of Formation:Delaware

Member:Bluebird14 Holdings LLC, 100% Managing Member

 

BLUEBIRD SOUTH WESTMINSTER LLC  (a limited liability company)

Date of Formation:November 30, 2012

State of Formation:Delaware

Member:Bluebird14 Holdings LLC, 100% Managing Member

 

BLUEBIRD WAG BOULDER LLC   (a limited liability company)

Date of Formation:February 12, 2013

State of Formation:Delaware

Member:Bluebird14 Holdings LLC, 100% Managing Member

 

BLUEBIRD WAG PALM BAY LLC  (a limited liability company)

Date of Formation:February 12, 2013

State of Formation:Delaware

Member:Bluebird14 Holdings LLC, 100% Managing Member

 

CTLC CYPRESS POINT LLC  (a limited liability company)

Date of Formation:November 25, 2013

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co., 100% Managing Member

 

CTLC GOLDEN ARROW DFW AIRPORT LLC

Date of Formation:September 24, 2014

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co. 100% Managing Member

 

CTLC GOLDEN ARROW KATY LLC   (a limited liability company)

Date of Formation:March 24, 2014

State of Formation:Delaware

Member:Golden Arrow 6 LLC, 100% Managing Member

 

CTO16 ATLANTIC LLC (limited liability company)

Date of Formation:November 9, 2016

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co. 100%





 

--------------------------------------------------------------------------------

 



CTO16 Austin LLC (limited liability company)  9/30/16]

Date of Formation:August 17, 2016

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co.  100%  Managing Member

 

CTO16 Charlottesville LLC (limited liability company) 

Date of Formation:August 17, 2016

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co.  100%   Managing Member

 

CTO16 DALLAS LLC (limited liability company)

Date of Formation:February 9, 2016

State of Formation:Delaware

Member:Indigo Group Inc. 99% Managing Member

Indigo Group Ltd. 1% Managing Member

 

CTO16 Huntersville LLC (limited liability company)

Date of Formation:August 17, 2016

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co.  100%   Managing Member

 

 

CTO16 Monterey LLC (limited liability company) 

Date of Formation:August 12, 2016

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co.  100%   Managing Member


 

CTO16 Olive TX LLC (limited liability company) 

Date of Formation:September 9, 2016

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co.  100%   Managing Member

 

 

CTO16 OSI LLC (limited liability company

Date of Formation:August 17, 2016

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co.  100%   Managing Member





 

--------------------------------------------------------------------------------

 



CTO16 PETERSON LLC (limited liability company)

Date of Formation:October 11, 2016

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co. 100%

 

CTO16 Raleigh LLC (limited liability company

Date of Formation:September 9, 2016

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co.  100%   Managing Member

 

CTO16 RENO LLC (limited liability company)

Date of Formation:November 1, 2016

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co. 100%

 

CTO17 ARUBA LAND LLC (limited liability company)

Date of Formation:July 14, 2017

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co. 100%

 

 

CTO17 BRANDON FL LLC (limited liability company)

Date of Formation:March 27, 2017

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co. 100%

 

 

CTO17 SARASOTA LLC (limited liability company)

Date of Formation:January 10, 2017

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co. 100%

 

 

CTO17 SAUGUS LLC (limited liability company)

Date of Formation:February 17, 2017

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co. 100%

 

 

CTO17 WESTCLIFF LLC (limited liability company)

Date of Formation:January 10, 2017

State of Formation:Delaware





 

--------------------------------------------------------------------------------

 



Member:Consolidated-Tomoka Land Co. 100%

 

DAYTONA JV LLC (limited liability company)

Date of Formation:August 5, 2015

State of Formation:Florida

Members:LHC15 Atlantic DB JV LLC (50%, managing member) and CTO16 Atlantic LLC
(CTO affiliate), which acquired its interest from SM Bermuda Dunes Owner LLC (DE
LLC), a Square Mile Capital entity).

 

DB BEACH LAND LLC (limited liability company)

Date of Formation:July 14, 2017

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co., 100% Managing Member

 

DB MAINLAND LLC (limited liability company)

(Name changed from CTO17 Atlanta LLC on 7/14/2017)

Date of Formation:May 11, 2017; Name Change Amendment 7/14/2017

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co., 100% Managing Member

 

GOLDEN ARROW 6 LLC (Delaware limited liability company)

Date of Formation:September 16, 2014

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co.  100% Managing Member

 

 

GOLDEN ARROW CHARLOTTE NC LLC   (a limited liability company)

Date of Formation:August 29, 2014

State of Formation:Delaware

Member:Golden Arrow 6 LLC, 100% Managing Member

 

 

GOLDEN ARROW CLERMONT FL LLC   (a limited liability company)

Date of Formation:August 29, 2014 

State of Formation:Delaware

Member:Golden Arrow 6 LLC, 100% Managing Member

 

 

GOLDEN ARROW DAYTONA ISB LLC   (a limited liability company)

Date of Formation:May 14, 2014

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co., 100% Managing Member





 

--------------------------------------------------------------------------------

 



GOLDEN ARROW FIRST ST SARASOTA LLC    (a limited liability company)

Date of Formation:October 2, 2014

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co., 100% Managing Member

 

GOLDEN ARROW GLENDALE DEVELOPER LLC  (a limited liability company)

Date of Formation:April 8, 2014

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co., 100% Managing Member

 

 

GOLDEN ARROW GLENN ATLANTA LLC   (a limited liability company)

Date of Formation:January 14, 2014

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co., 100% Managing Member

 

GOLDEN ARROW PLANTATION OAKS LLC  (a limited liability company)

Date of Formation:November 4, 2014

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co., 100% Managing Member

 

GOLDEN ARROW SARASOTA LLC   (a limited liability company) 

Date of Formation:May 12, 2014

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co., 100% Managing Member

 

GOLDEN ARROW WEST LLC   (a limited liability company)

Date of Formation:February 14, 2014

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co., 100% Managing Member

 

 

GOLDEN ARROW WPP LLC  (a limited liability company

Date of Formation:December 10, 2014

State of Formation:Delaware

Member:Indigo Group Inc.100% (Managing Member)

 

 

IGI16 PETERSON LLC (a limited liability company)

Date of Formation:October 12, 2016

State of Formation:Delaware





 

--------------------------------------------------------------------------------

 



Member:Indigo Group Inc., 100% Managing Member

 

 

INDIGO DEVELOPMENT LLC    (a limited liability company)

Date of Formation:January 13, 2009

State of Formation:Florida

Member:Consolidated-Tomoka Land Co., 100% Managing Member

INDIGO GRAND CHAMPIONS ONE LLC   (a limited liability company)

Date of Formation:July 20, 2010

State of Formation:Florida

Member:Palms Del Mar Inc., 100% Managing Member

 

INDIGO GRAND CHAMPIONS TWO LLC (a limited liability company)

Date of Formation:July 20, 2010

State of Formation:Florida

Member:Palms Del Mar Inc., 100% Managing Member

 

INDIGO GRAND CHAMPIONS THREE LLC   (a limited liability company)

Date of Formation:July 20, 2010

State of Formation:Florida

Member:Palms Del Mar Inc., 100% Managing Member

 

INDIGO GRAND CHAMPIONS FOUR LLC   (a limited liability company) 

Date of Formation:July 20, 2010

State of Formation:Florida

Member:Palms Del Mar Inc., 100% Managing Member

 

 

INDIGO GRAND CHAMPIONS FIVE LLC   (a limited liability company)

Date of Formation:July 20, 2010

State of Formation:Florida

Charter Number:L10000076595

Member:Palms Del Mar Inc., 100% Managing Member

 

INDIGO GRAND CHAMPIONS SIX LLC  (a limited liability company)

Date of Formation:July 20, 2010

State of Formation:Florida

Member:Palms Del Mar Inc., 100% Managing Member

 

INDIGO GRAND CHAMPIONS TEN LLC   (a limited liability company)

Date of Formation:July 20, 2010

State of Formation:Florida





 

--------------------------------------------------------------------------------

 



Member:Palms Del Mar Inc., 100% Managing Member

 

 

INDIGO GROUP INC.  (corporation)

(Name Change from Indigo Development Inc.  April 7, 1987)

(Name Change from The Charles Wayne Group Inc.  July 23, 1991)

Date of Incorporation:September 27, 1984

State of Incorporation:Florida

Authorized Shares:7,500 common shares @ $1.00 par value

75,000 (increased from 30,000 4/26/85) Series

preferred shares @ $100.00 par value

 

INDIGO GROUP LTD    (limited partnership)

(Name Change from The Charles Wayne Group Ltd. August 1, 1991)

Date of Formation:April 30, 1987

State of Formation:Florida

 

Partners:

 Indigo Group Inc.

  (Managing General Partner)    1.460%

 Palms Del Mar Inc.    5.065%

   (Limited Partner)              

 Consolidated-Tomoka Land             93.475%

 

INDIGO HENRY LLC   (a limited liability company)

Date of Formation:May 24, 2006

State of Formation:Florida

Member:Consolidated-Tomoka Land Co., 100% Managing Member

 

INDIGO INTERNATIONAL LLC (a limited liability company)

Date of Formation:January 13, 2009

State of Formation:Florida

Member:Consolidated-Tomoka Land Co., 100% Managing Member

 

INDIGO MALLARD CREEK LLC   (a limited liability company)

Date of Formation:March 12, 2008

State of FormationFlorida

Member:Indigo Development LLC, 100% Managing Member

 

INDIGO MELBOURNE LLC (a limited liability company)

Date of Formation:February 24, 2003

State of Formation:Florida

Member:Indigo Development LLC, 100% Managing Member





 

--------------------------------------------------------------------------------

 



INDIGO SANFORD LLC  (a limited liability company)

Date of Formation:October 17, 2001

State of Formation:Florida

Member:Indigo Development LLC (100%)

(Managing Member)

 

 

LHC14 OLD DELAND LLC (limited liability company)

(Name changed from Golden Arrow Plaza Retail LLC on 5/11/2015)

Date of Formation:June 4, 2014; Name Change Amendment 05/11/2015

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co., 100% Managing Member

 

LHC15 ATLANTIC DB JV LLC (limited liability company)

Date of Formation:August 3, 2015

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co., 100% Managing Member

 

 

LHC15 GLENDALE AZ LLC (limited liability company)

Date of Formation:April 28, 2015

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co., 100% Managing Member

 

 

LHC15 RALEIGH NC LLC (limited liability company)

Date of Formation:October 26, 2015

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co., 100% Managing Member

 

 

LHC15 RIVERSIDE FL LLC (limited liability company)

Date of Formation:June 30, 2015

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co., 100% Managing Member

 

 

LHC15 SPARROW PR LLC (limited liability company)

Date of Formation:July 17, 2015

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co., 100% Managing Member

 





 

--------------------------------------------------------------------------------

 



LHC15 WPP LLC (limited liability company)

Date of Formation:May 20, 2015

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co., 100% Managing Member

 

 

PALMS DEL MAR INC. (corporation)

Date of formation:May 12, 1978 (Acquired by CTLC 3/27/87)

State of formation:Florida

Authorized Shares:1,000 common shares @ $1.00 par value

Registered Agent:  Daniel E. Smith, 1530 Cornerstone Blvd., Ste. 100, Daytona
Beach, FL 32117

 

 

PLAY IT FOREWARD DAYTONA LLC  (a limited liability company)

Date of Incorporation:May 17, 2013

State of Incorporation:Florida

Manager:Consolidated-Tomoka Land Co., 100% Managing Member

 

 

PLAY IT FORWARD DAYTONA INC. (conversion from Play It Forward Daytona LLC)

501(c)3 charitable entity

Date of Incorporation:October 5, 2015

State of Incorporation:Florida

 

 

TOMOKA AG INC.

Ag Operations

(Name changed from W. Hay Inc., effective July 18 2012)

Date of Incorporation: December 21, 2004

State of Incorporation:Florida

Authorized Shares:1,000 common shares, $1.00 par value

 





 

--------------------------------------------------------------------------------

 



Schedule 6.6

Material Adverse Change

 

NONE.

 





 

--------------------------------------------------------------------------------

 



Schedule 6.11

Litigation

 

This Schedule 6.11 is qualified in its entirety by reference to specific
provisions of the Credit Agreement to which it relates, and to the extent such
provisions contain representations and warranties, this Schedule 6.11 is
intended to only qualify and shall not be deemed to expand in any way the scope
or effect of any such representations and warranties.  Capitalized terms used
herein but not defined herein shall have the meanings ascribed to them in the
Credit Agreement.  Inclusion of information herein shall not be construed as an
admission that such information is material to the Borrower or to any of the
Subsidiaries.  Matters reflected in this Schedule are not necessarily limited to
matters required by the Credit Agreement to be reflected herein.  Any such
additional matters are included herein for informational purposes and do not
necessarily include other matters of similar nature.  Headings have been
inserted herein for convenience of reference only and shall to no extent have
the effect of amending or changing the express description of this Schedule in
the Credit Agreement.

 

North Carolina Department of Transportation/Lease Agreement with Harris
Teeter.  On November 21, 2011, the Company, Indigo Mallard Creek LLC and Indigo
Development LLC, as owners of the Harris Teeter income property in Charlotte,
were served with pleadings for a highway condemnation action.  The Company
believes the taking of property is not material (a small strip of land along WT
Harris Boulevard, a small piece of one of the Mallard Creek Road entry roads and
a temporary construction easement over the other) however, as a result of the
road modification, an all-access intersection at Mallard Creek Road will become
right-in/right-out only access. The Company has engaged North Carolina counsel
to represent its interests and to evaluate how to proceed in this
matter.  However, Harris Teeter, as the tenant under the lease for this
property, recently forwarded correspondence that it believes the loss of the
all-access intersection materially adversely affects its business at this
location, which, according to Harris Teeter’s interpretation of the lease,
allows it the right to terminate the lease.  The Company does not believe the
road modifications result in a taking that rise to this level since no access is
permanently taken and has responded to Harris Teeter through North Carolina
counsel.  These matters are ongoing.





 

--------------------------------------------------------------------------------

 



Schedule 6.12

Tax Returns

 

At this time, the following Subsidiaries, none of which is a Material
Subsidiary, do not intend to pay taxes, assessments, fees and other governmental
charges upon Property owned by each such subsidiary:

 

NONE





 

--------------------------------------------------------------------------------

 



Schedule 6.17

Environmental Issues

 

This Schedule 6.17 is qualified in its entirety by reference to specific
provisions of the Credit Agreement to which it relates, and to the extent such
provisions contain representations and warranties, this Schedule 6.17 is
intended to only qualify and shall not be deemed to expand in any way the scope
or effect of any such representations and warranties.  Capitalized terms used
herein but not defined herein shall have the meanings ascribed to them in the
Credit Agreement.  Inclusion of information herein shall not be construed as an
admission that such information is material to the Borrower or to any of the
Subsidiaries.  Matters reflected in this Schedule are not necessarily limited to
matters required by the Credit Agreement to be reflected herein.  Any such
additional matters are included herein for informational purposes and do not
necessarily include other matters of similar nature.  Headings have been
inserted herein for convenience of reference only and shall to no extent have
the effect of amending or changing the express description of this Schedule in
the Credit Agreement.

 

 

 

 

 

Description of

Property

 

Address

 

Environmental Issue

Indigo Lakes Resort

 

Daytona Beach, FL

 

Monitoring and testing is complete and the site received a No Further Action
letter in January 2017.

 

 

 

 

 

Little Lake Grassy

 

Lake Placid, FL

 

Little Lake Grassy is a small pond located in an extensive orange grove that was
formerly operated by the Company.  The contamination originated at a maintenance
facility used to work on machinery necessary to maintain an orange grove. The
State recently approved a Remedial Action Plan (RAP) and the Company has fully
implemented the RAP.  Treatment and testing are underway.

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

Description of

Property

 

Address

 

Environmental Issue

Acreage w/o I-95

 

Daytona Beach, FL

 

In connection with certain land sale Contracts to which Borrower is a party, the
purchasers’ pursuit of customary development entitlements gave rise to an
informal inquiry by federal regulatory agencies on a portion of Borrower’s land
followed by a formal written request regarding such activities.  Borrower
believes the issues raised by, and the land which is the subject of, the inquiry
are similar to or the same as those which were addressed and resolved by the
December 2012 settlement agreement (and subsequently issued permit) between
Borrower and St. Johns River Water Management District.  This matter was
resolved through an executed Administrative Compliance Order with the
Environmental Protection Agency, the necessary permits were obtained, and a
restoration plan was agreed upon and such plan is currently underway.

 

 

 

 

 

Acreage e/o I-95

 

Daytona Beach, FL

 

The pursuit of certain development entitlements gave rise to a notice of
violation by the Army Corps of Engineers. Borrower believes the issues raised
by, and the land which is the subject of, the inquiry are similar to or the same
as those which were addressed and resolved by the December 2012 settlement
agreement (and subsequently issued permit) between Borrower and St. Johns River
Water Management District.   The Company is presently evaluating the notice and
will respond appropriately.

 





 

--------------------------------------------------------------------------------

 



Schedule 6.23

 

Maintenance and Condition

 

This Schedule 6.23 is qualified in its entirety by reference to specific
provisions of the Credit Agreement to which it relates, and to the extent such
provisions contain representations and warranties, this Schedule 6.23 is
intended to only qualify and shall not be deemed to expand in any way the scope
or effect of any such representations and warranties.  Capitalized terms used
herein but not defined herein shall have the meanings ascribed to them in the
Credit Agreement.  Inclusion of information herein shall not be construed as an
admission that such information is material to the Borrower or to any of the
Subsidiaries.  Matters reflected in this Schedule are not necessarily limited to
matters required by the Credit Agreement to be reflected herein.  Any such
additional matters are included herein for informational purposes and do not
necessarily include other matters of similar nature. 

 

The Borrower owns approximately 8,100 acres of land in Daytona Beach, Volusia
County, Florida and the surrounding area for which no formal flood zone
determination has been made.  





 

--------------------------------------------------------------------------------

 



Schedule 6.25

 

Significant Leases

(All Leases including self development)

 

 

 

 

Property             

Tenant          

Landlord            

 

 

 

2890 Providence Lake Blvd.

LA Fitness

CTO17 Brandon FL LLC (as to an

Brandon, FL

 

undivided 74.10% interest)

 

 

 

 

 

Consolidated-Tomoka Land Co. (as to an undivided 25.90% interest)

 

 

 

1073 Broadway

JoAnn

CTO17 Saugus LLC

Saugus, MA

 

 

 

 

 

3511 West Biddison Street

Westcliff Shopping Center

CTO17 Westcliff TX LLC

Fort Worth, TX

 

 

 

 

 

1900 Fruitville Road

Staples

CTO17 Sarasota LLC

Sarasota, FL

 

 

 

 

 

11 N Sierra Street

Reno Riverside

CTO16 Reno LLC

Reno, NV

 

 

 

 

 

3600 Peterson Way

Office Building

CTO16 Peterson LLC (as to an

Santa Clara, CA

 

undivided 62.76% interest)

 

 

IGI16 Peterson LLC (as to an

 

 

undivided 37.24%)

 

 

 

4323/4341 Maple Ave

7-Eleven / Pharmacy

CTO16 Dallas LLC (as to an

Dallas, TX

 

undivided 99% interest)

 

 

 

 

 

Indigo Group Ltd (as to an

 

     

undivided 1% interest)

 

 

 

245 Riverside Ave

Office Building

LHC15 Riverside FL LLC

Jacksonville, FL

 

 

 

 

 

1100 Corporate Center Drive

Office Building

LHC15 Raleigh LLC

Raleigh, NC

 

 

 

 

 

200 East Franklin Street

Bank of America Branch

CTO16 Monterey LLC

Monterey, CA

 

 

 

 

 

 

 

 

4700 Green Road

At Home

CTO16 Raleigh LLC

 

--------------------------------------------------------------------------------

 



Raleigh, NC

 

 

 

 

 

1900 International Speedway Blvd.

Barnes & Noble Booksellers, Inc.

Indigo Development LLC

Daytona Beach, Florida

 

 

 





 

--------------------------------------------------------------------------------

 



 

 

 

Property             

Tenant          

Landlord            

 

 

 

1871 Jonesboro Rd.

Dick’s Sporting Goods, Inc.

Consolidated-Tomoka Land Co. (as

McDonough, GA

 

to an undivided 40.5% interest)

 

 

 

 

 

Indigo Development LLC (as to an

 

 

undivided 28.7% interest)

 

 

 

 

 

Indigo Henry LLC (as to an

 

 

undivided 30.8% interest)

 

 

 

1871 Jonesboro Rd.

Best Buy Stores, L.P.

Consolidated-Tomoka Land Co. (as

McDonough, GA

 

undivided 62.76% interest)

 

 

Indigo Development LLC (as to an

 

 

undivided 28.7% interest)

 

 

 

 

 

Indigo Henry LLC (as to

 

 

an undivided 30.8% interest)

 

 

 

17510 N 75th Ave

Big Lots

Bluebird Arrowhead Phoenix LLC

Phoenix, AZ

 

 

 

 

 

20926 Frederick Road

Big Lots

Bluebird Germantown  MC LLC

Germantown, MD

 

 

 

 

 

7580 W Bell Road

Container Store

LHC15 Glendale AZ LLC (as to an

Glendale, AZ

 

undivided 25.88% interest)

 

 

 

 

 

Consolidated-Tomoka Land Co. (as

 

 

an undivided 74.12% interest)

 

 

 

2501 N Field Street

CVS-Dallas

CTO16 Olive TX LLC

Dallas, TX

 

 

 

 

 

2201 West W.T. Harris Blvd.

Harris Teeter, Inc.

Indigo Development LLC

Charlotte, NC

 

(as to an undivided 42% interest)

 

 

 

 

 

Consolidated-Tomoka Land Co. (as

 

 

to an undivided 37% interest)

 

 

 

 

 

Indigo Mallard Creek LLC (as to

 

 

an undivided 21% interest)

 

 

 

6355 Metrowest Blvd, Suite 100

Hilton Metrowest

Bluebird Metrowest Orlando LLC

Orlando, FL

 

 

 

 

 

1800 Metrowest Drive, Suite 100

Hilton Metrowest Cambridge

Bluebird Metrowest Orlando LLC

 

--------------------------------------------------------------------------------

 



 

 

 

19935 Katy Freeway

Lowe’s Home Center

CTLC Golden Arrow Katy LLC

Houston, TX

 

 

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

Property             

Tenant          

Landlord            

 

 

 

11590 Research Blvd

Carrabba’s

CTO16 Austin LLC

Austin, TX

 

 

 

 

 

11600 Research Blvd

Outback Steakhouse

CTO16 OSI LL

Austin, TX

 

 

1101 Seminole Trail

Outback Steakhouse

CTO16 Charlottesville LLC

Charlottesville, VA

 

 

 

 

 

16400 Northcross Drive

Outback Steakhouse

CTO16 Huntersville LLC

Huntersville, NC

 

 

 

 

 

17615 140th Ave SE

Rite Aid

Bluebird Renton WA LLC

 

 

 

4395 Kimball Bridge Rd.

Walgreen Co. (Store #5903)

Indigo Development LLC

Alpharetta, GA

 

 

 

 

 

2590 E Hwy 50

Walgreen Co. (Store #7273)

Golden Arrow Clermont FL LLC

Clermont, FL

 

 

 

 

 

1451 1st Street

Whole Foods Market Centre

Golden Arrow First St Sarasota

Sarasota, FL

 

LLC

 

 

 

 

 

 

Mason Commerce Center

 

 

 

 

 

1160 (Building 1) and 1180 (Building 2) Williamson Blvd.

 

Daytona Beach, FL

 

 

 

 

 

Units 100 and 110, Building 1

Volusia-Flagler Vascular Center, LLC

Indigo Development LLC

 

 

 

Units 150, 160, 170, Building 1

State of Florida Department of Revenue

Indigo Development LLC

 

 

 

Unit 140, Building 1

Epic Personnel

Indigo Development LLC

 

 

 

Units  110, 120, 130, 140, 150,

State of Florida Department of Revenue

Indigo Development LLC

160, and 170, Building 2

 

 

 

 

 

Units  150, 160, 170, Building 1

State of Florida Department of Revenue

Indigo Development LLC

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 



WILLIAMSON BUSINESS PARK

 

 

 

 

 

1140 Williamson Blvd  (Building 3)

 

 

Daytona Beach, FL

 

 

 

 

 

Suites 1, 2 and 3

Lamar Advertising

Indigo Development LLC

 





 

--------------------------------------------------------------------------------

 



Property             

Tenant          

Landlord            

 

 

 

LPGA PCD A Lot 2 (Concierge building)

 

 

1616 Concierge Blvd.

 

 

Daytona Beach, FL

 

 

 

 

 

Suites A, C, and D, First Floor

Eubank, Hassell & Associates d/b/a

Indigo Development LLC

 

Hassell, Moorhead & Carrol

 

 

 

 

Suite B, First Floor

KB Home Gold Coast LLC

Indigo Development LLC

 

 

 

Suites F, G and H, Second Floor

Merrell Lynch Pierce Fenner & Smith

Indigo Development LLC

 

 

 

Suite E, Second Floor

Accelerated Claims, Inc.

Indigo Development LLC

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 



Schedule 8.7

 

Existing Liens

 

NONE.

 

 

 

--------------------------------------------------------------------------------